As filed with the Securities and Exchange Commission May 26, 2010 File Nos. 2-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 281 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 282 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Administration LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on April 30, 2010, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) [X]on July 30, 2010, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered:Payson Total Return Fund PROSPECTUS PAYSON TOTAL RETURN FUND (PBFDX) AUGUST 1, 2010 Payson Total Return Fund seeks a combination of high current income and capital appreciation. The Fund does not pay Rule 12b-1 (distribution) fees. The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Summary Section X Investment Objective X Fees and Expenses X Example X Portfolio Turnover X Principal Investment Strategies X Principal Investment Risks X Performance Information X Management X Purchase and Sale of Fund Shares X Tax Information X Payments to Broker-Dealers and Other Financial Intermediaries X Details Regarding the Fund’s Investment Strategies and Risks X Additional Information Regarding Principal Investment Strategies X Additional Information Regarding Principal Risk Factors X Who May Want to Invest in the Fund X X Management The Adviser X Portfolio Managers X Other Service Providers X Fund Expenses X Your Account X How to Contact the Fund X General Information X Buying Shares X Selling Shares X Retirement Accounts X Other Information X Financial Highlights X Investment Objectives Payson Total Return Fund(the “Fund”) seeks a combination of high current income and capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of the offering price) None Redemption Fee (as a percentage of amount redeemed, if applicable) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% Distribution and/or Service(12b-1) Fees 0.00% Other Expenses 1.01% Acquired Fund Fees and Expenses 0.03% Total Annual Fund Operating Expenses 1.64% Example This example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. This example assumes that you invest$10,000 in the Fund for the time periods and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Payson Total Return Fund 1year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 79% of the average value of its portfolio. 1 Principal Investment Strategies The Fund invests primarily in common stock and convertible securities of large and medium size domestic value companies. Large size domestic companies typically have market capitalizations in excess of $12 billion. Medium size domestic companies typically have market capitalizations in the range of $2 billion to $12 billion. The Fund also invests in debt securities, which are primarily investment grade, including U.S. Government securities and corporate bonds and notes issued by large and medium size domestic companies. The Fund may also invest a significant portion of the Fund’s total assets in cash or cash equivalents if the Fund’s investment adviser (the “Adviser”) is unable to find investments selling at discounts to what the Adviser believes are their fair intrinsic value. The Fund’s Adviser maintains a long-term, equity-oriented perspective, being much less concerned with investment performance on a quarterly or shorter basis than with real, long-term growth of income. The Adviser uses both a quantitative and a fundamental approach to identify stocks that are undervalued compared to the company’s financial condition. With respect to the Fund’s investment in debt securities, the Adviser monitors interest rate outlooks, the shape of the yield curve and other economic factors to determine an appropriate maturity profile for the Fund’s investment portfolio consistent with the Fund’s objective. Then, the Adviser monitors the investments in the Fund’s portfolio to determine if there have beenany fundamental changes in the companies or issuers, and may sell a security when its investment profile changes, including relative to other potential investments. Principal Investment Risks General Market RiskThe Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Recent Market Events RiskUnprecedented recent turbulence in the financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Equity Securities RiskThe Fund is subject to the risk that stock prices may fall over a short period or extended periods of time. Large Capitalization Company Risk Securities of companies with large market capitalizations go in and out of favor based on market and economic conditions and may underperform other market segments. Mid-Capitalization Company Risk The stocks of mid-capitalization companies may entail greater risk and their prices may fluctuate more than those of the securities of larger, more established companies. Debt Securities RiskThe Fund is subject ot the risk that the financial condition of an issuer of a security held by the Fund may cause the issuer to default or become unable to pay interest or principal due on the securities. Interest Rate RiskAn increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Credit Risk The Fund is subject to the risk that the issuer of a bond, including a U.S. Government agency not backed by the full faith and credit of the U.S. Government, will fail to make timely payment of interest or principal.A decline in an issuer’s credit rating can cause the price of its bonds to go down. Liquidity Risk Fixed-income securities held by the Fund may be difficult to sell at the time and at the price that the Advisor would like.As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. 2 Performance Information The following chart and table illustrate the variability of the Fund’s returns as of December 31, 2009. The chart below indicates some of the risks of investing in the Fund by showing changes in the performance of the Fund from year-to-year and how the Fund’s average annual total returns over 1, 5 and 10 years compare to the Standard & Poor’s 500 Index (the “Index” or the “S&P 500 Index”). Updated performance information is available at www.hmpayson.com or by calling (800) 805-8258 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results The calendar year-to-date total return as of June 30, 2010 was XX%. During the periods shown in the chart, the highest quarterly return was 23.19% for the quarter ended December 31, 2001 and the lowest quarterly return was –25.12% for the quarter ended December 31, 2008. Average Annual Total Return Payson Total Return Fund 1 Year 5 Years 10 Years Return Before Taxes 65.44% 2.47% 6.22% Return After Taxes on Distributions 65.14% 2.19% 2.18% Return After Taxes on Distributions and Sale of Fund Shares 42.58% 2.08% 2.16% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 49.77% 1.92% -0.65% After-tax returns are calculated using the historical highest individual Federal marginaltax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 3 Management Adviser H.M. Payson & Co., is The Fund’s investment adviser. Portfolio ManagersThe Fund is managed on a day-to-day basis by the following individuals who are jointly and primarily responsible for the management of the Fund: · Peter E. Robbins was portfolio manager of the Fund from 1991 to 2007 and has been co-portfolio manager of the Fund since 2008. · John C. Downing was portfolio manager of the Fund from 2007 to 2008 and has beenco-portfolio manager of the Fund since 2008. · William N. Weickert has been co-portfolio manager of the Fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail to Payson Total Return Fund, P.O. Box 588, Portland, Maine 04112, or by telephone at (800) 805-8258. Shares also may be purchased by check, wire or electronic bank transfer. The Fund accepts investments in the following minimum amounts: Minimum Initial Investments Minimum Additional Investments Standard Accounts Traditional and Roth IRA Accounts Tax Information Shareholders may receive distributions from the Fund of dividends, income and capital gains, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may compensate the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4 DETAILS REGARDING THE FUND’S INVESTMENT STRATEGIES AND RISKS Concepts to Understand Common Stock means an equity or ownership interest in a company. Convertible Security means a security, such as a preferred stock or bond, that may be converted into a specified number of shares of common stock. Value Company means a company whose market price is low relative to its financial condition, price history and/or the stock of comparable companies. Market Capitalization means the aggregate value of a company’s common stock in the stock market. Debt Security means a security such as a bond or note that obligates the issuer to pay the security owner a specified sum of money (interest) at set intervals as well as to repay the principal amount of the security at its maturity. Bond means a debt security with a long-term maturity of usually 5 years or longer. Note means a debt security with a short-term maturity, usually less than 5 years. U.S. Government Securities means debt securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Investment Grade Security means a security rated in one of the four highest ratings categories by a nationally recognized statistical rating organization (“NRSRO”), such as Standard & Poor’s, or unrated and determined to be of comparable quality by the Adviser. The Fund seeks a combination of high current income and capital appreciation by investing primarily in common stock and securities convertible into common stock, which appear to be undervalued, and in investment grade debt securities, including U.S. government, government agency and corporate obligations. Additional Information Regarding Principal Investment Strategies The Fund invests primarily in common stock and convertible securities of large and medium size domestic value companies. Large size domestic companies typically have market capitalizations in excess of $12 billion. Medium size domestic companies typically have market capitalizations in the range of $2 billion to $12 billion. The Fund also invests in debt securities, which are primarily investment grade, including U.S. Government securities and corporate bonds and notes issued by large and medium size domestic companies. The Fund may also invest a significant portion of the Fund’s total assets in cash or cash equivalents if the Fund’s investment adviser (the “Adviser”) is unable to find investments selling at discounts to what the Adviser believes are their fair intrinsic value. The Adviser’s ProcessThe Fund’s Adviser maintains a long-term, equity-oriented perspective, being much less concerned with investment performance on a quarterly or shorter basis than with real, long-term growth of income. Investment time horizon 5 is the paramount determinant of long-term investment strategy, and the Fund has a long-term time horizon. The Adviser uses both a quantitative and a fundamental approach to identify stocks that are undervalued compared to the company’s financial condition. The Adviser first conducts a fundamental analysis of prospective companies to determine their near and long-term financial prospects and then uses quantitative measurements, including price/earnings ratios, price/book ratios, price/sales ratios, dividend yields and profitability, to select those stocks that appear undervalued. With respect to the Fund’s investment in debt securities, the Adviser monitors interest rate outlooks, the shape of the yield curve and other economic factors to determine an appropriate maturity profile for the Fund’s investment portfolio consistent with the Fund’s objective. In particular, the Adviser watches the yield spreads between higher and lower quality debt securities, between different sectors of the economy and between different types of debt securities to identify those securities that provide the highest yield at the best price. The Fund may invest in debt securities of any maturity. The Adviser monitors the investments in the Fund’s portfolio to determine if there have been any fundamental changes in the companies or issuers. The Adviser may sell a security if: · The security subsequently fails to meet the Adviser’s initial investment criteria · A more attractively priced security is found or if funds are needed for other purposes · The Adviser believes that the security has reached its appreciation potential · Revised economic forecasts or interest rate outlook requires a repositioning of debt securities Temporary Defensive PositionIn order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment objective and/or strategy and may investwithout limit in cash or prime quality cash equivalents , such as prime commercial paper, and other money market instruments. A temporary defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Additional Information Regarding Principal Risk Factors General Market RiskAn investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’s net asset value (“NAV”), yield and total return will fluctuate based upon changes in the value of its portfolio securities. The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value. There is no assurance that the Fund will achieve its investment objective. An investment in the Fund is not by itself a complete or balanced investment program. You could lose money on your investment in the Fund or the Fund could underperform other investments. The principal risks of an investment in the Fund include: ·The stock or bond market goes down · Value stocks fall out of favor with the stock market · The stock market continues to undervalue the stocks in the Fund’s portfolio · The stock prices of medium capitalization companies may fluctuate more than the stock prices of larger capitalization companies · The judgment of the Adviser as to the value of a stock proves to be wrong Because the Fund uses a value approach to select potential stock or debt securities, there is the risk that the market will not recognize the intrinsic value of the Fund’s investments for an unexpectedly long time. Further, the security prices of medium size companies may fluctuate more significantly than the security prices of larger size companies. Generally, this increased volatility is due to the fact that securities of medium size companies are traded less frequently and are less liquid than securities of large size companies. Also, there is usually less information available on medium size companies than on larger size companies. 6 Equity Securities Risk The value of the Fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline. These fluctuations could be a sustained trend or a drastic movement. The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices. The value of your investment may reflect these fluctuations. Large Capitalization Company Risk Large capitalization company stocks may underperform other segments of the equity market or the equity market as a whole. Larger, more established companies may be slow to respond to challenges and may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Capitalization Company Risk The stocks of mid-capitalization companies may entail greater risk and their prices may fluctuate more than those of the securities of larger, more established companies. Risks of Debt SecuritiesThe Fund is subject to the risk that the financial condition of an issuer of a security held by the Fund may cause the issuer to default or become unable to pay interest or principal due on the securities. This risk generally increases as security credit ratings decrease. Because the Fund invests in debt securities, it has the following additional risks: Interest Rate RiskThe Fund may be subject to the risk that the market value of fixed-income securities that it holds will decline due to rising interest rates.When interest rates rise, the prices of most fixed-income securities decline.The price of fixed-income securities is also affected by their maturity.Fixed-income securities with longer maturities generally have greater sensitivity to changes in interest rates. Credit RiskA Fund will lose money if the issuer of a bond or other fixed-income security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most fixed-income securities, including bonds issued by a U.S. Government agency whose obligations are not backed by the full faith and credit of the U.S. Government.A decline in an issuer’s credit rating also can cause the price of its bonds to go down. Liquidity Risk Certain fixed income securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Adviser would like. As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities. There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell at a particular time and price. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: · Are willing to tolerate significant changes in the value of your investment, ·Are pursuing a long-term goal, and · Are willing to accept higher short-term risk. The Fund may not be appropriate for you if you: ·Need regular income or stability of principal, · Are pursuing a short-term goal or investing, emergency reserves, or · Want an investment that pursues market trends or focuses only on particular sectors or industries. 7 MANAGEMENT The Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund). TheTrust and the Fund are overseen by the Board of Trustees (the “Board”). The Board meetsperiodically to review the Fund’s performance, monitor investment activities and practices and discuss other matters affecting the Fund. Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Fund’s Statement of Additional Information (“SAI”). The Adviser The Fund’s Adviser is H.M. Payson & Co., One Portland Square, P.O. Box 31, Portland, Maine 04112. The Adviser was founded in 1854 and was incorporated in Maine in 1987, making it one of the oldest investment firms in the United States operating under its original name. Subject to the general oversight of the Board, the Adviser makes investment decisions for the Fund. The Adviser receives an advisory fee at an annual rate of 0.60% of the average daily net assets of the Fund. A discussion summarizing the basis on which the Board most recently approved the investment advisory agreements between the Trust and the Adviser is available in the Fund’s semi-annual report for the period ended September 30, 2009. As of March 31, 2010, the Adviser had approximately $1.28 billion in assets under management. Portfolio Managers The Fund is managed by John C. Downing, Peter E. Robbins, and William N. Weickert who are jointly and primarily responsible for the day-to-day management of the Fund’s portfolio. John C. Downing has been a Managing Director and Chief Compliance Officer of the Adviser for the past five years. Peter E. Robbins has been a Managing Director, Director of Research, Chief Investment Officer, and Chair of the Firm’s Executive Committee during the past five years. William N. Weickert has been a Managing Director, Director of Research, and Secretary of the Adviser during the past five years. The Fund’s SAI provides additional information about the Portfolio Manager’s compensation, other accounts managed by the Portfolio Manager and the Portfolio Manager’s ownership of securities in the Fund. Other Service Providers Atlantic Fund Administration, LLC (“Atlantic”), provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust, and provides certain officers to the Trust, including a Principal Executive Officer (“PEO”), Principal Financial Officer (“PFO”), Chief Compliance Officer (“CCO”) and an Anti-Money Laundering Compliance Officer (“AMLCO”) as well as additional compliance support functions. Foreside Fund Services, LLC, the Trust’s principal underwriter (the “Distributor”) acts as the Trust’s distributor in connection with the offering of the Fund’s shares. The Distributor may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem shares. The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates. Fund Expenses The Fund pays for its expenses out of its own assets. Expenses of the Fund include the Fund’s own expense as well as Trust expenses that are allocated among the Fund and the other series of the Trust. While certain service providers may waive all or any portion of their fees and reimburse certain expenses of the Fund, none currently do. Any fee waiver or expense reimbursement increases investment performance of the Fund for the period during which the waiver or reimbursement is in effect and may not be recouped at a later date. 8 Your Account How to Contact the Fund Write to us at: Payson Total Return Fund P.O. Box 588 Portland, Maine 04112 Overnight address: Payson Total Return Fund C/o Atlantic Fund Administration, LLC Attn: Transfer Agent Three Canal Plaza, Ground Floor Portland, Maine 04101 Telephone us at: (800) 805-8258 (Toll Free) Wire investments (or ACH payments) to: Please contact the Transfer Agent at (800) 805-8258 (toll free) to obtain the ABA routing number and the account number for the Fund. General Information You may purchase or sell (redeem) Fund shares on each weekday that the New York Stock Exchange (“NYSE”) is open. Under unusual circumstances, the Fund may accept and process orders when the NYSE is closed if deemed appropriate by the Trust’s officers. You may purchase or sell (redeem) shares of the Fund at the NAV next calculated (normally 4:00 p.m., Eastern Time) after the transfer agent receives your request in proper form (as described in this Prospectus on pages 13 through 20). If the transfer agent receives your purchase or redemption request in proper form by 4:00 p.m. Eastern Time, your transaction will price at the NAV of the Fund the same business day; if the transfer agent receives your request after 4:00 p.m., Eastern Time, your transaction will price at the NAV of tehFund the next business day. The fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive quarterly statements detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction. Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only by quarterly statement. You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Fund may temporarily suspend (during unusual market conditions) or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges and telephone redemption privileges. The Fund reserves the right to refuse any purchase request, particularly requests that could adversely affect the Fund or its operations. 9 When and How NAV is DeterminedThe Fund calculates its NAV as of the close of the NYSE (normally 4:00 p.m., Eastern Time) on each weekdayexcept days when the NYSE is closed. The time at which the NAV is calculated may change in case of an emergency, if deemed appropriate by the Fund’s officers. The Fund’s NAV is determined by taking the market value of the Fund’s total assets, subtracting liabilities and then dividing the result (net assets) by the number of the Fund’s shares outstanding. The Fund values securities for which market quotations are readily available at current market value other than certain short-term securities which are valued at amortized cost. Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE (normally 4:00 p.m. Eastern Time) on the Fund business day. In the absence of sales, such securities are valued at the mean of the last bid and asked price. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price. Fixed-income securities may be valued at prices supplied by the Fund’s pricing agent based on broker-dealer supplied valuations or matrix pricing, which is a method of valuing securities by reference to the value of other securities with similar characteristics, such as rating, interest rate and maturity.Investments in other open-end regulated investment companies are valued at their NAV per share. Market quotations may not be readily available or may be unreliable if, among other things: (i) the exchange on which a security is principally traded closes early; (ii) trading in a security is halted during the day and does not resume prior to the time as of which the Fund calculates its NAV; or (iii) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV.The Fund values securities at fair value pursuant to procedures adopted by the Board if market quotations are not readily available or if the prices or values available are unreliable. The Board has delegated fair value determinations to a Valuation Committee consisting of a member of the Board or the President or the Treasurer, a representative of the Fund’s fund accountant and, if needed, a portfolio manager or a senior representative of the Advisor, when the Fund’s securities require fair valuation. Fair valuation may be based on subjective factors, and, as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotations. The Fund’s investments in securities of medium sized companies are more likely to require a fair value determination because they are more thinly traded and less liquid than securities of larger companies. The Fund’s investment in foreign securities are more likely to require a fair value determination because, among other things, most foreign securities markets close before the Fund values its securities. The earlier close of those foreign securities markets gives rise to the possibility that significant events may have occurred in the interim. NYSE Holiday Schedule The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day. Exchange holiday schedules are subject to change without notice. The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. To the extent a Fund’s portfolio investments trade in markets on days when that Fund is not open for business, the Fund’s assets may vary on those days. In addition, trading in certain portfolio investments may not occur on days the Fund is open for business because markets or exchanges other than the NYSE may be closed. 10 Transactions Through Financial IntermediariesThe Fund has authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by the Fund (collectively, “financial intermediaries”) to accept purchase and redemption orders on the Fund’s behalf. If you invest through a financial intermediary, the policies and fees of the intermediary may be different than the policies and fees of the Fund.Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares.You should consult a representative of your financial intermediary for more information. All orders to purchase or sell shares are executed as of the next NAV calculated after the order has been received in “good order” by a financial intermediary. Orders are accepted until the close of regular trading on the NYSE every business day, normally 4:00 p.m., and are executed the same day at that day’s NAV. To ensure this occurs, the financial intermediaries are responsible for transmitting all orders to the Fund in compliance with their contractual deadline. Payments to Financial IntermediariesThe Fund and its affiliates (at their own expense) may compensate financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services.Fund supermarkets are brokerage firms that provide access to funds in different fund families and are considered to be financial intermediaries.For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Payment by the Fund of a portion of such compensation is designed to compensate the financial intermediary for providing services that would otherwise be provided by the Fund or the transfer agent.To the extent that it is paid by a Fund affiliate, such compensation would likely include amounts from that affiliate’s own resources and constitute what is sometimes referred to as “revenue sharing.” Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund or its affiliates, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund, over other potential investments.Similarly, the compensation may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering ProgramCustomer identification and verification are part of the Fund’s overall obligation to deter money laundering under Federal law. The Trust has adopted an Anti-Money Laundering Program designed to prevent the Fund from being used for money laundering or the financing of terrorist activities. In this regard, the Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase order, or (ii) to freeze any account and/or suspend account services. These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authority. If your account is closed at the request of 11 governmental or law enforcement, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Disclosure of Portfolio HoldingsA description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the Fund’s SAI, which is available on the Fund’s website at http:// www.hmpayson.com. Buying Shares How to Make PaymentsUnless purchased through a third party financial institution, all investments must be made by check, ACH, or wire. All checks must be made payable in U.S. dollars and drawn on U.S. financial institutions. In the absence of the granting of an exception consistent with the Trust’s anti-money laundering procedures adopted on behalf of the Fund, the Fund does not accept purchases made by credit card check, starter check, cash or cash equivalents (for instance, you may not pay by money order, bank draft, cashier’s check or traveler’s check). ChecksCheck must be made payable to “Payson Total Return Fund”. For individual, sole proprietor, joint, Uniform Gift to Minors Act (“UGMA”) and Uniform Transfer to Minors Act (“UTMA”) accounts, checks may be made payableto one or more owners of the account and endorsed to “Payson Total Return Fund.” A $20 charge may be imposed on any returned checks. ACHRefers to the “Automated Clearing House” system maintained by the Federal Reserve Bank, which allows financial institutions to process checks, transfer funds and perform other tasks. Your financial institution may charge you a fee for this service. WiresInstruct your financial institution with whom you have an account to make a Federal Fund wire payment to us. Your financial institution may charge you a fee for this service. Minimum InvestmentsThe Fund accepts investments in the following minimum amounts: Minimum Initial Investments Minimum Additional Investments Standard Accounts Traditional and Roth IRA Accounts If deemed appropriate by the Trust officers, the Fund may waive minimum investment requirements. Account Requirements Type of Account Requirements Individual, Sole Proprietorship and Joint Accounts Individual accounts are owned by one person, as are sole proprietorships. Joint accounts have two or more owners (tenants) ·Instructions must be signed by all persons required to sign exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits ·Depending on state laws, you may set up a custodial account under the UGMA or the UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other ·The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document thatreflects the existence of the entity) and corporate resolution or a secretary’s certificate. Trusts ·The trust must be established before an account may be opened. ·The trust should provide the first and signature pages from the trust document identifying the trustees. 12 Account Application and Customer Identity VerificationTo help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to, among other measures, obtain, verify and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your first and last name, tax identificationnumber, physical street address, date of birth, and other information or documents that will allow us to identify you. If you do not supply the required information, the Fund will at tempt to contact you or, if applicable, your financial advisorr. If the Fund cannot obtain the required information within a timeframe established in our sole discretion, your application will be rejected. When your application is in proper form and includes all required information, your application will normally be accepted and your order will be processed at the NAV next calculated after receipt of your application and investment amount. Once your application is accepted, the Fund will then attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion. If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account. If your account is closed, you may realize a gain or loss on your Fund shares and will be subject to any related taxes and will not be able to recoup any redemption fees assessed. If the Fund has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days from the purchase date. The Fund may reject your application under the Trust’s Anti-Money Laundering Program. Under this program your money may not be returned to you if your account is closed at the request of governmental or law enforcement authorities. Limitation on Frequent TradingExperience has shown that in the currency markets the Fund operates in, investors interested in market timing are typically seeking leveraged products or products with intra-day pricing. As a result, the Fund is generally not susceptible to market timing. The Board has adopted a policy of not monitoring for frequent purchases and redemptions of the Fund shares.Frequent trading by a Fund’s shareholders poses risks to other shareholders in the Fund, including (i) the dilution of the Fund’s NAV, (ii) an increase in the Fund’s expenses, and (iii) interference with the portfolio manager’s ability to execute efficient investment strategies. Policy on Prohibition of Foreign Shareholders The Fund requires that all shareholders must be U.S. persons with a valid U.S. taxpayer identification number to open an account with the Fund. Investment Procedures How to Open an Account How to Add to Your Account Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you By Check ·Call or write us for an account application ·Complete the application (and other required documents, if applicable) ·Mail us your application (and other required documents, if applicable) and a check By Check ·Fill out an investment slip from a confirmation or write us a letter ·Write your account number on your check ·Mail us the slip (or your letter) and the check By Wire ·Call or write us for an account application ·Complete the application(and other required documents, if applicable) ·Call us to fax the complete application (and other required documents, if applicable) and we will assign you an account number ·Mail us your original application (and other required documents, if applicable) ·Instruct your financial institution to wire you money to us By Wire ·Instruct your financial institution to wire money to us By ACH Payment ·Call or write us for an account application ·Complete the application (and other required documents, if applicable) ·Call us to fax the completed application (and other required documents, if applicable) and we will assign you and account number ·Mail us your original application (and other required documents, if applicable) ·We will electronically debit your purchase proceeds from the financial institution account identified in your account application ·Purchases are limited to $25,000 per day. By ACH Payment ·Call to request a purchase by ACH payment ·We will electronically debit your purchase proceeds from the financial institution account identified in your account application ·Purchases are limited to $25,000 per day 13 Systematic Investments You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month.Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $250 per occurrence. Canceled or Failed Payments The Fund accepts checks and ACH transfers at full value subject to collection. If the Fund does not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within 2 business days of notification from your bank that your funds did not clear. You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement. The Fund and its agents have the right to reject or cancel any purchase due to nonpayment. Selling Shares The Fund processes redemption orders received in good order at the next calculated NAV, which is normally 4:00 p.m., Eastern Time. Under normal circumstances, the Fund will send redemption proceeds to you within a week. If the Fund has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to 15 calendar days from the date of purchase. How to Sell Shares from Your Account Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The Fund name ·The dollar amount or number of shares you want to sell ·How and where to send the redemption proceeds ·Obtain a signature guarantee (if required) ·Obtain other documentation (if required) ·Mail us your request and documentation By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application) ·Provide the following information: ·Your account number ·Exact name(s) in which the account is registered ·Additional form of identification ·Redemption proceeds will be mailed to youby check or electronically credited toyour account at the financial institution identified on your account application Systematically ·Complete the systematic withdrawal section of the application ·Attach a voided check to your application ·Mail us your completed application ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application Wire Redemption Privileges You may redeem your shares by wire unless you declined wire redemption privileges on your account application. The minimum amount that may be redeemed by wire is $5,000. 14 Telephone Redemption PrivilegesYou may redeem your shares by telephone unless you declined telephone redemption privileges on your account application. You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine. Telephone redemption orders may be difficult to complete during periods of significant economic or market activity. If you are not able to reach the Fund by telephone, you may mail us your redemption order. Systematic WithdrawalsYou may establish a systematic withdrawal plan to automatically redeem a specified amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month. These payments are sent from your account by check to your account of record, or, if you so designate to your bank account by ACH payment. Signature Guarantee RequirementsTo protect you and the Fund against fraud, signatures on certain requests must have a Medallion signature guarantee. A Medallion signature guarantee verifies the authenticity of your signature. You can obtain a Medallion signature guarantee from most banking institutions or securities brokers, but not from a notary public. The transfer agent may require written instructions signed by all registered shareholders, with a Medallion signature guarantee for each shareholder, for any of the following: · Written requests to redeem $100,000 or more · Changes to a shareholder’s record name · Redemptions from an account for which the address or account registration has changed within the last 30 days · Sending redemption and distribution proceeds to any person, address or financial institution account not on record · Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account · Adding or changing ACH or wire instructions, telephone redemption options or any other election in connection with your account The Transfer Agent reserves the right to require signature guarantees on all redemptions. Small AccountsIf the value of your account falls below $1,000 ($500 for IRAs), the Fund may ask you to increase your balance. If the account value is still below $1,000 ($500 for IRAs) after 60 days, the Fund retains the right to close your account and send you the proceeds. The Fund will not close your account if it falls below these amounts solely as a result of a reduction in your account’s market value. Redemptions In KindPursuant to an election filed with the Securities and Exchange Commission (the “SEC”), the Fund reserves the right to pay redemption proceeds in portfolio securities rather than cash. To the extent the shareholder redeems its holdings in kind, the shareholder assumes any risk of the market price of such securities fluctuating. In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities it receives from the Fund. Please see the SAI for more detail on redemptions in kind. 15 Lost AccountsThe transfer agent will consider your account “lost” if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address. When an account is “lost,” all distributions on the account will be reinvested in additional Fund shares. In addition, the amount of any outstanding checks (unpaid for six months or more) that have been returned to the transfer agent may be reinvested at the then-current NAV and the checks will be canceled. However, checks will not be reinvested into accounts with a zero balance, but will be held in an account until the transfer agent locates you or the funds escheat to the state of your last known address. Retirement Accounts You may invest in Fund shares though an IRA, including traditional and Roth IRAs also known as “Qualified Retirement Accounts.” The Fund may also be appropriate for other retirement plans. Before investing in any IRA or other retirement plan, you should consult your tax advisor. Whenever making an investment in an IRA, be sure to indicate the year for which the contribution is made. Other Information Distributions and Dividend Reinvestments The Fund declares distributions from net investment income and pays those distributions quarterly. Any net capital gain realized by the Fund will be distributed at least annually. Most investors have their dividends reinvested in additional shares of the Fund. If you choose this option, or if you do not indicate any choice, your dividends will be reinvested. Alternatively, you may choose to have your dividends and capital gains sent directly to your bank account or a check may be mailed if your dividend or capital gains amounts are $10 or more. However, if a dividend or capital gains amount is less than $10, your proceeds will be reinvested. If five or more of your dividend or capital gains checks remain uncashed after 180 days, all subsequent dividends and capital gains may be reinvested. For Federal income tax purposes, distributions are treated the same whether they are received in cash or reinvested. Taxes The Fund generally intends to operate in a manner such that it will not be liable for Federal income or excise taxes. You will generally be taxed on the Fund’s distributions, regardless of whether you reinvest them or receive them in cash. The Fund’s distributions of net investment income (including net short-term capital gain) are taxable to you as ordinary income. The Fund’s distributions of net capital gain the excess of net long term capital over net short-term capital loss), if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares. Distributions may also be subject to state and local income taxes. Some Fund distributions may also include nontaxable returns of capital. Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum Federal income tax of 15% (0% for individuals in lower tax brackets) through 2010. A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met by the Fund and the shareholder. A distribution of net capital gain or net investment income reduces the NAV of the Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, you will be taxed on the distribution even though the distribution represents a partial return of your investment. 16 The sale (redemption) of Fund shares is taxable for Federal income tax purposes. You will recognize a gain or loss on a redemption equal to the difference, if any, between the amount of your net redemption proceeds and your tax basis in the Fund shares. Such gain or loss will be capital gain or loss if you held your Fund shares as capital assets. Any capital gain or loss will generally be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the redemption Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net capital gain distributions with respect to those shares. The Fund may be required to withhold Federal income tax at a 28% rate on all taxable distributions and redemption proceeds (regardless of whether you realize gain or loss) otherwise payable to you if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications (in the case of distributions), or if you have been notified by the Internal Revenue Service that you are subject to backup withholding. Backup withholding is not an additional tax. Rather, any amounts withheld may be credited against your Federal income tax liability. The Fund will mail you a statement containing information about the income tax status of distributions paid during the year after December 31of each year. For further information about the tax effects of investing in the Fund, including state and local tax matters, please see the SAI and consult your tax advisor. Organization The Trust is a Delaware statutory trust. The Fund does not expect to hold shareholders’ meetings unless required by Federal or Delaware law. Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as approval of an advisory agreement for the Fund). From time to time, large shareholders may control the Fund or the Trust. 17 The financial highlights table is intended to help you understand the financial performance of the Fund for the past 5 years. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions. The information for the year ended March 31, 2010 has been audited by XXXX, an independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the annual report dated March 31, 2010, which is available upon request. Years ended March, 31 NET ASSET VALUE, Beginning of Year $7.59 INVESTMENT OPERATIONS Net investment income (a) 0.09 Net realized and unrealized gain (loss) on investments 4.87 Total from Investment Operations 4.96 DISTRIBUTIONS TO SHAREHOLDERSFROM Net investment income (0.07) Net realized investment gains — — Return of capital — Total Distributions to Shareholders (0.07) NET ASSET VALUE, End of Year $12.48 TOTAL RETURN 65.44% (38.05)% (5.06)% 7.98% 7.51% RATIO/SUPPLEMENTRY DATA Net Assets at End of Period(000’s omitted) $37,608 Ratios to Average Net Assets: Net investment income 0.83% 0.94% 0.80% 0.54% 0.66% Net expenses 1.59% 1.77% 1.46% 1.36% 1.37% Gross expenses(b) 1.61% 1.78% 1.46% 1.85% 1.89% Portfolio Turnover Rate 79% 109% 57% 46% 85% (a) Calculated based upon average shares outstanding during the period. (b) Reflects the expense ratio excluding any waivers and/or reimbursements. 18 PAYSON TOTAL RETURN FUND Annual/Semi-Annual Reports Additional information about the Fund’s investments is available in the Fund’s annual/semi-annual reports to shareholders. In the Fund’s’ annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Fund and is incorporated by reference into, and is legally a part of, this Prospectus. Contacting the Fund You may obtain free copies of the annual/semi-annual reports and the SAI, request other information and discuss your questions about the Fund by contacting the Fund at: PAYSON TOTAL RETURN FUND Attn: Transfer Agent Atlantic Fund Administration P.O. Box 588 Portland, ME 04101 (800) 805-8258 The Fund’s prospectus, SAI and annual/semi-annual reports are also available, without charge, on the Fund’s’ website at www.hmpayson.com Securities and Exchange Commission Information You can also review the Fund’s annual/semi-annual reports, the SAI and other information about the Fund at the Public Reference Room of the Securities and Exchange Commission (“SEC”). The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. You can get copies of this information, for a duplication fee, by e-mailing or writing to: Public Reference Room Securities and Exchange Commission Washington, D.C. 20549 E-mail address: publicinfo@sec.gov Fund information, including copies of the annual/semi-annual reports and the SAI, is available on the SEC’s website at www.sec.gov. DISTRIBUTOR: Foreside Fund Services, LLC Two Portland Square, 1st Floor; Portland, Maine 04101 www.foreside.com Investment Company Act File No. 811-3023 Statement of Additional Information August 1, 2010 Investment Adviser: H.M. Payson & Co. P.O. Box 31 One Portland SquarePortland, Maine 04112www.hmpayson.com Account Information and Shareholder Services: Attn:Transfer Agent Atlantic Fund Administration, LLC P.O. Box 588 Portland, Maine 04112 (800) 805-8258 Payson Total Return Fund (PBFDX) This Statement of Additional Information (the “SAI”) supplements the Prospectus dated August 1, 2010, as may be amended from time to time, offering shares of Payson Total Return Fund (the “Fund”), a separate series of Forum Funds, a registered, open-end management investment company (the “Trust”). This SAI is not a prospectus and should only be read in conjunction with the Prospectus. You may obtain the Prospectus without charge by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. You may also obtain the Prospectus on the Fund’s website listed above. Financial Statements for the Fund for the fiscal year ended March 31, 2010 are included in the annual report to shareholders and are incorporated by reference into, and legally are part of, this SAI. Copies of the annual report may be obtained, without charge, upon request by contacting Atlantic Fund Administration, LLC at the address, telephone number or website listed above. Table of Contents GLOSSARY 1 1. INVESTMENT POLICIES AND RISKS 2 2. INVESTMENT LIMITATIONS 12 3. MANAGEMENT 14 4. PORTFOLIO TRANSACTIONS 21 5. PURCHASE AND REDEMPTION INFORMATION 24 6. TAXATION 26 7. OTHER MATTERS 30 APPENDIX A – DESCRIPTION OF SECURITIES RATINGS A-1 APPENDIX B – MISCELLANEOUS TABLES B-1 APPENDIX C – TRUST PROXY VOTING PROCEDURES C-1 APPENDIX D – ADVISER PROXY VOTING PROCEDURES D-1 Glossary As used in this SAI, the following terms have the meanings listed. “Accountant” means Atlantic. “Administrator” means Atlantic. “Adviser” means H.M. Payson & Co. “Atlantic” means Atlantic Fund Administration, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means Commodities Future Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the rules thereunder, IRS interpretations or similar authority upon which the Fund mayrely. “Custodian” means Union Bank, N.A. “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch Ratings. “Fund” means the Payson Total Return Fund, a series of the Trust. “Fund Accountant” means Atlantic. “Independent Trustee” means a Trustee that is not an interested person of the Trust as that term is defined in Section 2(a)(19) of the 1940 Act. “IRS” means the U.S. Internal Revenue Service. “Moody’ s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “NRSRO” means a nationally recognized statistical rating organization. “NYSE” means New York Stock Exchange. “Prospectus” means the prospectus of the Fund. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of The McGraw Hill Companies. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. “U.S.” means United States. “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended, and includes the rules and regulations promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, and includes the rules and regulations promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, and includes the rules and regulations, SEC interpretations and any exemptive orders or interpretive relief, that are applicable to the Fund. 1 1. Investment Policies and Risks The Fund is a diversified series of the Trust. This section discusses in greater detail than the Fund’s Prospectus certain investments that the Fund may make. Please see the Prospectus for a discussion of the principal policies and risks of investing in the Fund. The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money. Recent events in the financial sector have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets. Both domestic and foreign equity markets could experience increased volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected, and it is uncertain whether or for how long these conditions could continue. The U.S. Government has taken a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Reduced liquidity in equity, credit and fixed-income markets may adversely affect many issuers worldwide. This reduction liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples. It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices. These events and possible continued market turbulence may have an adverse effect on the Fund. A.Security Ratings Information The Fund’s investments in fixed income, preferred and convertible securities are subject to credit risk relating to the financial condition of the issuers of the securities. The Fund may invest in investment grade debt securities and non-investment grade debt securities. Investment grade means rated in the top four long-term rating categories by an NRSRO, or unrated and determined by the Adviser to be of comparable quality. The lowest ratings that are investment grade for corporate bonds, including convertible bonds, are “Baa” in the case of Moody’s and “BBB” in the case of S&P and Fitch; for preferred stock the lowest ratings are “Baa” in the case of Moody’s and “BBB” in the case of S&P. The Fund may invest up to 5% of its total assets in non-investment grade debt securities. Non-investment grade debt securities (commonly known as “junk bonds”) have significant speculative characteristics and generally involve greater volatility of price than investment grade securities. Unrated securities may not be as actively traded as rated securities. The Fund may retain securities whose rating has been lowered below the lowest permissible rating category (or that are unrated and determined by the Adviser to be of comparable quality to securities whose rating has been lowered below the lowest permissible rating category) if the Adviser determines that retaining such security is in the best interests of the Fund. Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities. A description of the range of ratings assigned to various types of bonds and other securities by several NRSROs is included in Appendix A to this SAI. The Fund may use these ratings to determine whether to purchase, sell or hold a security. Ratings are general and are not absolute standards of quality. Securities with the same maturity, interest rate and rating may have different market prices. If an issue of securities ceases to be rated or if its rating is reduced after it is purchased by The Fund, the Adviser will determine whether the Fund should continue to hold the obligation. To the extent that the ratings given by a NRSRO may change as a result of changes in such NRSRO or their rating systems, the Adviser may attempt to substitute comparable ratings or/and use such information to determine whether the Fund should continue to hold the obligation. Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value. The rating of an issuer is a rating agency’s view of potential developments related to the issuer and may not necessarily reflect actual outcomes. Also, rating agencies may fail to make timely changes in credit ratings. An issuer’s current financial condition may be better or worse than a rating indicates. B. Equity Securities 1. General Common and Preferred Stock. The Fund may invest in common and preferred stock. Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends. Dividends on common stock are not fixed but are declared at the discretion of the issuer. Common stock generally represents the riskiest investment in a company. In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities 2 of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. Convertible Securities. The Fund may invest in convertible securities. Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future. A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’scapital structure but are usually subordinated to comparable non-convertible securities. Convertible securities have unique investment characteristics in that they generally: (1) have higher yields than common stocks, but lower yields than comparable non-convertible securities; (2) are less subject to fluctuation in value than the underlying stocks since they have fixed-income characteristics; and (3) provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument. If a convertible security is called for redemption, the Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. Warrants. The Fund may invest in warrants. Warrants are securities, typically issued with preferred stock or bonds, that give the holder the right to purchase a given number of shares of common stock at a specified price and time. The price usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance. Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Depositary Receipts. The Fund may invest in depository receipts. A depositary receipt is a receipt for shares of a foreign-based company that entitles the holder to distributions on the underlying security. Depositary receipts include sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and other similar global instruments. The Fund may invest up to 20% of its assets in ADRs and EDRs. ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets. EDRs (sometimes called Continental Depositary Receipts) are receipts issued by a European financial institution evidencing an arrangement similar to that of ADRs, and are designed for use in European securities markets. The Fund invests in depositary receipts in order to obtain exposure to foreign securities markets. 2. Risks Common and Preferred Stock. The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease. Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions. Historically, common stocks have provided greater long-term returns and have entailed greater short- term risks than preferred stocks, fixed-income and money market investments. The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth. If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. Convertible Securities. Investment in convertible securities generally entails less risk than an investment in the issuer’s common stock. Convertible securities are typically issued by smaller capitalized companies whose stock price may be volatile. Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not. The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security. Warrants. Investments in warrants involve certain risks, including the possible lack of a liquid market for the resale of the warrants, potential price fluctuations due to adverse market conditions or other factors and failure of the price of the common stock to rise. If the warrant is not exercised within the specified time period, it becomes worthless. Depositary Receipts.ADRs may involve additional risks relating to political, economic or regulatory conditions in foreign countries. These risks include less stringent investor protection and disclosure standards in some foreign markets and fluctuations in foreign currencies. The securities underlying ADRs are typically denominated (or quoted) in a currency other than U.S. dollars. As a result, changes in foreign currency exchange rates affect the value of the Fund’s portfolio. Generally, 3 when the U.S. dollar rises in value against a foreign currency, a security denominated in that currency loses value because the currency is worth fewer U.S. dollars. Conversely, when the U.S. dollar decreases in value against a foreign currency, a security denominated in that currency gains value because the currency is worth more U.S. dollars. This risk means that a strong U.S. dollar will increase those returns.In addition, the securities underlying ADRs trade on foreign exchanges at times when the U.S. markets are not open for trading. As a result, the value of ADRs representing those underlying securities may change materially at times when the U.S. markets are not open for trading. Unsponsored depositary receipts may be created without the participation of the foreign issuer. Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt. The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights. Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts. C. Debt Securities 1. General The Fund may invest in debt securities including corporate debt obligations, U.S. Government Securities, mortgage-related securities and variable and floating rate securities. Corporate Debt Obligations. Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments. Companies use these instruments to borrow money from investors. The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity. Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than 9 months. In addition, the Fund may invest in corporate debt securities registered and sold in the United States by foreign issuers (Yankee bonds) and those sold outside the United States by foreign or U.S. issuers (Eurobonds). The Fund intends to restrict its purchases of these securities to issues denominated and payable in United States dollars. The Fund may only invest in commercial paper that is rated in one of the two highest short-term rating categories by an NRSRO or, if unrated, is judged by the adviser to be of comparable quality. Financial Institution Obligations.Obligations of financial institutions include, among other things, negotiable certificates of deposit and bankers’ acceptances. The Fund may invest in negotiable certificates of deposit and bankers’ acceptances issued by commercial banks doing business in the United States that have, at the time of investment, total assets in excess of one billion dollars and are insured by the Federal Deposit Insurance Corporation. Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period. Bankers’ acceptances are negotiable obligations of a bank to pay a draft, which has been drawn by a customer, and are usually backed by goods in international trade. Certificates of deposit which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Fund but may be subject to early withdrawal penalties which could reduce its performance. U.S. Government Securities.U.S. Government Securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities. U.S. Government Securities may be supported by the full faith and credit of the United States (such as mortgage-related securities and certificates of the Government National Mortgage Association and securities of the Small Business Administration); by the right of the issuer to borrow from the U.S. Treasury (such as Federal Home Loan Bank securities); by the discretionary authority of the U.S. Treasury to lend to the issuer (such as Fannie Mae (formerly the Federal National Mortgage Association) securities); or solely by the creditworthiness of the issuer (such as Federal Home Loan Mortgage Corporation securities). Holders of U.S. Government Securities not backed by the full faith and credit of the United States must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the United States in the event that the agency or instrumentality does not meet its commitment. No assurance can be given that the U.S. Government would provide support if it were not obligated to do so by law. Neither the U.S. Government nor any of its agencies or instrumentalities guarantees the market value of the securities that it issues. Mortgage-Related Securities.The Fund may invest in mortgage-related securities that are U.S. Government Securities or are rated in one of the two highest rating categories by an NRSRO or, if unrated, are judged by the Adviser to be of comparable quality. Mortgage-related securities represent interests in a pool of mortgage loans originated by lenders such as commercial banks, savings associations and mortgage bankers and brokers. Mortgage-related securities may be issued by governmental or government-related entities or by non-governmental entities such as special purpose trusts created by commercial lenders. 4 Pools of mortgages consist of whole mortgage loans or participations in mortgage loans. The majority of these loans are made to purchasers of 1-4 family homes. The terms and characteristics of the mortgage instruments are generally uniform within a pool but may vary among pools. For example, in addition to fixed-rate, fixed-term mortgages, the Fund may purchase pools of adjustable-rate mortgages, growing equity mortgages, graduated payment mortgages and other types. Mortgage poolers apply qualification standards to lending institutions which originate mortgages for the pools as well as credit standards and underwriting criteria for individual mortgages included in the pools. In addition, many mortgages included in pools are insured through private mortgage insurance companies. Mortgage-related securities differ from other forms of debt securities, which normally provide for periodic payment of interest in fixed amounts with principal payments at maturity or on specified call dates. Most mortgage-related securities, however, are pass-through securities, which means that investors receive payments consisting of a pro-rata share of both principal and interest (less servicing and other fees), as well as unscheduled prepayments, as loans in the underlying mortgage pool are paid off by the borrowers. Additional prepayments to holders of these securities are caused by prepayments resulting from the sale or foreclosure of the underlying property or refinancing of the underlying loans. As prepayment rates of individual pools of mortgage loans vary widely, it is not possible to predict accurately the average life of a particular mortgage-related security. Although mortgage-related securities are issued with stated maturities of up to forty years, unscheduled or early payments of principal and interest on the mortgages may shorten considerably the securities’ effective maturities. Mortgage-Backed Securities. Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, pools of mortgage loans. Those securities may be guaranteed by a U.S. Government agency or instrumentality (such as Ginnie Mae); issued and guaranteed by government-sponsored stockholder-owned corporations, though not backed by the full faith and credit of the United States (such as by Fannie Mae or Freddie Mac, and described in greater detail below); or issued by fully private issuers. Private issuers are generally originators of and investors in mortgage loans and include savings associations, mortgage bankers, commercial banks, investment bankers, and special purpose entities. Private mortgage-backed securities may be supported by U.S. Government agency mortgage-backed securities or some form of non-governmental credit enhancement. Government-related guarantors (i.e., not backed by the full faith and credit of the U.S. Government) include Fannie Mae and Freddie Mac. Fannie Mae is a government-sponsored corporation owned by stockholders. It is subject to general regulation by the Federal Housing Finance Authority (“FHFA”). Fannie Mae purchases residential mortgages from a list of approved seller/servicers that include state and federally chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers. Fannie Mae guarantees the timely payment of principal and interest on pass-through securities that it issues, but those securities are not backed by the full faith and credit of the U.S. Government. Freddie Mac is a government-sponsored corporation formerly owned by the twelve Federal Home Loan Banks and now owned by stockholders. Freddie Mac issues Participation Certificates (“PCs”), which represent interests in mortgages from Freddie Mac’s national portfolio. Freddie Mac guarantees the timely payment of interest and ultimate collection of principal on the PCs it issues, but those PCs are not backed by the full faith and credit of the U.S. Government. The U.S. Treasury has historically had the authority to purchase obligations of Fannie Mae and Freddie Mac.In addition, in 2008, due to capitalization concerns, Congress provided the U.S. Treasury with additional authority to lend Fannie Mae and Freddie Mac emergency funds and to purchase the companies’ stock, as described below.In September 2008, the U.S. Treasury and the FHFA announced that Fannie Mae and Freddie Mac had been placed in conservatorship. Since 2009 both Fannie Mae and Freddie Mac have received significant capital support through U.S. Treasury stock purchases. The U.S. Treasury announced in December 2009 that it would continue that support for the entities’ capital as necessary to prevent a negative net worth for at least the next three years. The continuing commitment of the U.S. Treasury is critical to their solvency. In addition, the Federal Reserve exercised its separate authority in 2009 to purchase mortgage-backed securities of Fannie Mae and Freddie Mac; the rate of those purchases is expected to slow and terminate in early 2010.While the U.S. Treasury is committed to offset negative equity at Fannie Mae and Freddie Mac through its stock purchases, no assurance can be given that the Federal Reserve, U.S. Treasury, or FHFA initiatives discussed above will ensure that Fannie Mae and Freddie Mac will remain successful in meeting their obligations with respect to the debt and mortgage-backed securities they issue. In addition, the future of the entities is in serious question as the U.S. Government reportedly is considering multiple options, ranging on a spectrum from nationalization, privatization, or abolishment. Fannie Mae and Freddie Mac also have been the subject of several class action lawsuits and investigations by federal regulators over certain accounting, disclosure, or corporate governance matters.Such legal proceedings and investigations, and any resulting restatements of financial statements, may adversely affect the guaranteeing entities and, as a result, the payment of principal or interest on their securities. 5 Privately Issued Mortgage-Related Securities.The Fund may invest in privately issued mortgage-backed securities. Mortgage- related securities offered by private issuers include pass-through securities comprised of pools of conventional residential mortgage loans; mortgage-backed bonds, which are considered to be debt obligations of the institution issuing the bonds and are collateralized by mortgage loans; and bonds and collateralized mortgage obligations that are collateralized by mortgage-related securities issued by GNMA, FNMA or FHLMC or by pools of conventional mortgages of multi-family or of commercial mortgage loans. Privately-issued mortgage-related securities generally offer a higher rate of interest (but greater credit and interest rate risk) than securities issued by U.S. Government issuers because there are no direct or indirect governmental guarantees of payment. Many non­governmental issuers or servicers of mortgage-related securities guarantee or provide insurance for timely payment of interest and principal on the securities. The market for privately-issued mortgage-related securities is smaller and less liquid than the market for mortgage-related securities issued by U.S. government issuers. Stripped Mortgage-Related Securities.Stripped mortgage-related securities are multi-class mortgage-related securities that are created by separating the securities into their principal and interest components and selling each piece separately. Stripped mortgage- related securities are usually structured with two classes that receive different proportions of the interest and principal distributions in a pool of mortgage assets. Adjustable Rate Mortgage Securities.Adjustable rate mortgage securities (“ARMs”) are pass-through securities representing interests in pools of mortgage loans with adjustable interest rates that are reset at periodic intervals, usually by reference to some interest rate index or market interest rate, and that may be subject to certain limits. Although the rate adjustment feature may reduce sharp changes in the value of adjustable rate securities, these securities can change in value based on changes in market interest rates or changes in the issuer’s creditworthiness. Changes in the interest rates on ARMs may lag behind changes in prevailing market interest rates. This may result in a slightly lower net value until the interest rate resets to market rates. Thus, the Fund could suffer some principal loss if it sold the securities before the interest rates on the underlying mortgages were adjusted to reflect current market rates. Some adjustable rate securities (or the underlying mortgages) are subject to caps or floors, that limit the maximum change in interest rates during a specified period or over the life of the security. Collateralized Mortgage Obligations. Collateralized mortgage obligations (“CMOs”) are multiple-class debt obligations that are fully collateralized by mortgage-related pass-through securities or by pools of mortgages (“Mortgage Assets”). Payments of principal and interest on the Mortgage Assets are passed through to the holders of the CMOs as they are received, although certain classes (often referred to as “tranches”) of CMOs have priority over other classes with respect to the receipt of mortgage prepayments. Multi-class mortgage pass-through securities are interests in trusts that hold Mortgage Assets and have multiple classes similar to those of CMOs. Payments of principal and interest on the underlying Mortgage Assets (and in the case of CMOs, any reinvestment income thereon) provide funds to pay debt service on the CMOs or to make scheduled distributions on the multi-class mortgage pass- through securities. Parallel pay CMOs are structured to provide payments of principal on each payment date to more than one class. These simultaneous payments are taken into account in calculating the stated maturity date or final distribution date of each class, which, as with other CMO structures, must be retired by its stated maturity date or final distribution date but may be retired earlier. Planned amortization class mortgage-related securities (“PAC Bonds”) are a form of parallel pay CMO. PAC Bonds are designed to provide relatively predictable payments of principal provided that, among other things, the actual prepayment experience on the underlying mortgage loans falls within a contemplated range. CMOs may have complicated structures and generally involve more risks than simpler forms of mortgage-related securities. Variable and Floating Rate Securities. Debt securities have variable or floating rates of interest and, under certain limited circumstances, may have varying principal amounts. These securities pay interest at rates that are adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the “underlying index”). The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based. These adjustments minimize changes in the market value of the obligation. Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness. The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index. Certain variable rate securities pay interest at a rate that varies inversely to prevailing short-term interest rates (sometimes referred to as “inverse floaters”). Certain inverse floaters may have an interest rate reset mechanism that multiplies the effects of changes in the underlying index. This mechanism may increase the volatility of the security’s market value while increasing the security’s yield. 6 Variable and floating rate demand notes of corporations are redeemable upon a specified period of notice. These obligations include master demand notes that permit investment of fluctuating amounts at varying interest rates under direct arrangements with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. Certain securities may have an initial principal amount that varies over time based on an interest rate index, and, accordingly, the Fund might be entitled to less than the initial principal amount of the security upon the security’s maturity. The Fund intends to purchase these securities only when the Adviser believes the interest income from the instrument justifies any principal risks associated with the instrument. The Adviser may attempt to limit any potential loss of principal by purchasing similar instruments that are intended to provide an offsetting increase in principal. There can be no assurance that the Adviser will be able to limit the effects of principal fluctuations and, accordingly, the Fund may incur losses on those securities even if held to maturity without issuer default. There may not be an active secondary market for any particular floating or variable rate instruments, which could make it difficult for the Fund to dispose of the instrument during periods that the Fund is not entitled to exercise any demand rights it may have. The Fund could, for this or other reasons, suffer a loss with respect to those instruments. The Adviser monitors the liquidity of the Fund’s investment in variable and floating rate instruments, but there can be no guarantee that an active secondary market will exist. Non-Investment Grade Securities. The Fund may invest in securities rated below the fourth highest rating category by an NRSRO or which are unrated and judged by the Adviser to be comparable quality. Such high risk securities (commonly referred to as “junk bonds”) are not considered to be investment grade and have speculative or predominantly speculative characteristics. Non-investment grade, high risk securities provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities. These lower rated securities involve greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities. The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price at which the lower rated securities can be sold. In addition, the market prices of lower rated securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates. 2. Risks General.The market value of the interest-bearing fixed-income securities held by the Fund will be affected by changes in interest rates. There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates. All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates. Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s debt securities. As a result, an investment in the Fund is subject to risk even if all fixed-income securities in the Fund’s investment portfolio are paid in full at maturity. In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on fixed-income securities, including municipal securities, are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue. Fixed-income securities with longer maturities tend to produce higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of fixed-income securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities. The possibility exists therefore, that, as a result of bankruptcy, litigation or other conditions, the ability of an issuer to pay, when due, the principal of and interest on its debt securities may become impaired. Credit Risk.The Fund’s investments in fixed-income securities are subject to credit risk relating to the financial condition of the issuers of the securities that the Fund holds. To limit credit risk, the Fund will generally buy debt securities that are rated by an NRSRO in the top four long-term rating categories or in the top two short-term rating categories. Moody’s, Standard & Poor’s and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities. A description of the range of ratings assigned to various types of securities by several NRSROs is included in Appendix A. The Adviser may use these ratings to determine whether to purchase, sell or hold a security. Ratings are not, however, absolute standards of quality. Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value. Consequently, similar securities with the same rating may have different market prices. In addition, rating 7 agencies may fail to make timely changes in credit ratings and the issuer’s current financial condition may be better or worse than a rating indicates. The Fund may retain a security that ceases to be rated or whose rating has been lowered below the Fund’s lowest permissible rating category if the Adviser determines that retaining the security is in the best interests of the Fund. Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. The Fund may purchase unrated securities if the Adviser determines that the security is of comparable quality to a rated security that the Fund may purchase. Unrated securities may not be as actively traded as rated securities. Mortgage-Related Securities. The value of mortgage-related securities may be significantly affected by changes in interest rates, the markets’ perception of issuers, the structure of the securities and the creditworthiness of the parties involved. The ability of the Fund to successfully utilize mortgage-related securities depends in part upon the ability of the Adviser to forecast interest rates and other economic factors correctly. Some mortgage-related securities have structures that make their reaction to interest rate changes and other factors difficult to predict. Prepayments of principal of mortgage-related securities by mortgagors or mortgage foreclosures affect the average life of the mortgage-related securities. The occurrence of mortgage prepayments is affected by various factors, including the level of interest rates, general economic conditions, the location and age of the mortgages and other social and demographic conditions. In periods of rising interest rates, the prepayment rate tends to decrease, lengthening the average life of a pool of mortgage-related securities. In periods of falling interest rates, the prepayment rate tends to increase, shortening the average life of a pool. The volume of prepayments of principal on the mortgages underlying a particular mortgage-related security will influence the yield of that security, affecting the Fund’s yield. Because prepayments of principal generally occur when interest rates are declining, it is likely that the Fund to the extent they retain the same percentage of debt securities, may have to reinvest the proceeds of prepayments at lower interest rates then those of their previous investments. If this occurs, the Fund’s yield will correspondingly decline. Thus, mortgage- related securities may have less potential for capital appreciation in periods of falling interest rates (when prepayment of principal is more likely) than other fixed-income securities of comparable duration, although they may have a comparable risk of decline in market value in periods of rising interest rates. A decrease in the rate of prepayments may extend the effective maturities of mortgage- related securities, reducing their sensitivity to changes in market interest rates. To the extent that the Fund purchases mortgage-related securities at a premium, unscheduled prepayments, which are made at par, result in a loss equal to any unamortized premium. To lessen the effect of the failures by obligors on Mortgage Assets to make payments, CMOs and other mortgage-related securities may contain elements of credit enhancement, consisting of either: (1) liquidity protection; or (2) protection against losses resulting after default by an obligor on the underlying assets and allocation of all amounts recoverable directly from the obligor and through liquidation of the collateral. This protection may be provided through guarantees, insurance policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of these. The Fund will not pay any additional fees for credit enhancements for mortgage-related securities, although the credit enhancement may increase the costs of the mortgage-related securities. D. Options and Futures 1. General The Fund may seek to hedge against either a decline in the value of securities it owns or an increase in the price of securities which it plans to purchase by purchasing and writing (selling) covered options on securities in which it invests and on any securities index based in whole or in part on securities in which the Fund may invest. The Fund may buy and sell stock index futures. The Fund may purchase and sell futures contracts on Treasury bills, Treasury bonds and other financial instruments and may write covered call options and purchase and sell out and call options on those futures contracts. The Fund may only invest in options traded on an exchange or in an over-the-counter market. The Trust, on behalf of the Fund, has filed a notice with the National Futures Association claiming exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (the “Act”) and therefore the Fund is not subject to registration or regulation as a commodity pool operator under the Act. 8 2. Options and Futures Strategies Options on Securities. A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified exercise price at any time during the term of the option. The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price. A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value of the index) at the exercise price. The amount of a premium received or paid for an option is based upon certain factors, including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Indices.An index assigns relative values to the securities in the index, and the index fluctuates with changes in the market values of the securities included in the index. Index options operate in the same way as the more traditional options on securities except that index options are settled exclusively in cash and do not involve delivery of securities. Thus, upon exercise of index options, the purchaser will realize and the writer will pay an amount based on the differences between the exercise price and the closing price of the index. Options on Futures. Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts. A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash, an underlying debt security or a currency, as called for in the contract, at a specified date and at an agreed upon price. An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount times the difference between the index value at the close of trading of the contract and the price at which the futures contract is originally struck. No physical delivery of the securities comprising the index is made. Generally, these futures contracts are closed out prior to the expiration date of the contracts. 3. Limitations on Options and Futures Transactions The Fund will not hedge more than 30% of its total assets by selling futures contracts, buying put options and writing call options. In addition, the Fund will not buy futures contracts or write put options whose underlying value exceeds 10% of the Fund’s total assets. The Fund will also not purchase call options if the underlying value of all such options would exceed 5% of its total assets. The Fund will not enter into futures contracts and options, if immediately thereafter, more than 5% of the Fund’s total assets would be invested in these options or committed to margin on futures contracts. The Fund will only invest in futures and options contracts after filing a notice of eligibility (if required) and otherwise complying with the requirements of the CFTC. The CFTC’ s rules provide that the Fund is- permitted to purchase such futures or options contracts only: (1) for bona fide hedging purposes within the meaning of the rules of the CFTC; provided, however, that in the alternative with respect to each long position in a futures or options contract entered into by the Fund, the underlying commodity value of such contract at all times does not exceed the sum of cash, short-term United States debt obligations or other United States dollar denominated short-term money market instruments set aside for this purpose by the Fund, accrued profit on the contract held with a futures commission merchant and cash proceeds from existing Fund investments due in 30 days; and (2) subject to certain other limitations. 4. Risks of Options and Futures Transactions There are certain investment risks associated with options and futures transactions. These risks include: (1) dependence on the Adviser’s ability to predict movements in the prices of individual securities and fluctuations in the general securities markets; (2) imperfect correlations between movements in the prices of options and movements in the price of the securities (or indices) hedged or used for cover which may cause a given hedge not to achieve its objective; (3) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the securities in which the Fund invests; and (4) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to limit exposures by closing its positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying securities above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund. In addition, the futures exchanges may limit the amount of fluctuation permitted 9 in certain futures contract prices on related options during a single trading day. The Fund may be forced, therefore, to liquidate or close out a futures contract position at a disadvantageous price. There is no assurance that a counterparty in an over-the-counter option transaction will be able to perform its obligations. The Fund may use various futures contracts that are relatively new instruments without a significant trading history. As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist. The Fund’s activities in the futures and options markets may result in higher portfolio turnover rates and additional brokerage costs, which could reduce the Fund’s yield. E. Illiquid and Restricted Securities 1. General The Fund may not acquire securities or invest in repurchase agreements if, as a result, more than 15% of the Fund’s net assets (taken at current value) would be invested in illiquid securities. The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued the securities. Illiquid securities include: (1) repurchase agreements not entitling the holder to payment of principal within seven days (2) purchased over-the- counter options; (3) securities which are not readily marketable; and (4) except as otherwise determined by the Adviser, securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”). An institutional market has developed for certain restricted securities. Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security. If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. 2. Risks Any security, including securities determined by the Adviser to be liquid, may become illiquid. Limitations on resale may have an adverse effect on the marketability of a security. The Fund might also have to register a restricted security in order to dispose of it, resulting in expense and delay. The Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience a loss or have difficulty satisfying redemptions. There can be no assurance that a market will exist for any illiquid security at any particular time. 3. Determination of Liquidity The Board has the ultimate responsibility for determining whether specific securities are liquid and has delegated this responsibility to the Adviser, pursuant to guidelines approved by the Board. The Adviser determines and monitors the liquidity of the portfolio securities and reports periodically on its decisions to the Board. The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to: (1) the frequency of trades and quotations for the security; (2) the number of dealers willing to purchase or sell the security and the number of other potential buyers; (3) the willingness of dealers to undertake to make a market in the security; and (4) the nature of the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers, and the mechanics of the transfer. F. Leverage Transactions 1. General The Fund may use leverage to increase potential returns. Leverage involves special risks and may involve speculative investment techniques. Leverage exists when cash made available to the Fund through an investment technique is used to make additional Fund investments. Lending portfolio securities and purchasing securities on a when-issued, delayed delivery or forward commitment basis may create leverage. The Fund uses these investment techniques only when the Adviser believes that the leveraging and the returns available to the Fund from investing the cash will provide investors a potentially higher return. Securities Lending.The Fund may lend portfolio securities or participate in repurchase agreements in an amount up to 10% of its total assets to brokers, dealers and other financial institutions. Repurchase agreements are transactions in which the Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later. If the Fund enters into a repurchase agreement, 10 it will retain possession of the purchased securities and any underlying collateral. Securities loans and repurchase agreements must be continuously collateralized and the collateral must have market value at least equal to the value of the Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. In a portfolio securities lending transaction, the Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) the Fund pays in arranging the loan. The Fund may share the interest it receives on the collateral securities with the borrower. The terms of the Fund’s loans permit the Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter. Loans are subject to termination at the option of the Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated. When-Issued Securities and Forward Commitments.The Fund may purchase securities offered on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis. When these transactions are negotiated, the price, which is generally expressed in yield terms, is fixed at the time the commitment is made, but delivery and payment for the securities take place at a later date. Normally, the settlement date occurs within two months after the transaction, but delayed settlements beyond two months may be negotiated. During the periodbetween a commitment and settlement, no payment is made for the securities purchased by the purchaser and, thus, no interest accrues to the purchaser from the transaction. At the time the Fund makes the commitment to purchase securities on a when-issued or delayed delivery basis, the Fund will record the transaction as a purchase and thereafter reflect the value each day of such securities in determining its NAV. A purchase of securities on a “when-issued” or “forward commitment basis” will not be made if, as a result, more than 15% of a Fund’s total assets would be committed to such transactions. Senior Securities.Pursuant to Section 18(f)(1)of the 1940 Act, the Fund may not issue any class of senior security or sell any senior security of which it is the issuer, except that the Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within 3 days, to an extent that the asset coverage shall be at least 300%. Borrowing. The Fund may borrow up to 10% of the Fund’s total assets for investment purposes. The Fund may also borrowto meet redemption requests, provided that such borrowings do not exceed 33 1/3% of the Fund’s total assets (computed immediately after the borrowing). 1. Risks Leverage creates the risk of magnified capital losses. Losses incurred by the Fund may be magnified by borrowings and other liabilities that exceed the equity base of the Fund. Leverage may involve the creation of a liability that requires the Fund to pay interest (for instance, reverse repurchase agreements) or the creation of a liability that does not entail any interest costs (for instance, forward commitment costs). The risks of leverage include a higher volatility of the net asset value of the Fund’s securities and the relatively greater effect on the net asset value of the securities caused by favorable or adverse market movements or changes in the cost of cash obtained by leveraging and the yield from invested cash. So long as the Fund is able to realize a net return on its investment portfolio that is higher than interest expense incurred, if any, leverage will result in higher current net investment income for the Fund than if it were not leveraged. Changes in interest rates and related economic factors could cause the relationship between the cost of leveraging and the yield to change so that rates involved in the leveraging arrangement may substantially increase relative to the yield on the obligations in which the proceeds of the leveraging have been invested. To the extent that the interest expense involved in leveraging approaches the net return on the Fund’s investment portfolio, the benefit of leveraging will be reduced, and, if the interest expense on borrowings were to exceed the net return to investors, the Fund’s use of leverage would result in a lower rate of return than if the Fund were not leveraged. In an extreme case, if the Fund’s current investment income were not sufficient to meet the interest expense of leveraging, it could be necessary for the Fund to liquidate certain of its investments at a disadvantageous time. Segregated Assets. In order to attempt to reduce the risks involved in various transactions involving leverage, the Fund, to the extent required by applicable rules or guidelines, will designate on the Fund’s books or maintain in a segregated accountcash and liquid assets. The segregated assets’ value, which will be marked to market daily, will be at least equal to the Fund’s commitments under these transactions. 11 G. Foreign Securities The Fund may invest up to 20% of its total assets in foreign securities. Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers. All foreign investments are subject to risks of: (1) foreign political and economic instability; (2) adverse movements in foreign exchange rates; (3) the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital; and (4) changes in foreign governmental attitudes towards private investment, including potential nationalization, increased taxation or confiscation of your assets. Dividends and interest payable on foreign securities may be subject to foreign withholding taxes, thereby reducing the income available for distribution to you. Commission rates payable on foreign transactions are generally higher than in the United States. Foreign accounting, auditing and financial reporting standards differ from those in the United States, and therefore, less information may be available about foreign companies than is available about issuers of comparable U.S. companies. Foreign securities also may trade less frequently and with lower volume and may exhibit greater price volatility than United States securities. Changes in foreign exchange rates will affect the U.S. dollar value of all foreign currency-denominated securities held by the Fund. Exchange rates are influenced generally by the forces of supply and demand in the foreign currency markets and by numerous other political and economic events occurring outside the United States, many of which may be difficult, if not impossible, to predict. Income from foreign securities will be received and realized in foreign currencies, and the Fund is required to compute and distribute income in U.S. dollars. Accordingly, a decline in the value of a particular foreign currency against the U.S. dollar after the Fund’s income has been earned and computed in U.S. dollars may require the Fund to liquidate portfolio securities to acquire sufficient U.S. dollars to make a distribution. Similarly, if the exchange rate declines between the time the Fund incurs expenses in U.S. dollars and the time such expenses are paid, the Fund may be required to liquidate additional foreign securities to purchase the U.S. dollars required to meet such expenses. H. Securities of Investment Companies Open-End and Closed-End Investment Companies.The Fund may invest in shares of open-end and closed-end investment companies in accordance with the investment restrictions in the 1940 Act.Under the 1940 Act, the Fund’s investments in such securities is generally limited to 3% of the outstanding voting stock of any one company, 5% of the Fund’s total assets in any one company, and 10% of the Fund’s total assets in investment companies generally. Shares of an exchange-traded fund (“ETF”) that has received exemptive relief from the SEC to permit other funds to invest in the shares without these limitations are excluded from such restrictions. Risks.The Fund, as a shareholder of another investment company, will bear its pro-rata portion of the other investment company’s advisory fee and other expenses, in addition to its own expenses and will be exposed to the investment risks associated with the other investment company.To the extent that the Fund invests in open-end or closed-end investment companies that invest primarily in the securities of companies located outside the United States, see the risks related to foreign securities set forth above. Exchange-Traded Funds. The Fund may invest in ETFs, which are registered investment companies, partnerships or trusts that are bought and sold on a securities exchange.The Fund may also invest in exchange traded notes (“ETNs”), which are structured debt securities. Whereas ETFs’ liabilities are secured by their portfolio securities, ETNs’ liabilities are unsecured general obligations of the issuer.Most ETFs and ETNs are designed to track a particular market segment or index.ETFs and ETNs have expenses associated with their operation, typically including, with respect to ETFs, advisory fees.When the Fund invests in an ETF or ETN, in addition to directly bearing expenses associated with its own operations, it will bear its pro rata portion of the ETF’s or ETN’s expenses. Risks.The risks of owning an ETF or ETN generally reflect the risks of owning the underlying securities the ETF or ETN is designed to track, although lack of liquidity in an ETF or ETN could result in it being more volatile than the underlying portfolio of securities. In addition, because of ETF or ETN expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF or ETN. The value of an ETN security should also be expected to fluctuate with the credit rating of the issuer. I. Core and Gateway® The Fund may seek to achieve its investment objective by converting to a Core and Gateway structure. A Fund operating under a Core and Gateway structure holds, as its only investment, shares of another investment company having substantially the same investment objective and policies. The Board will not authorize conversion to a Core and Gateway structure if it would materially increase costs to the Fund’s shareholders. The Board will not convert the Fund to a Core and Gateway structure without notice to the shareholders. 12 J. Temporary Defensive Position The Fund may assume a temporary defensive position and may invest without limit in money market instruments that are of prime quality. Circumstances under which the Fund may assume a temporary defensive position include any time the Adviser is unable to find investments selling at discounts to what the Adviser believes is their fair intrinsic value. Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by an NRSRO or, if not rated, determined by the Adviser to be of comparable quality. Money market instruments usually have maturities of one year or less and fixed rates of return. The money market instruments in which the Fund may invest include short-term U.S. Government Securities, commercial paper, time deposits, bankers’ acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds. The Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which the Fund may invest may have variable or floating rates of interest. These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. These obligations generally are not traded, nor generally is there an established secondary market for these obligations. To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. 2. Investment Limitations Except as required by the 1940 Act or the Code, such as with respect to borrowing, if any percentage restriction on investment or utilization of assets is adhered to at the time an investment is made, a later change in percentage resulting from a change in the market values of the Fund’s assets or purchases and redemptions of shares will not be considered a violation of the limitation. A fundamental policy of the Fund and the Fund’s investment objective cannot be changed without the affirmative vote of the lesser of: (1) 50% of the outstanding shares of the Fund; or (2) 67% of the shares of the Fund present or represented at a shareholders meeting at which the holders of more than 50% of the outstanding shares of the Fund are present or represented. A nonfundamental policy of the Fund may be changed by the Board without shareholder approval. A. Fundamental Limitations The Fund has adopted the following investment limitations that cannot be changed by the Board without shareholder approval. The Fund may not: 1. Borrowing Borrow money, except for temporary or emergency purposes (including the meeting of redemption requests) and except for entering into reverse repurchase agreements, and provided that borrowings do not exceed 33 1/3% of the Fund’s total assets (computed immediately after the borrowing). 2. Concentration Purchase securities, other than U.S. Government Securities, if, immediately after each purchase, more than 25% of the Fund’s total assets taken at market value would be invested in securities of issuers conducting their principal business activity in the same industry. 3. Diversification With respect to 75% of its assets, purchase securities, other than U.S. Government Securities, of any one issuer, if: (1) more than 5% of the Fund’s total assets would be invested in the securities of that issuer; or (2) the Fund would own more than 10% of the outstanding voting securities of a single issuer. 13 4. Underwriting Activities Act as an underwriter of securities of other issuers, except to the extent that, in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter for purposes of the Securities Act of 1933. 5. Making Loans Make loans to other persons except for loans of portfolio securities and except through the use of repurchase agreements and through the purchase of commercial paper or debt securities which are otherwise permissible investments. 6. Purchases and Sales of Real Estate Purchase or sell real estate or any interest therein, except that the Fund may invest in securities issued or guaranteed by corporate or governmental entities secured by real estate or interests therein, such as mortgage pass-throughs and collateralized mortgage obligations, or issued by companies that invest in real estate or interests therein. 7. Purchases and Sales of Commodities Purchase or sell physical commodities or contracts relating to physical commodities, provided that currencies and currency-related contracts will not be deemed to be physical commodities. 8. Issuance of Senior Securities Issue senior securities except pursuant to Section 18 of the Investment Company Act of 1940 (“1940 Act”) and except that the Fund may borrow money subject to investment limitations specified in the Fund’s Prospectus. 9. Oil, Gas & Mineral Exploration Invest in interests in oil or gas or interests in other mineral exploration or development programs. B. Non-Fundamental Limitations The Fund has adopted the following nonfundamental investment limitations that may be changed by the Board without shareholder approval. The Fund may not: 1. Pledging Pledge, mortgage or hypothecate its assets, except to secure permitted indebtedness. The deposit in escrow of securities in connection with the writing of put and call options, collateralized loans of securities and collateral arrangements with respect to margin for futures contracts are not deemed to be pledges or hypothecations for this purpose. 2. Margin and Short Sales Purchase securities on margin, or make short sales of securities, except for the use of short-term credit necessary for the clearance of purchases and sales of portfolio securities, but the Fund may make margin deposits in connection with permitted transactions in options, futures contracts and options on futures contracts. 3. Borrowing Purchase securities for investment while any borrowing equaling 10% or more of the Fund’s total assets is outstanding or borrow for purposes other than meeting redemptions in an amount exceeding 10% of the value of the Fund’s total assets. 4. Illiquid Securities Acquire securities or invest in repurchase agreements with respect to any securities if, as a result, more than: (1) 15% of the Fund’s net assets (taken at current value) would be invested in repurchase agreements not entitling the holder to payment of principal within seven days and in securities which are not readily marketable, including securities that are illiquid by virtue of restrictions on the sale of such securities to the public without registration under the 1933 Act (“Restricted Securities”); or (2) 10% of the Fund’s total assets would be invested in Restricted Securities. 14 5. Real Property Purchase or sell real property (including limited partnership interests but excluding readily marketable interests in real estate investment trusts or readily marketable securities of companies, which invest in real estate.) 3. Management A. Trustees and Officers of the Trust The Trust is governed by its Board of Trustees. The Board is responsible for and oversees the overall management and operations of the Trust and the Fund, which includes the general oversight and review of the Fund’s investment activities, in accordance with federal law, Delaware law and the stated policies of the Fund. The Board oversees the Trust’s officers and service providers, including the Adviser, who is responsible for the management of the day-to-day operations of the Fund based on policies and agreements reviewed and approved by the Board. In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer (“CCO”). The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters Board members who are Independent trustees, constitute at least two-thirds of the Board. J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board. The Independent Chair’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent trustees; and serving as a liaison with other trustees, the Trust’s officers, other management personnel and counsel to the Fund. The Independent Chair also performs such other duties as the Board may from time to time determine. The trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee. The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal and Compliance Committee. The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations. The Board believes that its leadership structure, including its Independent Chair position and its committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the Fund, the number of funds overseen by the Board, the arrangements for the conduct of the Fund’s operations, the number of trustees, and the Board’s responsibilities. On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the trustees are able to oversee effectively the number of funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year. The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings. The Independent Trustees also hold at least one in-person meeting each year, during a portion of which management is not present, and may hold special meetings, as needed, either in person or by telephone. The trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information.Each trustee serves until his death, resignation, removal or replacement. The address for all trustees and officers is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. Each trustee oversees 22 series of the Trust. Mr. Keffer is considered an interested trustee due to his affiliation with Atlantic. Mr. Keffer is also an interested director of the Wintergreen Fund, Inc., another registered open-ended investment company. 15 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born: 1943 Chairman of the Board; Trustee; Nominating Committee and Qualified Legal Compliance Committee Since 1989 Retired since 2003. Costas Azariadis Born: 1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University (effective 2006); Professor of Economics, University of California-Los Angeles 1992-2006. James C. Cheng Born: 1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium- sized businesses in New England) since 1991. Interested Trustee John Y. Keffer1 Born: 1942 Trustee Since 1989 Chairman, Atlantic since 2008; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. Officers Stacey E. Hong Born: 1966 President; Principal Executive Officer Since 2008 President, Atlantic since 2008; Director, Consulting Services, Foreside Fund Services 2007; Elder Care, 2005- 2006. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic since 2008; Section Manager/Vice President, Enterprise Support Services, Citigroup 2003-2008. David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic since 2009; Vice President,Citi Fund Services Ohio, Inc. 2007–2009; Associate Counsel Investors Bank & Trust Company (2006–2007); Employee of FDIC 2005. Lina Bhatnagar Born: 1971 Secretary Since 2008 Senior Administration Specialist, Atlantic since 2008; Regulatory Administration Specialist, Citigroup 2006-2008. 1 Since 1997, John Y. Keffer has been president and owner of Forum Trust, LLC. Prior to January 1, 2010, Atlantic Fund Administration, LLC was a subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. In addition to the information set forth in the table above, each trustee possesses other relevant qualifications, experience, attributes or skills. The following provides additional information about such qualifications and experience. J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the boards of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a trustee and as Independent Chair. Mr. Parish also served as a trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company, from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing bodies of universities, and multiple years of service as a trustee. Mr. Azariadis also served as a trustee of Monarch Funds from 2003 to 2009. James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an information technology firm; experience as a consultant; and multiple years of service as a trustee. Mr. Cheng also served as a trustee of Monarch Funds from 2003 to 2009. John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a trustee. Mr. Keffer also served as a trustee of Monarch Funds from 2003 to 2009 and continues to serve as an interested director of Wintergreen Fund, Inc., another registered, open-end investment company. 16 Risk Oversight Consistent with its responsibility for oversight of the Trust and the Fund, the Board oversees the management of risks relating to the administration and operation of the Trust and the Fund. The Adviser, as part of its responsibilities for the day-to-day operations of the Fund, is responsible for day-to-day risk management. The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Fund. The Board performs this risk management oversight directly and, as to certain matters, through its committees as described below and through the Independent Trustees. The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Fund. In general, the Fund’s risks include, among others, investment risk, valuation risk, compliance risk and operational risk. The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Fund. In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks. Different processes, procedures and controls are employed with respect to different types of risks. Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Fund’s investments. The Board also oversees risk management for the Trust and the Fund through review of regular reports, presentations and other information from officers of the Trust and other persons. Senior officers of the Trust, senior officers of the Adviser and the Trust’s CCO regularly report to the Board on a range of matters, including those relating to risk management. In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO. On at least a quarterly basis, the Independent Trustees meet with the Board to discuss matters relating to the Fund’s compliance program. Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Fund’s compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Fund. For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of each of the Trust’s advisory agreement with them. Also, if applicable, in connection with the Board’s consideration of the renewal any distribution plan of the Fund under Rule 12b-1 under the 1940 Act, the Board receives reports from the Adviser and other service providers. Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices. In addition, the Audit Committee receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters. Ownership in the Fund and in Other Series of the Trust Trustees Dollar Range of Beneficial Ownership in the Fund as of December 31, 2009 Aggregate Dollar Range of Ownership as of December 31, 2009 in all Registered Investment Companies Overseen by Trustee in the Trust Independent Trustees Costas Azariadis None None James C. Cheng None None J. Michael Parish None None Interested Trustee John Y. Keffer None None B. Ownership of Securities of the Adviser and Related Companies As of December 31, 2009, no Independent Trustee or any of his immediate family members owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. C. Information Concerning Trust Committees Audit Committee.The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees. Pursuant to a charter adopted by the Board, the Audit Committee 17 assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust. It is directly responsible for the appointment, termination, compensation and oversight of work of the independent public accountants to the Trust. In so doing, the Committee reviews the methods, scope and results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls. During the fiscal year ended March 31, 2010, the Audit Committee met 6 times. Nominating Committee.The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees. Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Independent Trustees and committee members, and presenting these nominations to the Board. The Nominating Committee will not consider nominees for Trustees recommended by security holders. During the fiscal year ended March 31, 20100, the Nominating Committee did not meet. Valuation Committee. The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, Parish, the Trust’s Principal Financial Officer and a representative of the investment adviser to the Trust series holding securities that require fair valuation. Pursuant to a charter adopted by the Board, the Valuation Committee reviews and provides advice regarding the Trust’s policies and procedures for determining NAV of the share of the Trust’s series. The Valuation Committee also produces fair value determinations for securities maintained in the portfolios of the Trust’s series consistent with valuation procedures approved by the Board. During the fiscal year ended March 31, 2010, the Valuation Committee mettimes. Qualified Legal Compliance Committee. The Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees. The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable federal and state law or the breach of fiduciary duties under applicable federal and state law by the Trust or an employee or agent of the Trust. During the fiscal year ended March 31, 201, the QLCC did not meet. D. Compensation of Trustees and Officers Each trustee is paid an annual fee of $40,000 for service to the Trust.The Chairman of the Board is paid an annual fee of $60,000.In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust.The Trustees and Chairman may receive additional fees for special Board meetings.Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings.No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. The following table sets forth the fees paid to each Trustee by the Fund and the Fund Complex for the fiscal year ended March 31, 2010. Aggregate Compensation from Fund Benefits & Retirement Total Compensation from Fund and Fund Complex Independent Trustees Costas Azariadis N/A James C. Cheng N/A J. Michael Parish N/A Interested Trustee John Y. Keffer $0 N/A $0 E. Investment Adviser 1. Services of Adviser The Adviser serves as investment adviser to the Fund pursuant to an investment advisory agreement with the Trust (an “Investment Advisory Agreement”). Under the Investment Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Fund’s investments and effecting portfolio transactions for the Fund. The Adviser may compensate brokers or other service providers (“Intermediaries”) out of its own assets, and not as additional charges to the Fund, in connection with the sale and distribution of shares of the Fund and/or servicing of these shares. The payments would be in addition to the payments by the Fund described in the Fund’s prospectus for distribution and/or shareholder servicing. Such additional payments are for services including, but not limited to, sub-accounting, marketing support, administrative and shareholder processing services (“Additional Payments”). 18 These Additional Payments made by the Adviser may be a fixed dollar amount; may be based on the number of customer accounts maintained by an Intermediary; may be based on a percentage of the value of shares sold to, or held by, customers of the Intermediary involved; or may be calculated on another basis. These Additional Payments may be different for different Intermediaries. 2. Ownership of Adviser The Adviser is a privately-owned company incorporated under the laws of the State of Maine in 1987. 3. Information Concerning Accounts Managed by Portfolio Managers The Adviser has provided the following information regarding other accounts managed by the Fund’s Portfolio Manager and conflicts of interest. As of March 31, 2010, John C. Downing acted as Portfolio Manager for approximately 60 other accounts that held assets of approximately $80 million. None of these accounts pay the Adviser a performance based advisory fee. As of March 31, 2010, Mr. Downing did not manage any other registered investment companies or pooled investment vehicles. As of March 31, 2010, Peter E. Robbins acted as Portfolio Manager for approximately 90 other accounts that held assets of approximately $120 million. None of these accounts pay the Adviser a performance based advisory fee. As of March 31, 2010, Mr. Robbins did not manage any other registered investment companies or pooled investment vehicles. As of March 31, 2010, William N. Weickert acted as Portfolio Manager for approximately 70 other accounts that held assets of approximately $60 million. None of these accounts pay the Adviser a performance based advisory fee. As of March 31, 2010, Mr. Weickert did not manage any other registered investment companies or pooled investment vehicles. Conflicts of InterestActual or apparent conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one fund or other account. More specifically, portfolio managers who manage multiple funds and/or other accounts may be presented with the following conflicts: • The management of multiple client accounts may result in a portfolio manager devoting unequal time and attention to the management of each fund and/or other account. The Adviser seeks to manage such competing interests for the time and attention of portfolio managers by having portfolio managers focus on a particular investment discipline. Most other accounts managed by the portfolio manager are managed using the same investment models that are used in connection with the management of the Fund. • If the portfolio manager identifies a limited investment opportunity which may be suitable for more than one account, the Fund may be unable to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible accounts. To deal with these situations, the Adviser and the Fund have adopted procedures for allocating portfolio transactions across multiple accounts. • With respect to securities transactions for the Fund, the Adviser determines which broker to use to execute each order, consistent with its duty to seek best execution of the transaction. However, with respect to certain other accounts (such as other pooled investment vehicles that are not registered mutual funds and other accounts managed for organizations and individuals), the Adviser may be limited by the client with respect to the selection of brokers or may be instructed to direct trades through a particular broker. In these cases, the Adviser may place separate, non-simultaneous transactions for the Fund and another account which may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of the Fund or the other account. • Finally, the appearance of a conflict of interest may arise if the Adviser has an incentive, such as a performance-based management fee, which relates to the management of one fund or account but not all funds and accounts with respect to which a Portfolio Manager has day-to-day management responsibilities. The Adviser and the Fund have adopted certain compliance procedures, which are designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. 4. Information Concerning Compensation of Portfolio Managers The Adviser has provided the following information regarding Portfolio Managers compensation. 19 The Portfolio Managers are compensated by the Adviser with a fixed salary and a cash bonus. The Portfolio Managers do not receive specific bonuses or have incentive arrangements tied to performance of the Fund or any other specific account. The Adviser’s Compensation Committee determines on an annual basis, subject to approval of the Adviser’s full Board, the salary and bonus participation rate of each Portfolio Manager. The salary and bonus is determined subjectively based upon a multitude of attributes that helps evaluate the value that individual adds to the Adviser, including product knowledge, marketing and sales ability and success at opening new client relationships, portfolio management skills, production and work ethic, technology skills, communication skills – written and oral, knowledge of the marketplace, loyalty and longevity, operational understanding, creativity, and other skills or attributes as determined by the Adviser’s Compensation Committee. 5. Portfolio Managers Ownership in the Fund The Adviser has provided the following information regarding Portfolio Managers’ ownership in the Fund. Portfolio Manager Dollar Range of Beneficial Ownership in the Fund as of March 31, 2010 John C. Downing $10,001-$50,000 Peter E. Robbins $10,001-$50,000 William N. Weickert $10,001-$50,000 6. Fees The Adviser’s fee is calculated as a percentage of the Fund’s average daily net assets. The fee, if not waived, is accrued daily by the Fund. The Adviser’s fee is paid monthly based on average net assets for the prior month. In addition to receiving its advisory fee from the Fund, the Adviser may also act and be compensated as investment manager for its clients with respect to assets they invested in the Fund. If you have a separately managed account with the Adviser with assets invested in the Fund, the Adviser will credit an amount equal to all or a portion of the fees received by the Adviser against any investment management fee received from you. Table 1 in Appendix B shows the dollar amount of the fees accrued by the Fund to the Adviser, the amount of fees waived by the Adviser and the actual fees retained by the Adviser. The data is presented for the past three fiscal years. 7. Other Provisions of Advisory Agreement The Adviser is not affiliated with Atlantic or any company affiliated with Atlantic. The Investment Advisory Agreement remains in effect for a period of two years from the date of its effectiveness and thereafter, the Investment Advisory Agreement must be approved at least annually by the Board or by majority vote of the shareholders, and in either case by a majority of the Trustees who are not parties to the Investment Advisory Agreement or interested persons of any such party (other than as Trustees). The Investment Advisory Agreement is terminable without penalty by the Trust with respect to the Fund on 60 days’ written notice when authorized either by vote of the Fund’s shareholders or by a majority vote of the Board, or by the Adviser on not more than 60 days’ written notice to the Trust. The Investment Advisory Agreement terminates immediately upon assignment. Under the Investment Advisory Agreement, the Adviser is not liable for any error of judgment or mistake of law, except for willful misfeasance, bad faith, or gross negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the agreement. F. Distributor 1. Distribution Services The Distributor (also known as the principal underwriter) is located at Three Canal Plaza, Portland, Maine 04101. The Distributor is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority. Under a Distribution Agreement with the Trust dated March 31, 2009, the Distributor acts as the agent of the Trust in connection with the continuous offering of shares of the Fund. The Distributor continually distributes shares of the 20 Fund on a best-efforts basis. The Distributor has no obligation to sell any specific quantity of Fund shares. The Distributor and its officers have no role in determining the investment policies or which securities are to be purchased or sold by the Trust or the Fund. The Distributor may enter into agreements with selected broker-dealers, banks or other financial intermediaries for distribution of shares of the Fund. With respect to certain financial intermediaries and related fund “supermarket” platform arrangements, the Fund and/or the Adviser, rather than the Distributor, typically enter into such agreements. These financial intermediaries may charge a fee for their services and may receive shareholder service or other fees from parties other than the Distributor. These financial intermediaries may otherwise act as processing agents and are responsible for promptly transmitting purchase, redemption and other requests to the Fund. During the Fund’s most recent fiscal year the Distributor did not receive compensation for its distribution services. As of March 31, 2010, the Adviser, at its expense, may pay the Distributor a fee for certain distribution related services for the Fund. Employees of the Adviser may serve as registered representatives of the Distributor to facilitate the distribution of Fund shares. G. Other Fund Service Providers 1. Administrator, Fund Accountant, Transfer Agent and Compliance Services Atlantic and its subsidiaries provide administration, fund accounting and transfer agency services to the Fund.Atlantic is a subsidiary of Forum Holdings Corporation. Mr. John Keffer, a Trustee of the Trust, is the Chairman of Atlantic and is also the founder and a substantial owner of Forum Holdings Corporation, the parent entity of Atlantic. Pursuant to the Atlantic Services Agreement dated April 20, 2007 (the “Services Agreement”), the Fund pays Atlantic a bundled fee for administration, fund accounting and transfer agency services at an annual rate of: 0.12% on the first $150 million in Fund assets, 0.075% on the next $150 million in Fund assets, 0.05% on the next $300 million in Fund assets, 0.03% on the next $400 million in Fund assets and 0.02% on Fund assets exceeding $1 billion. The base fee is subject to an annual minimum of $135,000. The Fund also pays Atlantic certain surcharges and shareholder account fees. The fee is accrued daily by the Fund and is paid monthly based on the average net assets, transactions and positions for the previous month. As administrator, Atlantic administers the Fund’s operations with respect to the Fund, except those that are the responsibility of any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board. The Administrator’s responsibilities include, but are not limited to, (1) overseeing the performance of administrative and professional services rendered to the Fund by others, including its custodian, transfer agent and dividend disbursing agent as well as legal, auditing, shareholder servicing and other services performed for the Fund; (2) preparing for filing and filing certain regulatory filings (i.e. registration statements and semi-annual reports) subject to Trust counsel and/or independent auditor oversight; (3) overseeing the preparation and filing of the Fund’s tax returns, the preparation of financial statements and related reports to the Fund’s shareholders, the SEC and state and other securities administrators; (4) providing the Fund with adequate general office space and facilities and provide persons suitable to the Board to serve as officers of the Trust; (5) assisting the Fund’s investment adviser in monitoring Fund holdings for compliance with prospectus investment restrictions and assist in preparation of periodic compliance reports; and (6) with the cooperation of the Adviser, the officers of the Trust and other relevant parties, preparing and disseminating materials for meetings of the Board. As fund accountant, Atlantic provides fund accounting services to the Fund. These services include calculating the NAV of the Fund. The Services Agreement continues in effect until terminated, so long as its continuance shall be specifically approved or ratified with respect to the Fund with such frequency and in such manner as required by applicable law. The Services Agreement is terminable with or without cause and without penalty by the Trust or by the Administrator with respect to the Fund on 120 days’ written notice to the other party. The Services Agreement is also terminable for cause by the non-breaching party on at least 60 days’ written notice to the other party, provided that such party has not cured the breach within that notice period. Under the Services Agreement, Atlantic is not liable to the Fund or the Fund’s shareholders for any act or omission, except for willful misfeasance, bad faith or negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the Services Agreement. Under the Services Agreement, Atlantic and certain related parties (such as Atlantic’s officers and persons who control Atlantic) are indemnified by the Fund against any and all claims and expenses related to the Atlantic’s actions or omissions that are consistent with Atlantic’s contractual standard of care. Under the Services Agreement, in calculating the Fund’s NAV, Atlantic is deemed not to have committed an error if the NAV it calculates is within 1/10 of 1% of the actual NAV (after recalculation). The Services Agreement also provides that Atlantic will not be liable to a shareholder for any loss incurred due to a NAV difference if such difference is less than or equal to ½ of 1% or less than or equal to $25.00. In addition, Atlantic is not liable for the errors of others, including the companies that supply security prices to Atlantic and the Fund. 21 Atlantic, located at Three Canal Plaza, Portland, Maine 04101, serves as transfer agent and distribution paying agent for the Fund. Atlantic is registered as a transfer agent with the Office of Comptroller of the Currency. In these capacities, Atlantic maintains an account for each shareholder of record of the Fund and is responsible for processing purchase and redemption requests and for paying distributions to shareholders of record. Prior to June 2, 2008, Citigroup Fund Services, LLC (“Citi”) served as the Fund’s administrator and fund accountant, pursuant to its Administration, Fund Accounting and Transfer Agency Services Agreement with the Trust dated April 20, 2007 (the “Citi Services Agreement”) on terms similar to those in the Services Agreement. Table 2 in Appendix B shows the dollar amount of the fees payable by the Fund to Citi and Atlantic for administration services, the amount of fees waived by Citi and Atlantic for administration services and the actual fees retained by Citi and Atlantic. The data is for the past three fiscal years. Atlantic provides a Principal Executive Officer (“PEO”), Principal Financial Officer (“PFO” and, with the PEO, “Certifying Officers”), Chief Compliance Officer (“CCO”), and an Anti-Money Laundering Compliance Officer (“AMLCO”) to the Fund, as well as certain additional compliance support functions (collectively, “Compliance Services”), pursuant to its Compliance Services Agreement (the “Compliance Services Agreement”) with the Fund, on behalf of the Trust. For making available the CCO, AMLCO and Certifying Officers, and for providing the Compliance Services, Atlantic receives a fee from the Fund of (i) $22,500 (allocated equally to all Trust series for which the Adviser provides management services), (ii) $5,000 per Fund, and (iii) an annual fee of 0.01% of the Fund’s average daily net assets, subject to an annual maximum of $20,000. The Compliance Services Agreement continues in effect until terminated. The Compliance Services Agreement is terminable with or without cause and without penalty by the Board of the Trust or by Atlantic on 60 days’ written notice. Notwithstanding the foregoing, the provisions of the Compliance Services Agreement related to Compliance Services, may be terminated at any time by the Board, effective upon written notice to the CCO and Certifying Officers, without the payment of any penalty. Under the Compliance Services Agreement, (1) Atlantic is not liable to the Fund or the Fund's shareholders for any act or omission, and (2) Atlantic and certain related parties (the "Atlantic Indemnitees") are indemnified by the Fund against any and all claims and expenses related to an Atlantic Indemnitee's actions or omissions, except, with respect to (1) and (2), for willful misfeasance, bad faith or negligence in the performance of Atlantic's duties or by reason of reckless disregard of its obligations and duties under the Compliance Services Agreement. Prior to June 2, 2008 Foreside Compliance Services (“FCS”) provided Compliance Services to the Fund on terms similar to those in the Compliance Services Agreement. Table 3 in Appendix B shows the dollar amount of the fees paid to FCS and Atlantic for Compliance Services, the amount of the fee waived by FCS and Atlantic and the actual fees retained by FCS and Atlantic. The data is for the past three fiscal years. 2. Custodian Union Bank, N.A. is the custodian for the Fund, safeguards and controls the Fund’s cash and securities, determines income and collects interest on Fund investments. The Custodian may employ subcustodians to provide custody of the Fund’s domestic and foreign assets. The Custodian is located at 350 California Street, 6th Floor, San Francisco, California 94104. 3. Legal Counsel K&L Gates LLP, 1treet, N.W., Washington D.C. 20006, serves as legal counsel to the Trust. 4. Independent Registered Public Accounting Firm [XXX], is the Fund’s independent registered public accounting firm and provides audit and tax services. [XXX] audits the financial statements of the Fund and provides the fund with an audit opinion. [XXX] also reviews certain regulatory filings of the Fund. 22 4. Portfolio Transactions A. How Securities are Purchased and Sold Purchases and sales of portfolio securities that are fixed-income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions. In a principal transaction, the party from whom the Fund purchases or to whom the Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers). These securities normally are purchased directly from the issuer or from an underwriter or market maker for the securities. There usually are no brokerage commissions paid for these securities. Purchases and sales of portfolio securities that are equity securities (for instance common stock and preferred stock) are generally effected; (1) if the security is traded on an exchange, through brokers who charge commissions; and (2) if the security is traded in the “over-the-counter” markets, in a principal transaction directly from a market maker. In transactions on stock exchanges, commissions are negotiated. When transactions are executed in an over-the-counter market, the Adviser will seek to deal with the primary market makers; but when necessary in order to obtain best execution, the Adviser will utilize the services of others. Purchases of securities from underwriters include a disclosed fixed commission or concession paid by the issuer to the underwriter, and purchases from dealers serving as market makers include the spread between the bid and asked price. In the case of fixed-income and equity securities traded in the over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup. B. Commissions Paid Table 4 in Appendix B shows the aggregate brokerage commissions paid by the Fund as well as aggregate commissions paid to an affiliate of the Fund or the Adviser. The data is presented for the past three fiscal years. C. Adviser Responsibility for Purchases and Sales The Adviser places orders for the purchase and sale of securities with broker-dealers selected by and at the discretion of the Adviser. The Fund does not have any obligation to deal with a specific broker or dealer in the execution of portfolio transactions. Allocations of transactions to brokers and dealers and the frequency of transactions are determined by the Adviser in its best judgment and in a manner deemed to be in the best interest of the Fund rather than by any formula. The Adviser seeks “best execution” for all portfolio transactions. This means that the Adviser seeks the most favorable price and execution available. The Adviser’s primary consideration in executing transactions for the Fund is prompt execution of orders in an effective manner and at the most favorable price available. D. Choosing Broker-Dealers The Adviser seeks “best execution” for all portfolio transactions. This means that the Adviser seeks the most favorable price and execution available. The Fund may not always pay the lowest commission or spread available. Rather, in determining the amount of commissions (including certain dealer spreads) paid in connection with securities transactions, the Adviser takes into account factors such as size of the order, difficulty of execution, efficiency of the executing broker’s facilities (including the research services described below) and any risk assumed by the executing broker. The Adviser may also utilize a broker and pay a slightly higher commission if, for example, the broker has specific expertise in a particular type of transaction (due to factors such as size or difficulty), or it is efficient in trade execution. The Adviser may also give consideration to brokerage and research services furnished by brokers to the Adviser and may cause the Fund to pay these brokers a higher amount of commission than may be charged by other brokers. Research is designed to augment the Adviser’s own internal research and investment strategy capabilities. This research may include reports that are common in the industry such industry research reports and periodicals, quotation systems, software for portfolio management and formal databases. Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion. The Adviser’s fees are not reduced by reason of the Adviser’s receipt of research services. Since most of the Advisers brokerage commissions for research are for economic research on specific companies or industries, and since the Adviser follows a limited number of securities, most of the commission dollars spent for industry and stock research directly benefit the Adviser’s and the Fund’s investors. Table 5 in Appendix B lists each broker to whom the Fund directed brokerage over the last fiscal year in return for research services, the amount of transactions so directed and the amount of commissions earned by the broker therefrom. 23 E. Counterparty Risk The Adviser monitors the creditworthiness of counterparties to the Fund’s transactions and intends to enter into a transaction only when it believes that the counterparty presents minimal and appropriate credit risk. F. Other Accounts of the Adviser Investment decisions for the Fund are made independently from those for any other account or investment company that is or may in the future become advised by the Adviser or its affiliates. Investment decisions are the product of many factors, including basic suitability for the particular client involved. Thus, a particular security may be bought or sold for certain clients even though it could have been bought or sold for other clients at the same time. Likewise, a particular security may be bought for one or more clients when one or more clients are selling the security. In addition, two or more clients may simultaneously purchase or sell the same security, in which event each day’s transactions in such security are, insofar as is possible, averaged as to price and allocated between such clients in a manner which, in the Adviser’s opinion, is in the best interest of the affected accounts and is equitable to each and in accordance with the amount being purchased or sold by each. There may be circumstances when purchases or sales of a portfolio security for one client could have an adverse effect on another client that has a position in that security. In addition, when purchases or sales of the same security for the Fund and other client accounts managed by the Adviser occurs contemporaneously, the purchase or sale orders may be aggregated in order to obtain any price advantages available to large denomination purchases or sales. G. Portfolio Turnover The frequency of portfolio transactions of the Fund (also called the portfolio turnover rate) will vary from year to year depending on many factors. From time to time the Fund may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues or markets. An annual portfolio turnover rate of 100% would occur if all of the securities in the Fund were replaced once in a period of one year. Higher portfolio turnover rates may result in increased brokerage costs to the Fund and a possible increase in short-term capital gains or losses. H. Securities of Regular Broker-Dealers From time to time the Fund may acquire and hold securities issued by its “regular brokers and dealers” or the parents of those brokers and dealers. For this purpose, regular brokers and dealers are the 10 brokers or dealers that: (1) received the greatest amount of brokerage commissions during the Fund’s last fiscal year; (2) engaged in the largest amount of principal transactions for portfolio transactions of the Fund during the Fund’s last fiscal year; or (3) sold the largest amount of the Fund’s shares during the Fund’s last fiscal year. Table 6 in Appendix B lists the regular brokers and dealers of the Fund whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Fund’s holdings of those securities as of the Fund’s most recent fiscal year. I. Portfolio Holdings Portfolios holdings as of the end of the Fund’s annual and semi-annual fiscal periods are reported to the SEC on Form N-CSR within 10 days of the mailing of the annual or semi-annual report (typically no later than 70 days after the end of each period). Portfolio holdings as of the end of the first and third fiscal quarters are reported to the SEC on Form N-Q within 60 days of the end of such period. You may request a copy of the Fund’s latest semi-annual report to shareholders or a copy of a Fund’s latest Form N-Q which contains a Fund’s portfolio holdings by contacting the Transfer Agent at the address or phone number listed on the cover of this SAI. You may also obtain a copy of the Fund’s latest Form N-CSR and From N-Q by accessing the SEC’s website at www.sec.gov. In addition, the Adviser makes publicly available, on at least a quarterly basis, information regarding the Fund’s top ten holdings (including name and percentage of the Fund’s assets invested in each such holding) and the percentage breakdown of the Fund’s investments by country, sector and industry, as applicable. This information is made available through the Adviser’s website and is released within 15 days after the period ends. The Fund’s nonpublic portfolio holdings information is received by certain service providers in advance of public release in the course of performing or enabling them to perform the contractual or fiduciary duties necessary for the Fund’s operation that the Fund has retained them to perform. The Adviser has regular and continuous access to the Fund’s portfolio holdings. In addition, the Fund’s Administrator, the Custodian, Distributor and Fund Accountant as well as 24 independent auditors, proxy voting services, mailing services and financial printers may have access to the Fund’s nonpublic portfolio holdings information on an ongoing basis. The trustees, the Trust officers legal counsel to the Trust and to the Independent Trustees and the Fund’s independent registered public accounting firm may receive such information on an as needed basis. From time to time, nonpublic information regarding the Fund’s portfolio holdings may also be disclosed to certain mutual fund consultants, analysts and rating and ranking entities, or other entities or persons (“Recipients”) that have a legitimate business purpose in receiving such information. Any disclosure of information more current than the latest publicly available nonpublic portfolio holdings information will be made only if the Trust officer determines that: (1) the more current information is necessary for a Recipient to complete a specified task; (2) the Fund has a legitimate business purposes for the disclosing the information; and (3) the disclosure is in the best interests of the Fund and its shareholders. Any Recipient receiving such information shall agree in writing to: (1) keep the information confidential; (2) use it only for agreed-upon purposes; and (3) not trade or advise others to trade securities, including shares of the Fund, on the basis of the information. Such confidentiality agreements entered into for the receipt of nonpublic information shall also provide, among other things, that the Recipient: (1) will limit access to the information to its employees and agents who are obligated to keep and treat such information as confidential; (2) assume responsibility for any breach of the terms of the confidentiality agreement by its employees with the term of the confidentiality agreement; and (3) upon request from the Trust, will return or promptly destroy the information. The Trust officer shall report to the Board at the next regularly scheduled Board meeting the entering into of an agreement with a Recipient for the disclosure of nonpublic portfolio holdings information and shall include in the report the Trust officer’s reasons for determining to permit such disclosure. No compensation is received by the Fund, or, to the Fund’s knowledge, paid to the Adviser or any other party in connection with the disclosure of the Fund’s portfolio holdings. The codes of ethics of the Trust, the Adviser, and the Distributor are intended to address, among other things, potential conflicts of interest arising from the misuse of information concerning the Fund’s portfolio holdings. In addition, the Fund’s service providers may be subject to confidentiality provisions contained within their service agreements, codes of ethics, professional codes, or other policies that address conflicts of interest arising from the misuse of this information. The Fund’s portfolio holdings disclosure policy is subject to periodic review by the Fund’s CCO who will report the results of such review at least annually to the Board. Any identified conflict between the interests of the shareholders and those of another party resulting from the disclosure of nonpublic portfolio holdings information will be reported to the Board for appropriate action. There is no assurance that the Fund’s portfolio holdings disclosure policy will protect the Fund against potential misuse of holdings information by individuals or firms in possession of that information. 5. Purchase and Redemption Information A. General Information You may effect purchases or redemptions or request any shareholder privilege by contacting the Transfer Agent. The Fund accepts orders for the purchase or redemption of shares on any weekday except days when the NYSE is closed, but, under unusual circumstances, may accept orders when the NYSE is closed if deemed appropriate by the Trust’s officers. The shares of the Fund may not be available for sale in the state in which you reside. Please check with your investment professional to determine the fund’s availability. Shares of the Fund are sold on a continuous basis by the Distributor. The Fund reserves the right to refuse any purchase request. Fund shares are normally issued for cash only. In the Adviser’s discretion, however, the Fund may accept portfolio securities that meet the investment objective and policies of the Fund as payment for Fund shares. The Fund will only accept securities that: (1) are not restricted as to transfer by law and are not illiquid; and (2) have a value that is readily ascertainable (and not established only by valuation procedures). 1. IRAs All contributions into an IRA through the automatic investing service are treated as IRA contributions made during the year the contribution is received. 25 2. UGMAs/UTMAs If the trustee’s name is not in the account registration of a gift or transfer to minor (“UGMA/UTMA”) account, the investor must provide capacity copy of the trust document. B. Additional Redemption Information You may redeem Fund shares at NAV. The Fund may redeem shares involuntarily to: (1) reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or (2) collect any charge relating to transactions effected for the benefit of a shareholder which is applicable to the Fund’s shares as provided in the Prospectus. 1. Suspension of Right of Redemption The right of redemption may not be suspended, except for any period during which: (1) the NYSE. is closed (other than customary weekend and holiday closings) or during which the SEC determines that trading thereon is restricted; (2) an emergency (as determined by the SEC) exists as a result of which disposal by the Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3) the SEC may by order permit for the protection of the shareholders of the Fund. 2. Redemption In-Kind Redemption proceeds normally are paid in cash. If deemed appropriate and advisable by the Adviser, the Fund may satisfy a redemption request from a shareholder by distributing portfolio securities pursuant to procedures adopted by the Board. The Trust has filed an election with the SEC pursuant to which the Fund may only effect a redemption in portfolio securities if the particular shareholder is redeeming more than $250,000 or 1% of the Fund’s total net assets, whichever is less, during any 90-day period. C. NAV Determination In determining the NAV, securities for which market quotations are readily available are valued at current market value using the last reported sales price provided by an independent pricing service. If no sales price is reported, the mean of the last bid and ask price is used.If market quotations are not readily available, then securities are valued at fair value as determined by the Board (or its delegate). D. Distributions Distributions of net investment income will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) as of the last day of the period with respect to which the distribution is paid. Distributions of capital gain will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) on the payment date for the distribution. Cash payments may be made more than seven days following the date on which distributions would otherwise be reinvested. 6. Taxation The tax information set forth in the Prospectus and the information in this section relate solely to U.S. Federal income tax law and assumes that the Fund qualifies for treatment as a “regulated investment company” (as discussed below). Such information is only a summary of certain key federal income tax considerations affecting the Fund and its shareholders and is in addition to the information provided in the Prospectus. No attempt has been made to present a complete explanation of the federal tax treatment of the Fund or the tax implications to shareholders. The discussions here and in the Prospectus are not intended as substitutes for careful tax planning. This “Taxation” section is based on the Code in effect on the date hereof. Future legislative or administrative changes or court decisions may significantly change the tax rules applicable to the Fund and its shareholders. Any of these changes or court decisions may have a retroactive effect. All investors should consult their own tax advisors as to the federal, state, local and foreign tax provisions applicable to them. 26 A. Qualification as a Regulated Investment Company The Fund intends, for each taxable year, to qualify as a “regulated investment company” under the Code. This qualification does not involve governmental supervision of management or investment practices or policies of the Fund. The tax year-end of the Fund is March 31, which is the same as the Fund’s fiscal year-end. 1. Meaning of Qualification As a regulated investment company, the Fund will not be subject to Federal income tax on the portion of its investment company taxable income (that is, taxable interest, dividends, the excess of net short-term capital gain over net long-term capital loss, and other taxable ordinary income, net of expenses) and net capital gain (that is, the excess of net long-term capital gain over net short-term capital losses) that it distributes to shareholders. In order to qualify to be taxed as a regulated investment company, the Fund must satisfy the following requirements: · The Fund must distribute at least 90% of its investment company taxable income for the tax year. (Certain distributions made by the Fund after the close of its tax year are considered distributions attributable to the previous tax year for purposes of satisfying this requirement.) · The Fund must derive at least 90% of its gross income each year from dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of securities or foreign currencies, or other income (including gains from options and futures contracts) derived from its business of investing in securities. · The Fund must satisfy the following asset diversification test at the close of each quarter of the Fund’s tax year: (1) at least 50% of the value of the Fund’s assets must consist of cash and cash items, U.S. Government securities, securities of other regulated investment companies, and securities of other issuers (as to which the Fund has not invested more than 5% of the value of the Fund’s total assets in securities of an issuer and as to which the Fund does not hold more than 10% of the outstanding voting securities of the issuer); and (2) no more than 25% of the value of the Fund’s total assets may be invested in the securities of any one issuer (other than U.S. Government securities and securities of other regulated investment companies) or in two or more issuers which the Fund controls and which are engaged in the same or similar trades or businesses. 2. Failure to Qualify If for any tax year the Fund does not qualify as a regulated investment company, all of its taxable income (including its net capital gain) will be subject to tax at regular corporate rates without any deduction for dividends paid to shareholders, and the dividends will be taxable to the shareholders as ordinary income (or possibly as qualified dividend income) to the extent of the Fund’s current and accumulated earnings and profits. Failure to qualify as a regulated investment company would thus have a negative impact on the Fund’s income and performance. It is possible that the Fund will not qualify as a regulated investment company in any given tax year. B. Fund Distributions The Fund anticipates distributing substantially all of its investment company taxable income for each tax year. These distributions are taxable to you as ordinary income. A portion of these distributions may qualify for the 70% dividends-received deduction for corporate shareholders. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals through December 31, 2010 at a maximum Federal tax rate of 15% (0% for individuals in lower tax brackets) provided that holding periods and other requirements are met. To the extent the Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income. The Fund’s distributions of dividends that it received from REITs generally do not constitute qualified dividend income. The Fund anticipates distributing substantially all of its net capital gain for each tax year. These distributions generally are made only once a year, usually in November or December, but the Fund may make additional distributions of net capital gain at any time during the year. These distributions are taxable to you as long-term capital gain, regardless of how long you have held shares. These distributions will not qualify for the dividends-received deduction or as qualified dividend income. 27 The Fund may have capital loss carryovers (unutilized capital losses from prior years). These capital loss carryovers may be used for up to eight years to offset any current capital gain (whether short- or long-term). All capital loss carryovers are listed in the Fund’s financial statements. Any such losses may not be carried back. Distributions by the Fund that do not constitute ordinary income dividends or capital gain dividends will be treated as a return of capital. Return of capital distributions reduce your tax basis in the shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. Each distribution by the Fund will be treated in the manner described above regardless of whether the distribution is paid in cash or reinvested in additional shares of the Fund (or of another fund). If you receive distributions in the form of additional shares, you will be treated as receiving a distribution in an amount equal to the fair market value of the shares received, determined as of the reinvestment date. You may purchase shares with a NAV at the time of purchase that reflects undistributed net investment income or recognized capital gain, or unrealized appreciation in the value of the assets of the Fund. Distributions of these amounts are taxable to you in the manner described above, although the distribution economically constitutes a return of capital to you. Ordinarily, you are required to take distributions by the Fund into account in the year in which they are made. A distribution declared in October, November or December of any year and payable to shareholders of record on a specified date in those months, however, is deemed to be paid by the Fund and received by you on December 31 of that calendar year if the distribution is paid by the Fund contracts in January of the following year. You will be advised annually as to the U.S. Federal income tax consequences of distributions made (or deemed made) to you during the year. C. Certain Tax Rules Applicable to the Fund’s Transactions For Federal income tax purposes, when put and call options purchased by the Fund expire unexercised, the premiums paid by the Fund give rise to short- or long-term capital losses at the time of expiration (depending on the length of the respective exercise periods for the options). When put and call options written by the Fund expire unexercised, the premiums received by the Fund give rise to short- term capital gains at the time of expiration. When the Fund exercises a call, the purchase price of the underlying security is increased by the amount of the premium paid by the Fund. When the Fund exercises a put, the proceeds from the sale of the underlying security are decreased by the premium paid. When a put or call written by the Fund is exercised, the purchase price (selling price in the case of a call) of the underlying security is decreased (increased in the case of a call) for tax purposes by the premium received. Certain listed options, regulated futures contracts and forward currency contracts are considered “Section 1256 contracts” for federal income tax purposes. Section 1256 contracts held by the Fund at the end of each tax year are “marked to market” and treated for federal income tax purposes as though sold for fair market value on the last business day of the tax year. Gains or losses realized by the Fund on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses. The Fund can elect to exempt its Section 1256 contracts that are part of a “mixed straddle” (as described below) from the application of Section 1256 of the Code. Any option, futures contract, or other position entered into or held by the Fund in conjunction with any other position held by the Fund may constitute a “straddle” for federal income tax purposes. A straddle of which at least one, but not all, the positions are Section 1256 contracts, may constitute a “mixed straddle”. In general, straddles are subject to certain rules that may affect the character and timing of the Fund’s gains and losses with respect to straddle positions by requiring, among other things, that: (1) the loss realized on disposition of one position of a straddle may not be recognized to the extent that the Fund has unrealized gains with respect to the other position in such straddle; (2) the Fund’s holding period in straddle positions be suspended while the straddle exists (possibly resulting in gain being treated as short-term capital gain rather than long-term capital gain); (3) the losses recognized with respect to certain straddle positions which are part of a mixed straddle and which are non-Section 1256 positions be treated as 60% long-term and 40% short-term capital loss; (4) losses recognized with respect to certain straddle positions which would otherwise constitute short-term capital losses be treated as long-term capital losses; and (5) the deduction of interest and carrying charges attributable to certain straddle positions may be deferred. Various elections are available to the Fund, which may mitigate the effects of the straddle rules, particularly with respect to mixed straddles. In general, the straddle rules described above do not apply to any straddles held by the Fund if all of the offsetting positions consist of Section 1256 contracts. Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time the Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the 28 time the Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss. Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward contract denominated in a foreign currency which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss. These gains or losses, referred to under the Code as “Section 988” gains or losses, increase or decrease the amount of the Fund’s investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of the Fund’s net capital gain. If the Fund owns shares in a foreign corporation that constitutes a “passive foreign investment company” (a “PFIC”) for federal income tax purposes and the Fund does not elect to treat the foreign corporation as a “qualified electing fund” within the meaning of the Code, the Fund may be subject to United States federal income taxation on a portion of any “excess distribution” it receives from the PFIC or any gain it derives from the disposition of such shares, even if such income is distributed as a taxable dividend by the Fund to its shareholders. The Fund may also be subject to additional interest charges in respect of deferred taxes arising from such distributions or gains. Any tax paid by the Fund as a result of its ownership of shares in a PFIC will not give rise to any deduction or credit to the Fund or to any shareholder. A PFIC means any foreign corporation if, for the taxable year involved, either (1) it derives at least 75% of its gross income from “passive income” (including, but not limited to, interest, dividends, royalties, rents and annuities) or (2) on average, at least 50% of the value (or adjusted tax basis, if elected) of the assets held by the corporation produce “passive income.” The Fund could elect to “mark-to market” stock in a PFIC. Under such an election, the Fund would include in income each year an amount equal to the excess, if any, of the fair market value of the PFIC stock as of the close of the taxable year over the Fund’s adjusted basis in the PFIC stock. The Fund would be allowed a deduction for the excess, if any, of the adjusted basis of the PFIC stock over the fair market value of the PFIC stock as of the close of the taxable year, but only to the extent of any net mark-to-market gains included by the Fund for prior taxable years. The Fund’s adjusted basis in the PFIC stock would be adjusted to reflect the amounts included in, or deducted from, income under this election. Amounts included in income pursuant to this election, as well as gain realized on the sale or other disposition of the PFIC stock, would be treated as ordinary income. The deductible portion of any mark-to-market loss, as well as loss realized on the sale or other disposition of the PFIC stock to the extent that such loss does not exceed the net mark-to-market gains previously included by the Fund, would be treated as ordinary loss. The Fund generally would not be subject to the deferred tax and interest charge provisions discussed above with respect to PFIC stock for which a mark-to-market election has been made. If the Fund purchases shares in a PFIC and the Fund does elect to treat the foreign corporation as a “qualified electing fund” under the Code, the Fund may be required to include in its income each year a portion of the ordinary income and net capital gains of the foreign corporation, even if this income is not distributed to the Fund. Any such income would be subject to the 90% distribution requirement described above and calendar year distribution requirement described below. D. Federal Excise Tax A 4% non-deductible excise tax is imposed on a regulated investment company that fails to distribute in each calendar year an amount equal to: (1) 98% of its ordinary income for the calendar year; and (2) 98% of its capital gain net income for the one-year period ended on October 31 of the calendar year. The balance of the Fund’s income must be distributed during the next calendar year. The Fund will be treated as having distributed any amount on which it is subject to income tax for any tax year ending in the calendar year. For purposes of calculating the excise tax, the Fund: (1) reduces its capital gain net income (but not below its net capital gain) by the amount of any net ordinary loss for the calendar year and (2) excludes foreign currency gains and losses incurred after October 31 of any year in determining the amount of ordinary income for the current calendar year. The Fund will include foreign currency gains and losses incurred after October 31 in determining ordinary income for the succeeding calendar year. The Fund intends to make sufficient distributions of its ordinary taxable income and capital gain net income prior to the end of each calendar year to avoid liability for the excise tax. Investors should note, however, that the Fund might in certain circumstances be required to liquidate portfolio investments to make sufficient distributions to avoid excise tax liability. E. Redemption of Shares In general, a shareholder will recognize gain or loss on the redemption of shares of the Fund in an amount equal to the difference between the proceeds of the redemption and the shareholder’s adjusted tax basis in the shares. All or a portion of any loss so recognized may be disallowed if the shareholder purchases (for example, by reinvesting dividends) other shares of the Fund within 30 days before or after the redemption (a so called “wash sale”). If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares purchased. In general, any gain 29 or loss arising from the redemption of shares of the Fund will be considered capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year. Any capital loss arising from the redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares. In determining the holding period of such shares for this purpose, any period during which a shareholder’s risk of loss is offset by means of options, short sales or similar transactions is not counted. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a noncorporate taxpayer, $3,000 of ordinary income. F. Backup Withholding The Fund will be required in certain cases to withhold and remit to the U.S. Treasury 28% of distributions, and the proceeds of redemptions of shares, paid you if you:: (1) have failed to provide your correct taxpayer identification number; (2) are otherwise subject to backup withholding by the IRS for failure to report the receipt of interest or dividend income properly; or (3) have failed to certify to the Fund that you are not subject to backup withholding or that you are a corporation or other “exempt recipient.” Backup withholding is not an additional tax; rather any amounts so withheld may be credited against a shareholder’s Federal income tax liability or refunded once the required information or certification is provided. G. State and Local Taxes The tax rules of the various states of the U.S. and their local jurisdictions with respect to an investment in the Fund can differ from the rules for U.S. federal income taxation described above. These state and local rules are not discussed herein. Shareholders are urged to consult their tax advisers as to the consequences of state and local tax rules with respect to an investment in the Fund. H. Foreign Income Tax Investment income received by the Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source. The United States has entered into tax treaties with many foreign countries that may entitle the Fund to a reduced rate of such taxes or exemption from taxes on such income. It is impossible to know the effective rate of foreign tax in advance since the amount of the Fund’s assets to be invested within various countries cannot be determined. If more than 50% of the value of the Fund's total assets at the close of its taxable year consists of stocks or securities of foreign corporations, the Fund will be eligible and intends to file an election with the Internal Revenue Service to pass through to its shareholders the amount of foreign taxes paid by the Fund. However, there can be no assurance that the Fund will be able to do so. Pursuant to this election, you will be required to (1) include in gross income (in addition to taxable dividends actually received) your pro rata share of foreign taxes paid by the Fund, (2) treat your pro rata share of such foreign taxes as having been paid by you and (3) either deduct such pro rata share of foreign taxes in computing your taxable income or treat such foreign taxes as a credit against Federal income taxes. You may be subject to rules which limit or reduce your ability to fully deduct, or claim a credit for, your pro rata share of the foreign taxes paid by the Fund. 7. Other Matters A. The Trust and Its Shareholders 1. General Information Forum Funds was organized as a statutory trust under the laws of the State of Delaware on August 29, 1995. On January 5, 1996 the Trust succeeded to the assets and liabilities of Forum Funds, Inc. The Trust and the Fund will continue indefinitely until terminated. The Trust is registered as an open-end, management investment company under the 1940 Act. The Trust registered for sale shares of beneficial interest in its series. As of the date hereof, the Trust consisted of the following series offering shares of beneficial interest: Absolute Opportunities Fund (1) Absolute Strategies Fund (2) Adams Harkness Small Cap Growth Fund Auxier Focus Fund (3) Beck, Mack & Oliver Global Equity Fund Beck, Mack & Oliver Partners Fund DF Dent Premier Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund (4) Golden Small Cap Core Fund (4) Grisanti Brown Value Fund (5) Lou Holland Growth Fund (6) Merk Absolute Return Currency Fund (4) Merk Asian Currency Fund (4) Merk Hard Currency Fund (4) Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund Utendahl Credit Floating NAV Fund (1) Utendahl Floating NAV Fund (1) Utendahl Government Floating NAV Fund (1) Waterville Large Cap Value Fund (4) (1)The Trust registered for sale shares of beneficial interest in an Institutional class of this series. The Trust registered for sale shares of beneficial interest in Institutional, R and C classes of this series. Effective August 1, 2009, Class C shares were converted to R Class shares. The Trust registered for sale shares of beneficial interest in Investor, A and C classes of this series. Effective August 27, 2008, Class C shares were converted to Investor Shares. The Trust registered for sale shares of beneficial interest in Institutional and Investor classes of this series. Currently Investor Shares of the Golden Large Cap Core Fund and Golden Small Cap Core Fund are not offered for sale. The Trust registered for sale shares of beneficial interest in an I Shares class of this series. Previously, Grisanti Brown Value Fund’s I share class was named “Institutional Shares.” The Trust registered for sale shares of beneficial interest in Investor, Institutional, A and C classes of this series. Currently C shares are not offered for sale. The Trust has an unlimited number of authorized shares of beneficial interest. The Board may, without shareholder approval, divide the authorized shares into an unlimited number of separate series and may divide series into classes of shares; the costs of doing so will be borne by the Trust. 30 2. Series and Classes of the Trust Each series or class of the Trust may have a different expense ratio and its expenses will affect each series or class’ performance. For more information on any other series or class of shares of the Trust, investors may contact the Transfer Agent. 3. Shareholder Voting and Other Rights Each share of each series of the Trust and each class of shares has equal dividend, distribution, liquidation and voting rights. Fractional shares have those rights proportionately, except that expenses related to the distribution of the shares of each series or class (and certain other expenses such as transfer agency, shareholder service and administration expenses) are borne solely by those shares. Each series or class votes separately with respect to the provisions of any Rule 1 2b- 1 plan, which pertains to the series or class and other matters for which separate series or class voting is appropriate under applicable law. Generally, shares will be voted separately by individual series except if (1) the 1940 Act requires shares to be voted in the aggregate and not by individual series and (2) when the Trustees determine that the matter affects more than one series and all affected series must vote. The Trustees may also determine that a matter only affects certain series or classes of the Trust and thus only those series or classes are entitled to vote on the matter. Delaware law does not require the Trust to hold annual meetings of shareholders, and it is anticipated that shareholder meetings will be held only when specifically required by Federal or state law. There are no conversion or preemptive rights in connection with shares of the Trust. All shares, when issued in accordance with the terms of the offering, will be fully paid and non-assessable. A shareholder in a series is entitled to the shareholder’s pro rata share of all distributions arising from that series’ assets and, upon redeeming shares, will receive the portion of the series’ net assets represented by the redeemed shares. Shareholders representing 10% or more of the Trust’s (or a series’) shares may, as set forth in the Trust Instrument, call meetings of the Trust (or series) for any purpose related to the Trust (or series), including, in the case of a meeting of the Trust, the purpose of voting on removal of one or more Trustees. 4. Termination or Reorganization of Trust or Its Series The Trustees, may, without prior shareholder approval, change the form of organization of the Trust by merger, consolidation or incorporation, so long as the surviving entity is an open-end management investment company. Under the trust instrument, the Trustees may also, without shareholder vote, sell and convey all or substantially all of the assets of the Trust to another trust, partnership, association or corporation, or cause the Trust to incorporate in the State of Delaware, so long as the surviving entity is an open-end, management investment company that will succeed to or assume the Trust’s registration statement. Under the Trust Instrument, the Trustees may, with shareholder consent, sell or convey the assets of series created on or before May 1, 1999 or reorganize those series into another investment company registered under the 1940 Act. The sale or conveyance of assets of series created after May 1, 1999 or the reorganization of those series into another investment company registered under the 1940 Act may be effected by the Trustees without shareholder consent. 31 B. Fund Ownership As of July 1, 2010, the Trustees and officers of the Trust in the aggregate owned less than 1% of the outstanding shares of beneficial interest of the Fund. As of July 1, 2010, certain shareholders of record owned 5% or more of of the outstanding shares of the Fund. Shareholders known by the Fund to own beneficially 5% or more of the outstanding shares of the Fund are listed in Table 7 in Appendix B. From time to time, certain shareholders may own a large percentage of the shares of the Fund. Accordingly, those shareholders may be able to greatly affect (if not determine) the outcome of a shareholder vote. As of July 1, 2010, the following shareholders may be deemed to control the Fund. “Control” for this purpose is the ownership of more than 25% of the Fund’s voting securities. Name and Address Percentage of Fund Ownership % C. Limitations on Shareholders’ and Trustees’ Liability Delaware law provides that Fund shareholders are entitled to the same limitations of personal liability extended to stockholders of private corporations for profit. In the past, the Trust believes that the securities regulators of some states, however, have indicated that they and the courts in their state may decline to apply Delaware law on this point. The Trust’s Trust Instrument (the document that governs the operation of the Trust) contains an express disclaimer of shareholder liability for the debts, liabilities, obligations and expenses of the Trust. The Trust Instrument provides for indemnification out of each series’ property of any shareholder or former shareholder held personally liable for the obligations of the series. The Trust’s Trust Instrument also provides that each series shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the series and satisfy any judgment thereon. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Delaware law does not apply, no contractual limitation of liability was in effect, and the portfolio is unable to meet its obligations. The Trust Instrument provides that the Trustees shall not be liable to any person other than the Trust and its shareholders. In addition, the Trust Instrument provides that the Trustees shall not be liable for any conduct whatsoever, provided that a Trustee is not protected against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. D. Proxy Voting Procedures Copies proxy voting procedures of the Trust and the Adviser are included in Appendix C and Appendix D. Information regarding how the Fund voted proxies relating to portfolio securities during the twelve-month period ended June 30 will be available (1) without charge, upon request, by contacting the Transfer Agent at (800) 805-8258 and (2) on the SEC’s web site at http://www.sec.gov. E. Code of Ethics The Trust, the Adviser and the Distributor have each adopted a code of ethics under Rule 1 7j -1 of the 1940 Act which are designed to eliminate conflicts of interest between the Fund and personnel of the Trust, the Adviser and the Distributor. The codes permit such personnel to invest in securities, including securities that may be purchase or held by the Fund, subject to certain limitations. F. Registration Statement This SAI and the Prospectus do not contain all the information included in the Trust’s registration statement filed with the SEC under the 1933 Act and the 1940 Act with respect to the securities offered hereby. The registration statement, including the exhibits filed therewith, may be examined at the office of the SEC in Washington, D.C. Statements contained herein and in the Prospectus as to the contents of any contract or other documents are not necessarily complete, and, in each instance, are qualified by, reference to the copy of such contract or other documents filed as exhibits to the registration statement. 32 G. Financial Statements The Fund’s Financial Statements and Financial Highlights for the year ended March 31, 2010, are includedby reference into this SAI from the Fund’s annual report to shareholders and have been audited by [XXX], an independent registered public accounting firm, as stated in its report, which is incorporated herein by reference and have been so incorporated in reliance upon the report of such firm, given upon their authority as experts in accounting and auditing. 33 Appendix A - Description Of Securities Ratings A. Long-Term Ratings 1. Moody’s Investors Service – Long-Term Corporate Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. 2. Standard and Poor’s – Long-Term Issue Credit Ratings (including Preferred Stock) Issue credit ratings are based, in varying degrees, on the following considerations: ·Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; ·Nature of and provisions of the obligation; ·Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors' rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Note Obligations rated 'BB', 'B', 'CCC', 'CC', and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated 'BB' is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B An obligation rated 'B' is more vulnerable to nonpayment than obligations rated 'BB', but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated 'CCC' is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated 'CC' is currently highly vulnerable to nonpayment. C A 'C' rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the 'C' rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument's terms. D An obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Plus (+) or minus (-). The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor's does not rate a particular obligation as a matter of policy. 3. Fitch – International Long-Term Credit Ratings International Long-Term Credit Ratings (LTCR) may also be referred to as Long-Term Ratings. When assigned to most issuers, it is used as a benchmark measure of probability of default and is formally described as an Issuer Default Rating (IDR). The major exception is within Public Finance, where IDRs will not be assigned as market convention has always focused on timeliness and does not draw analytical distinctions between issuers and their underlying obligations. When applied to issues or securities, the LTCR may be higher or lower than the issuer rating (IDR) to reflect relative differences in recovery expectations. The following rating scale applies to foreign currency and local currency ratings: Investment Grade AAA Highest credit quality. 'AAA' ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality. 'AA' ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality. 'A' ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality. 'BBB' ratings indicate that there are currently expectations of low credit risk. The capacity for payment of financial commitments is considered adequate but adverse changes in circumstances and economic conditions are more likely to impair this capacity.This is the lowest investment grade category. Speculative Grade BB Speculative. 'BB' ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade. B Highly speculative.'B' ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. CCC Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC Default of some kind appears probable. C Default is imminent. RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: ·Failure of an obligor to make timely payment of principal and/or interest under the contractual terms of any financial obligation; ·The bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of business of an obligor; ·The distressed or other coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Default ratings are not assigned prospectively; within this context, non-payment on an instrument that contains a deferral feature or grace period will not be considered a default until after the expiration of the deferral or grace period. Issuers will be rated 'D' upon a default. Defaulted and distressed obligations typically are rated along the continuum of 'C' to 'B' ratings categories, depending upon their recovery prospects and other relevant characteristics. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to meet pay interest and/or principal in full in accordance with the terms of the obligation's documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation may be rated in the 'B' or 'CCC-C' categories. Default is determined by reference to the terms of the obligations' documentation. Fitch will assign default ratings where it has reasonably determined that payment has not been made on a material obligation in accordance with the requirements of the obligation's documentation, or where it believes that default ratings consistent with Fitch's published definition of default are the most appropriate ratings to assign. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) B. Preferred Stock Ratings 1. Moody’s Investors Service aaa An issue which is rated “aaa” is considered to be a top-quality preferred stock. This rating indicates good asset protection and the least risk of dividend impairment within the universe of preferred stocks. aa An issue which is rated “aa” is considered a high-grade preferred stock. This rating indicates that there is a reasonable assurance the earnings and asset protection will remain relatively well-maintained in the foreseeable future. a An issue which is rated “a” is considered to be an upper-medium grade preferred stock. While risks are judged to be somewhat greater than in the “aaa” and “aa” classification, earnings and asset protection are, nevertheless, expected to be maintained at adequate levels. baa An issue which is rated “baa” is considered to be a medium-grade preferred stock, neither highly protected nor poorly secured. Earnings and asset protection appear adequate at present but may be questionable over any great length of time. ba An issue which is rated “ba” is considered to have speculative elements and its future cannot be considered well assured. Earnings and asset protection may be very moderate and not well safeguarded during adverse periods. Uncertainty of position characterizes preferred stocks in this class. b An issue which is rated “b” generally lacks the characteristics of a desirable investment. Assurance of dividend payments and maintenance of other terms of the issue over any long period of time may be small. caa An issue which is rated “caa” is likely to be in arrears on dividend payments. This rating designation does not purport to indicate the future status of payments. ca An issue which is rated “ca” is speculative in a high degree and is likely to be in arrears on dividends with little likelihood of eventual payments. c This is the lowest rated class of preferred or preference stock. Issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Note Moody’s applies numerical modifiers 1, 2, and 3 in each rating classification; The modifier 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. C. Short Term Ratings 1. Moody’s Investors Service Moody's short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody's employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. 2. Standard and Poor’s A-1 A short-term obligation rated 'A-1' is rated in the highest category by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated 'A-2' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated 'A-3' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B A short-term obligation rated 'B' is regarded as having significant speculative characteristics. Ratings of 'B-1', 'B-2', and 'B-3' may be assigned to indicate finer distinctions within the 'B' category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B-1 A short-term obligation rated 'B-1' is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 A short-term obligation rated 'B-2' is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated 'B-3' is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated 'C' is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Dual Ratings.Standard & Poor's assigns "dual" ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, 'AAA/A-1+'). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, 'SP-1+/A-1+'). 3. Fitch The following ratings scale applies to foreign currency and local currency ratings. A Short-term rating has a time horizon of less than 13 months for most obligations, or up to three years for US public finance, in line with industry standards, to reflect unique risk characteristics of bond, tax, and revenue anticipation notes that are commonly issued with terms up to three years. Short-term ratings thus place greater emphasis on the liquidity necessary to meet financial commitments in a timely manner. F1 Highest credit quality. Indicates the strongest capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. F2 Good credit quality. A satisfactory capacity for timely payment of financial commitments, but the margin of safety is not as great as in the case of the higher ratings. F3 Fair credit quality. The capacity for timely payment of financial commitments is adequate; however, near term adverse changes could result in a reduction to non investment grade. B Speculative. Minimal capacity for timely payment of financial commitments, plus vulnerability to near term adverse changes in financial and economic conditions. C High default risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) Appendix B - Miscellaneous Tables Table 1 – Investment Advisory Fees The following table shows the dollar amount of advisory fees accrued by the Fund, the amount of fee that was waived by the Adviser, if any, and the actual fee received by the Adviser. Advisory Fee Accrued Advisory Fee Waived Advisory Fee Retained Year Ended March 31, 2010 $0 Year Ended March 31, 2009 $0 Year Ended March 31, 2008 $0 Table 2 – Administration Fees The following tables show the dollar amount of fees payable to Citi, the Fund’s prior administrator and Atlantic, with respect to the Fund, the amount of fee that was waived by Citi and Atlantic, if any. The actual fees received by Citi were $22,500 for the period ending May 31, 2008 and the actual fees received by Atlantic were $112,500 for the period June 1, 2008 through March 31, 2009. Administration Fee Accrued Administration Fee Waived Administration Fee Retained Year Ended March 31, 2010 $0 Year Ended March 31, 2009 $0 Year Ended March 31, 2008 $0 Table 3 – Compliance Fees The following table shows the dollar amount of fees accrued by the Fund, the amount of the fee that was waived by the Distributor, if any, and the actual fee received by the Distributor. The actual fees received by the Distributor were $5,056 for the period ended May 31, 2009 and the actual fees received by Atlantic were $23,945 for the period June 1, 2008 through March 31, 2009. Compliance Fee Accrued Compliance Fee Waived Compliance Fee Retained Year Ended March 31, 2010 Year Ended March 31, 2009 Year Ended March 31, 2008 $0 Table 4 – Commissions The following table shows the aggregate brokerage commissions paid by the Fund. Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund or Adviser % of Brokerage Commissions (%) Paid to an Affiliate of the Fund or Adviser % of Transactions Executed by an Affiliate of the Fund or Adviser Year Ended March 31, 2010 $0 0% 0% Year Ended March 31, 2009 $0 0% 0% Year Ended March 31, 2008 $0 0% 0% In 2008 H.M. Payson & Co. was an affiliated broker of the Fund. Payment of brokerage commissions to brokers affiliated with the Fund is subject to Section 17(e) of the Investment Company Act and Rule 17e-1 thereunder, which require, among other things, that commissions for transactions on securities exchanges paid by a registered investment company to a broker that is an affiliated person of such investment company, or an affiliated person of another person so affiliated, not exceed the usual and customary brokers’ commissions for such transactions. The Board of Trustees, including a majority of the Trustees who are not “interested persons” of the Trust within the meaning of such term as defined in the Investment Company Act (“Independent Trustees”), has adopted procedures to ensure that commissions paid to Affiliated Brokers by the Fund satisfies the standards of Section 17(e) and Rule 17e-1. Table 5 – Directed Brokerage The following table lists each broker to whom the Fund directed brokerage in return for research services, the amount of transactions so directed and the amount of commissions generated there from. Broker Amount Directed Amount of Commissions Generated Year Ended March 31, 2010 N/A N/A N/A Table 6 – Securities of Regular Brokers or Dealers The following table lists the regular brokers and dealers of the Fund whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Fund’s holdings of those securities as of the Fund’s most recent fiscal year. Regular Broker Dealer Value Held by Payson Total Return Fund None N/A Table 7 – 5% Shareholders The following table lists (1) the persons who owned of record 5% or more of the outstanding Fund shares of the Fund; and (2) any person known by the Fund to own beneficially 5% or more of a class of shares of the Fund shares, as of July 1, 2010: Name and Address Shares % of Fund Appendix C – PROXY VOTING PROCEDURES FORUM FUNDS POLICIES AND PROCEDURES FOR SHAREHOLDER VOTING July 31, 2003 As Amended September 14, 2004 and December 11, 2009 SECTION 1. PURPOSE Shareholders of the various series of Forum Funds (the “Trust”) expect the Trust to vote proxies received from issuers whose voting securities are held by a series of the Trust (each a “Fund”). The Trust exercises its voting responsibilities as a fiduciary, with the goal of maximizing the value of the Trust’s and its shareholders’ investments. This document describes the Policies and Procedures for Voting Proxies (“Policies”) received from issuers whose voting securities are held by each Fund. SECTION 2. RESPONSIBILITIES (A) Adviser. Pursuant to the investment advisory agreements between the Trust and the investment advisers providing advisory services to the Funds, the Trust has delegated the authority to vote proxies received by a Fund regarding securities contained in its portfolio to its investment adviser (each an “Adviser”). These Policies are to be implemented by each Adviser of each Fund for which it provides advisory services. To the extent that these Policies do not cover potential voting issues with respect to proxies received by a Fund, the Adviser shall act on behalf of the applicable Fund to promote the Fund’s investment objectives, subject to the provisions of these Policies. The Adviser shall periodically inform its employees (i) that they are under an obligation to be aware of the potential for conflicts of interest on the part of the Adviser with respect to voting proxies on behalf of the Funds, both as a result of the employee’s personal relationships and due to circumstances that may arise during the conduct of the Adviser’s business, and (ii) that employees should bring conflicts of interest of which they become aware to the attention of the management of the Adviser. The Adviser shall be responsible for coordinating the delivery of proxies by the Fund’s custodian to the Adviser or to an agent of the Adviser selected by the Adviser to vote proxies with respect to which the Adviser has such discretion (a “Proxy Voting Service”). (B) Reporting. The Adviser shall provide periodic reports to the Trust as to the implementation and operation of these Policies and the proxy voting policies and procedures of the Adviser as they relate to the Funds. SECTION 3. Scope These Policies summarize the Trust’s positions on various issues of concern to investors in issuers of publicly-traded voting securities, and give guidance about how each Adviser should vote the Fund’s shares on each issue raised in a proxy statement. These Policies are designed to reflect the types of issues that are typically presented in proxy statements for issuers in which a Fund may invest; they are not meant to cover every possible proxy voting issue that might arise. Accordingly, the specific policies and procedures listed below are not exhaustive and do not address all potential voting issues or the intricacies that may surround specific issues in all cases. For that reason, there may be instances in which votes may vary from these Policies. SECTION 4. POLICIES AND PROCEDURES FOR VOTING PROXIES (A) General (1)Use of Adviser Proxy Voting Guidelines or Proxy Voting Service. If (A) the Adviser has proprietary proxy voting guidelines that it uses for its clients or the Adviser uses a Proxy Voting Service and the Proxy Voting Service has published guidelines for proxy voting; (B) the Trust’s Board of Trustees (the “Board”) has been notified that the Adviser intends to use such Adviser or Proxy Voting Service proxy voting guidelines to vote the Fund’s proxies and has approved such guidelines; and (C) the Adviser’s or Proxy Voting Service’s Guidelines are filed as an exhibit to the Fund’s Registration Statement (considered “Adviser Guidelines”), then the Adviser may vote, or may delegate to the Proxy Voting Service the responsibility to vote, the Fund’s proxies consistent with such Adviser Guidelines. (2)Absence of Proxy Voting Guidelines. In the absence of Adviser Guidelines, the Adviser shall vote the Fund’s proxies consistent with Sections B and C below. (B) Routine Matters As the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight. The position of the issuer’s management will not be supported in any situation where it is determined not to be in the best interests of the Fund’s shareholders. (1)Election of Directors.Proxies should be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors. Management proposals to limit director liability consistent with state laws and director indemnification provisions should be supported because it is important for companies to be able to attract qualified candidates. (2)Appointment of Auditors. Management recommendations will generally be supported. (3)Changes in State of Incorporation or Capital Structure. Management recommendations about reincorporation should be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer. Proposals to increase authorized common stock should be examined on a case-by­-case basis. If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the Fund’s shareholders. (C) Non-Routine Matters (1)Corporate Restructurings, Mergers and Acquisitions. These proposals should be examined on a case-by-case basis. (2)Proposals Affecting Shareholder Rights. Proposals that seek to limit shareholder rights, such as the creation of dual classes of stock, generally should not be supported. (3)Anti-takeover Issues. Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the company. (4)Executive Compensation. Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. (5)Social and Political Issues. These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. (D) CONFLICTS OF INTEREST Each Adviser is responsible for maintaining procedures to identify conflicts of interestand, when applicable, determining the adequacy of a Proxy Voting Service’s procedures to identify conflicts. The Trust recognizes that under certain circumstances an Adviser or Proxy Voting Service may have a conflict of interest in voting proxies on behalf of a Fund advised by the Adviser. A “conflict of interest” includes, for example, any circumstance when the Fund, the Adviser, the principal underwriter, the Proxy Voting Service or one or more of their affiliates (including officers, directors and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of Fund shareholders in how proxies of that issuer are voted. If a Proxy Voting Service determines it has a conflict of interest with respect to voting proxies on behalf of the Fund, the Adviser shall vote the proxy in the best interests of the Fund and its shareholders. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of the Fund, then the Adviser shall contact the Chairman of the Board. In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an “interested person” of the Trust, as defined in the Investment Company Act of 1940, as amended. In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals. The Adviser will vote the proposal according the determination and maintain records relating to this process. (E) Abstention The Trust may abstain from voting proxies in certain circumstances. The Adviser or the Chairman of the Boardmay determine, for example, that abstaining from voting is appropriate if voting may be unduly burdensome or expensive, or otherwise not in the best economic interest of the Fund’s shareholders, such as when foreign proxy issuers impose unreasonable or expensive voting or holding requirements or when the costs to the Fund to effect a vote would be uneconomic relative to the value of the Fund’s investment in the issuer. H.M. PAYSON & CO. PROXY VOTING PROCEDURES AND POLICIES PAYSON TOTAL RETURN FUND As of June 30, 2007 I.GENERAL STATEMENT H.M. Payson & Co. (the “Adviser”) has discretion to vote the proxies received by Payson Total Return Fund (the “Fund”), a series of Forum Funds (the “Trust”), a registered investment company. Proxy voting is an important right of shareholders and reasonable care and diligence must be undertaken to ensure that such rights are properly and timely exercised. The Adviser will vote those proxies in the best interest of the Fund’s shareholders and in accordance with these procedures and policies. II.POLICIES AND PROCEDURES FOR VOTING PROXIES In its role as investment adviser to the Fund, Adviser has adopted those proxy voting policies adopted by the Trust, which are attached hereto. To the extent that the Trust’s policies do not cover potential voting issues with respect to proxies received by the Fund, the Fund has delegated to the Adviser the authority to act on its behalf to promote the Fund’s investment objectives, subject to the provisions of the Trust’s policies regarding resolution of a conflict of interest with respect to the Adviser. The Adviser recognizes that under certain circumstances it may have a conflict of interest in voting proxies on behalf of the Fund. A “conflict of interest,” means any circumstance when the Adviser (including officers, directors, agents and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of fund shareholders in how proxies of that issuer are voted. The Adviser has adopted the Trust’s procedures as they relate to the resolution of conflicts of interest with respect to voting Fund shares. III.RECORDKEEPING The Portfolio Manager or their staff will maintain files relating to the Adviser’s proxy voting procedures in an easily accessible place. Records will be maintained and preserved for five years from the end of the fiscal year during which the last entry was made on a record, with records for the first two years kept in the offices of the Adviser. Records of the following will be included in the files: A.Copies of the proxy voting procedures and policies, and any amendments thereto. B.A copy of each proxy statement that the Adviser receives, provided however that the Adviser may rely on obtaining a copy of proxy statements from the SEC’s EDGAR system for those proxy statements that are so available. C.A record of each vote that the Adviser casts. D.A copy of any document the Adviser created that was material to making a decision how to vote proxies, or that memorializes that decision, including the resolution of any conflict. E.A copy of each written client request for information on how the Adviser voted such client’s proxies, and a copy of any written response to any (written or oral) client request for information on how the Adviser voted its proxies. IV. DISCLOSURE A.The Adviser will disclose in its Form ADV Part II that its clients may contact the Adviser, by toll-free telephone number in order to obtain information on how the Adviser voted such client’s proxies, and to request a copy of these procedures and policies. If a client requests this information, the Compliance Officer will prepare a written response to the client that lists, with respect to each voted proxy that the client has inquired about, (1) the name of the issuer, (2) the proposal voted upon and (3) how the Adviser voted the client’s proxy. B.A concise summary of these Proxy Voting Procedures and Policies will be included in the Adviser’s Form ADV Part II, and will be updated whenever these procedures and policies are amended. The Adviser will arrange for the Form ADV to be updated and for these policies and procedures to be made available upon request. PART C OTHER INFORMATION ITEM 28. EXHIBITS (a) Trust Instrument of Registrant as amended and restated on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (a) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (b) By-Laws of Registrant as amended on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (b) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (c) See Sections 2.04 and 2.07 of the Trust Instrument as filed as Exhibit (a). (d) Investment Advisory Agreement between Registrant and H.M. Payson& Co. (Exhibit incorporated by reference as filed as Exhibit (5)(a)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). Investment Advisory Agreement between Registrant and Beck, Mack & Oliver LLC dated April 10, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(2) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Investment Advisory Agreement between Registrant and Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (5)(h)in post-effective amendment No.63 via EDGAR on June8, 1998, accession number 0001004402-98-000339). Investment Advisory Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No.99 via EDGAR on July31, 2001, accession number 0001004402-01-500152). Management Agreement between Registrant and King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(13) in post-effective amendment No.104 via EDGAR on October30, 2001, accession number 0001004402-01-500264). Investment Advisory Agreement between Registrant and AH Lisanti Capital Growth, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No.188 via EDGAR on February24, 2006, accession number 0001275125-06-000062). Amended an Restated Management Agreement between Registrant and Auxier AssetManagement (Exhibit incorporated by reference as filed as Exhibit (d)(7) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Investment Advisory Agreement between Registrant and Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(21) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreements between Absolute Investment Advisers, LLC and certain sub-advisers to Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(22) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreement between Absolute Investment Advisers LLC and Semaphore Management LLC dated March 12, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(10) in post-effective amendment No.250 via IDEA on June 1, 2009, accession number 0000315774-09-000026). Amended and restated Investment Advisory Agreement between Registrant and Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No. 258 via EDGAR on September 28, 2009, accession number 0000315774-09-000096). Investment Advisory Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.193 via EDGAR on April28, 2006, accession number 0001193125-06-093182). Investment Advisory Agreement between Registrant and Spears, Grisanti& Brown, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No.187 via EDGAR on December28, 2005, accession number 0001275125-05-000626). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and Mohican Financial Management, LLC, regarding Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.217 via EDGAR on September28, 2007, accession number 0001193125-07-210050). Sub-Advisory Agreement between Absolute Investment Adviser, LLC and Kovitz Investment Group, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No.203 via EDGAR on February28, 2007, accession number 0001193125-07-042714). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and GMB Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No.220 via EDGAR on October31, 2007, accession number 0001193125-07-231202). Investment Advisory Agreement between Registrant and Spears Abacus Advisors LLC regarding The BeeHive Fund (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No.239 via EDGAR on September 29, 2008, accession number 0001193125-08-203258). Investment Advisory Agreement between Registrant and Absolute Investment Advisers LLC dated September 30, 2008 with respect to Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No. 242 via EDGAR in October 15, 2008, accession number 0001193125-08-211081). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Green Eagle Capital LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Kingstown Capital Management L.P. (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Madden Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Investment Advisory Agreement between Registrant and Waterville Capital, LLCdated October 8, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151. Advisory Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) ) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Investment Advisory Agreement between Registrant and UtendahlCapital Management, LP (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Subadvisory Agreement betweenUtendahlCapital Management, LP and Pacific Investment Management Company LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Subadvisory Agreement between Absolute Investment Advisers, LLC and MetWest Asset Management, LLC(Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 280 via EDGAR on April 30, 2010, accession number0000315774-10-000134). (e) Form of Selected Dealer Agreement between Foreside Fund Services, LLC and securities brokers (Exhibit incorporated by reference as filed as Exhibit (e)(1) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Distribution Agreement between Registrant and Foreside Fund Services, LLC dated March 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (e)(2) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (2)(A) Amended Appendix to Distribution Agreement between Registrant and Foreside Fund Services, LLC (Exhibit incorporated by reference as filed as Exhibit (e)(2)(A) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (f) None. (g) Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(4) in post-effective amendment No.176 via EDGAR on July29, 2005, accession number 0001275125-05-000362). (1)(A) Amended Appendix to Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(2)(A) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Custodian Agreement between Registrant and Union Bank, N.A., dated July 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (g)(3) in post-effective amendment No.256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). (h) Accounting, Administration and Transfer Agency Services Agreement between Registrant and Citibank, N.A. dated April20, 2007 (Exhibit incorporated by reference as filed as Exhibit (h)(1) in post-effective amendment No.220 Via EDGAR on October31, 2007, accession number 0001193125-07-231202). Shareholder Service Plan of Registrant dated March18, 1998 and amended February 12, 2009 and Form of Shareholder Service Agreement relating to Polaris Global Value Fund (Exhibit incorporated by reference as filed Exhibit (h)(2) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Shareholder Service Plan of Registrant dated November24, 2003 and amended February 12, 2009 relating to Adams Harkness Small Cap Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(3) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Contractual Expense Limitation Agreement between Registrant and King Investment Advisors, Inc. regarding Fountainhead Special Value Fund dated February23, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(6) in post-effective amendment No. 248 via Edgar on February 26, 2009, accession number 0001193125-09-039031). Expense Limitation Agreement between Registrant and D.F. Dent and Company, Inc. regarding DF Dent Premier Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(7) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Expense Limitation Agreement between Registrant and Auxier Asset Management LLC regarding Auxier Focus Fund (Exhibit incorporated by reference as filed as Exhibit (h)(8) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Compliance Services Agreement between Registrant and Atlantic Fund Administration, LLC (Exhibit incorporated by reference as Exhibit (h)(13) in post effective amendment No. 235 via EDGAR on July25, 2008, accession number 0001193125-08-158164). (8)(A) Amended Appendix to Compliance Services Agreement between Registrant and Atlantic Fund Administration, (Exhibit incorporated by reference as filed as Exhibit (h)(9)(A) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC dated June 25, 2009 (Exhibit incorporated by referenceas filed as Exhibit (h)(11) )in post-effective amendment No. 254via EDGAR on July 30, 2009, accession number 0001193125-09-159494). Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC dated July 24, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(12)in post-effective amendment No. 254 via EDGAR onJuly 30, 2009, accession number 0001193125-09-159494). Expense Limitation Agreement between Registrant and Merk Investments, LLC regarding Merk Hard Currency Fund (Exhibit incorporated by reference as filed as Exhibit (h)(14) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Expense Limitation Agreement between Registrant and Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (h)(12) in post-effective amendment No. 278 via EDGAR on April 30, 2010, accession number 0000315774-10-000123). Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC regarding the Absolute Opporunities Fund (Exhibit incorporated by reference as Exhibit (h)(23) in post-effective amendment No. 241 via EDGAR on October 1, 2008, accession number 0001193125-08-204655). Expense Limitation Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 268 via EDGAR on January 28, 2010 (accession number 0000315774-10-000011). Expense Limitation Agreement between Registrant and Grisanti Brown & Partners LLC(Exhibit incorporated by reference as filed as Exhibit (h)(18) in post-effective amendment No. 268 via EDGAR on January 28, 2010, accession number 0000315774-10-000011). Expense Limitation Agreement between Registrant and Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22)post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Expense Limitation Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Expense Limitation Agreementbetween Registrant and Utendahl Capital Management, LP regarding the UCM Floating NAV Fund,UCMCredit Floating NAV Fund and UCMGovernment Floating NAV Fund (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). (i) None. (j) None. (k) None. (l) Investment Representation letter of Reich& Tang, Inc. as original purchaser of shares of Registrant (Exhibit incorporated by reference as filed asExhibit (13)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). (m) Rule 12b-1 Plan dated February 17, 2006 adopted by Forum Funds for Absolute Strategies Fund, Auxier Focus Fund, Brown Advisory Growth Equity Fund, Brown Advisory Value Equity Fund, Brown Advisory Small-Cap Growth Fund, Brown Advisory Small-Cap Value Fund,Brown Advisory Opportunity Fund, Brown Advisory Intermediate Income Fund, Brown Advisory Flexible Value Fund, Brown Advisory Small-Cap Fundamental Value Fund, Golden Large Cap Core Fund, Golden Small Cap Core Fund, Lou Holland Growth Fund, Merk Hard Currency Fund, Merk Asian Currency Fund, Grisanti Brown Value Fund, The BeeHive Fund and Waterville Large Cap Value Fund is (Exhibit incorporated by reference as filed as Exhibit (m)(1) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (n) Amended and restated Rule 18f-3 Plan dated June 24, 2009 adopted by Registrant for Absolute Strategies Fund, Auxier Focus Fund, Brown Advisory Core International Fund, Brown AdvisoryFlexible ValueFund, Brown Advisory Growth Equity Fund, Brown Advisory Intermediate Income Fund, Brown Advisory Maryland Bond Fund, Brown Advisory Opportunity Fund, Brown Advisory Small-Cap Fundamental Value Fund, Brown Advisory Small-Cap Growth Fund, Brown Advisory Small-Cap Value Fund, Brown Advisory Value Equity Fund, Golden Large CapCore Fund, Golden Small Cap CoreFund, Grisanti Brown Value Fund, Lou Holland Growth Fund, Merk Hard Currency Fundand Merk Asian CurrencyFund, Merk Absolute Return Currency Fund and Waterville Large Cap Value Fund (Exhibit incorporated by reference as filed as Exhibit (n)(1) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (p) Code of Ethics adopted by Registrant as amended (Exhibit incorporated by reference as filed as Exhibit (p)(1) in post-effective amendment No. 253 via EDGAR on July 29, 2009, accession number 0000315774-09-000063). Code of Ethics adopted by H.M. Payson & Co (Exhibit incorporated by reference as filed as Exhibit (p)(3) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Beck, Mack & Oliver (Exhibit incorporated by reference as filed as Exhibit (p)(4) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(5) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(6) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(7) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by AH Lisanti Capital Growth, (Exhibit incorporated by reference as filed as Exhibit (p)(9) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Auxier Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(11) in post-effective amendment No. 276 via EDGAR ion March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(23) in post-effective amendment No. 171 via EDGAR on May 6, 2005, accession number 0001275125-05-000241). Code of Ethics adopted by Aronson+Johnson+Ortiz, LP (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No. 253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Bernzott Capital Advisors (Exhibit incorporated by reference as filed as Exhibit (p)(14) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Contravisory Investment Management Corp. (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Horizon Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(16) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Kinetics Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(17) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by MetWest Asset Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(18) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by SSI Investment Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No.169 via EDGAR on April 28, 2005, accession number 0001275125-05-000215). Code of Ethics adopted by Semaphore Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(20) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Yacktman Asset Management Co. (Exhibit incorporated by reference as filed as Exhibit (p)(21) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(22) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(24) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Grisanti Brown & Partners, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(24) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Foreside Fund Services (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No.253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Mohican Financial Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315744-10-000095). Code of Ethics adopted by Kovitz Financial Group, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(27) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by GMB Capital Management, LLC(Exhibit incorporated by reference as filed as Exhibit (p)(28) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (p)(29) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Green Eagle Capital LLC (Exhibit is incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Kingstown Capital Partners LLC (Exhibit is incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Madden Asset Management (Exhibit is incorporated by reference as Exhibit (p)(38) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Twin Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Holland Capital LLC (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No. 266 via IDEA on December 23, 2009, accession number 0000315774-09-000232). Code of Ethics adopted by Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 272 via EDGAR on February 26, 2010, accession number 0000315774-10-000052). Code of Ethics adopted by Utendahl Capital Management, LP (Exhibit incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Pacific Investment Management Company LLC (Exhibit incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Other Exhibits: (A) Powers of Attorney for John Y. Keffer, James C. Cheng, Costas Azariadis and J. Michael Parish, Trustees of Registrant (Exhibit incorporated byreference as filed as Other Exhibits(A) in post-effective amendment No. 232 via EDGAR on June 6, 2008 accession number 0001193125-08-129746). ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT None. ITEM 30. INDEMNIFICATION In accordance with Section3803 of the Delaware Business Trust Act, Section10.02 of Registrant’s Trust Instrument provides as follows: “10.02. INDEMNIFICATION (a) Subject to the exceptions and limitations contained in Section (b)below: (i) Every Person who is, or has been, a Trustee or officer of the Trust (hereinafter referred to as a “Covered Person”) shall be indemnified by the Trust to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of being or having been a Trustee or officer and against amounts paid or incurred by him in the settlement thereof); (ii) The words “claim,” “action,” “suit,” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened while in office or thereafter, and the words “liability” and “expenses” shall include, without limitation, attorneys’ fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) Who shall have been adjudicated by a court or body before which the proceeding was brought (A)to be liable to the Trust or its Holders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Covered Person’s office or (B)not to have acted in good faith in the reasonable belief that Covered Person’s action was in the best interest of the Trust; or (ii) In the event of a settlement, unless there has been a determination that such Trustee or officer did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Trustee’s or officer’s office, (A) By the court or other body approving the settlement; (B) By at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); (C) By written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry); provided, however, that any Holder may, by appropriate legal proceedings, challenge any such determination by the Trustees or by independent counsel. (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, shall continue as to a person who has ceased to be a Covered Person and shall inure to the benefit of the heirs, executors and administrators of such a person. Nothing contained herein shall affect any rights to indemnification to which Trust personnel, other than Covered Persons, and other persons may be entitled by contract or otherwise under law. (d) Expenses in connection with the preparation and presentation of a defense to any claim, action, suit or proceeding of the character described in paragraph (a)of this Section5.2 may be paid by the Trust or Series from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or Series if it is ultimately determined that he is not entitled to indemnification under this Section5.2; provided, however, that either (a)such Covered Person shall have provided appropriate security for such undertaking, (b)the Trust is insured against losses arising out of any such advance payments or (c)either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such Covered Person will be found entitled to indemnification under this Section5.2. (e) Conditional advancing of indemnification monies under this Section5.2 for actions based upon the 1940 Act may be made only on the following conditions: (i)the advances must be limited to amounts used, or to be used, for the preparation or presentation of a defense to the action, including costs connected with the preparation of a settlement; (ii)advances may be made only upon receipt of a written promise by, or on behalf of, the recipient to repay that amount of the advance which exceeds that amount which it is ultimately determined that he is entitled to receive from the Trust by reason of indemnification; and (iii)(a)such promise must be secured by a surety bond, other suitable insurance or an equivalent form of security which assures that any repayments may be obtained by the Trust without delay or litigation, which bond, insurance or other form of security must be provided by the recipient of the advance, or (b)a majority of a quorum of the Trust’s disinterested, non-party Trustees, or an independent legal counsel in a written opinion, shall determine, based upon a review of readily available facts, that the recipient of the advance ultimately will be found entitled to indemnification. (f) In case any Holder or former Holder of any Series shall be held to be personally liable solely by reason of the Holder or former Holder being or having been a Holder of that Series and not because of the Holder or former Holder acts or omissions or for some other reason, the Holder or former Holder (or the Holder or former Holder’s heirs, executors, administrators or other legal representatives, or, in the case of a corporation or other entity, its corporate or other general successor) shall be entitled out of the assets belonging to the applicable Series to be held harmless from and indemnified against all loss and expense arising from such liability. The Trust, on behalf of the affected Series, shall, upon request by the Holder, assume the defense of any claim made against the Holder for any act or obligation of the Series and satisfy any judgment thereon from the assets of the Series.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreement between the Trust and Beck, Mack & Oliver, LLC includes language similar to the following: “SECTION 3. STANDARD OF CARE. (a) The Trust shall expect, and the Adviser shall give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable for error of judgment or mistake of law or for any loss incurred by the Trust or any Fund in connection with matters to which this Agreement relates, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties hereunder, or by reason of reckless disregard of its obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Auxier Asset Management, LLC, H.M. Payson& Co.; and King Investment Advisors, Inc. include language similar to the following: “SECTION 4. STANDARD OF CARE. We shall expect of you, and you will give us the benefit of, your best judgment and efforts in rendering these services to us, and we agree as an inducement to your undertaking these services that you shall not be liable hereunder for any mistake of judgment or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, you against any liability to us or to our security holders to which you would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of your duties hereunder, or by reason of your reckless disregard of your obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Absolute Investment Advisers, LLC; AH Lisanti Capital Growth, LLC;D.F. Dent and Company, Inc.; Golden Capital Management, LLC; Merk Investments, LLC; Polaris Capital Management, Inc.; Grisanti Brown & Partners, LLC; provide similarly as follows: “SECTION 5. STANDARD OF CARE. (a)The Trust shall expect of the Adviser, and the Adviser will give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable hereunder for error of judgment or mistake of law or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to the Trust or to the Trust’s security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder, or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. (b)The Adviser shall not be responsible or liable for any failure or delay in performance of its obligations under this Agreement arising out of or caused, directly or indirectly, by circumstances beyond its reasonable control including, without limitation, acts of civil or military authority, national emergencies, labor difficulties (other than those related to the Adviser’s employees), fire, mechanical breakdowns, flood or catastrophe, acts of God, insurrection, war, riots or failure of the mails, transportation, communication or power supply.” With respect to indemnification of the underwriter of the Trust, Section8 of the Distribution Agreement provides: “(a) The Trust will indemnify, defend and hold the Distributor, its employees, agents, directors and officers and any person who controls the Distributor within the meaning of section 15 of the Securities Act or section 20 of the 1934 Act (“Distributor Indemnitees”) free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith) which any Distributor Indemnitee may incur, under the Securities Act, or under common law or otherwise, arising out of or based upon (i)the bad faith, willful misfeasance or gross negligence of the Trust in connection with the subject matter of this Agreement; (ii) any material breach by the Trust of its representations an warranties under this Agreement; (iii) any alleged untrue statement of a material fact contained in the Registration Statement or the Prospectuses or arising out of or based upon any alleged omission to state a material fact required to be stated in any one thereof or necessary to make the statements in any one thereof not misleading, unless such statement or omission was made in reliance upon, and in conformity with, information furnished in writing to the Trust in connection with the preparation of the Registration Statement or exhibits to the Registration Statement by or on behalf of the Distributor (“Distributor Claims”). After receipt of the Distributor’s notice of termination under Section 13(e), the Trust shall indemnify and hold each Distributor Indemnitee free and harmless from and against any Distributor Claim; provided, that the term Distributor Claim for purposes of this sentence shall mean any Distributor Claim related to the matters for which the Distributor has requested amendment to the Registration Statement and for which the Trust has not filed a Required Amendment, regardless of with respect to such matters whether any statement in or omission from the Registration Statement was made in reliance upon, or in conformity with, information furnished to the Trust by or on behalf of the Distributor. (b) The Trust may assume the defense of any suit brought to enforce any Distributor Claim and may retain counsel of good standing chosen by the Trust and approved by the Distributor, which approval shall not be withheld unreasonably. The Trust shall advise the Distributor that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Trust assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Trust does not assume the defense of any such suit, or if Distributor does not approve of counsel chosen by the Trust or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Trust, the Trust will reimburse any Distributor Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Distributor Indemnitee shall not settle or confess any claim without the prior written consent of the Trust, which consent shall not be unreasonably withheld or delayed. (c) The Distributor will indemnify, defend and hold the Trust and its several officers and trustees (collectively, the “Trust Indemnitees”), free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith), but only to the extent that such claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses result from, arise out of or are based upon: (i) any alleged untrue statement of a material fact contained in the Registration Statement or Prospectus or any alleged omission of a material fact required to be stated or necessary to make the statements therein not misleading, if such statement or omission was made in reliance upon, and in conformity with, information furnished to the Trust in writing in connection with the preparation of the Registration Statement or Prospectus by or on behalf of the Distributor; or (ii) any act of, or omission by, the Distributor or its sales representatives that does not conform to the standard of care set forth in Section7 of this Agreement (“Trust Claims”). (d) The Distributor may assume the defense of any suit brought to enforce any Trust Claim and may retain counsel of good standing chosen by the Distributor and approved by the Trust, which approval shall not be withheld unreasonably. The Distributor shall advise the Trust that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Distributor assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Distributor does not assume the defense of any such suit, or if the Trust does not approve of counsel chosen by the Distributor or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Distributor, the Distributor will reimburse any Trust Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Trust Indemnitee shall not settle or confess any claim without the prior written consent of the Distributor, which consent shall not be unreasonably withheld or delayed. (e) The Trust’s and the Distributor’s obligations to provide indemnification under this Section is conditioned upon the Trust or the Distributor receiving notice of any action brought against a Distributor Indemnitee or Trust Indemnitee, respectively, by the person against whom such action is brought within twenty (20)days after the summons or other first legal process is served. Such notice shall refer to the person or persons against whom the action is brought. The failure to provide such notice shall not relieve the party entitled to such notice of any liability that it may have to any Distributor Indemnitee or Trust Indemnitee except to the extent that the ability of the party entitled to such notice to defend such action has been materially adversely affected by the failure to provide notice. (f) The provisions of this Section and the parties’ representations and warranties in this Agreement shall remain operative and in full force and effect regardless of any investigation made by or on behalf of any Distributor Indemnitee or Trust Indemnitee and shall survive the sale and redemption of any Shares made pursuant to subscriptions obtained by the Distributor. The indemnification provisions of this Section will inure exclusively to the benefit of each person that may be a Distributor Indemnitee or Trust Indemnitee at any time and their respective successors and assigns (it being intended that such persons be deemed to be third party beneficiaries under this Agreement). (g) Each party agrees promptly to notify the other party of the commencement of any litigation or proceeding of which it becomes aware arising out of or in any way connected with the issuance or sale of Shares. (h) Nothing contained herein shall require the Trust to take any action contrary to any provision of its Organic Documents or any applicable statute or regulation or shall require the Distributor to take any action contrary to any provision of its Articles of Incorporation or Bylaws or any applicable statute or regulation; provided, however, that neither the Trust nor the Distributor may amend their Organic Documents or Articles of Incorporation and Bylaws, respectively, in any manner that would result in a violation of a representation or warranty made in this Agreement. (i) Nothing contained in this section shall be construed to protect the Distributor against any liability to the Trust or its security holders to which the Distributor would otherwise be subject by reason of its failure to satisfy the standard of care set forth in Section7 of this Agreement.” ITEM 31. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER (a) AH Lisanti Capital Growth, LLC The following chart reflects the directors and officers of AH Lisanti Capital Growth, LLCincluding their business connections, which are of a substantial nature. The address of AH Lisanti Capital Growth, LLC is 623 5th Avenue, New York, NY 10022 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mary Lisanti President, Managing Member AH Lisanti Capital Growth, LLC Jeffery Bernstein Senior Vice President AH Lisanti Capital Growth, LLC Karl Dimlich Senior Vice President AH Lisanti Capital Growth, LLC Will Krause Vice President AH Lisanti Capital Growth, LLC (b) Beck, Mack & Oliver LLC The following chart reflects the directors and officers of Beck Mack & Oliver, including their business connections of a substantial nature. The address of BM&O is 360 Madison Ave., New York, NY 10017. Name Title Business Connection Peter A. Vlachos Manager Director BM&O David E. Rappa Member BM&O Zoe A. Vlachos BM&O Robert C. Beck Senior Member BM&O Gerald M. Sedam, II Member BM&O Robert J. Campbell Member BM&O Walter K. Giles Member BM&O Gilbert H. Dunham, Jr. Member and Chief Compliance Officer BM&O Lyman Delano Member BM&O Zachary A. Wydra Member BM&O (c) Auxier Asset Management LLC The following chart reflects the directors and officers of Auxier, including their business connections, which are of a substantial nature. The address of Auxier is 5285 S.W. Meadows Road, Suite 333, Lake Oswego, OR 97035-2224 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection J. Jeffrey Auxier Chief Executive Officer Auxier Lillian Walker Chief Compliance Officer Auxier (d) D.F. Dent and Company, Inc. The following chart reflects the directors and officers of D.F. Dent, including their business connections, which are of a substantial nature. The address of D.F. Dent is 2 East Read Street, Baltimore, Maryland 21201 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Daniel F. Dent President and Treasurer D.F. Dent Thomas F. O’Neil Vice President and Secretary D.F. Dent Linda W. McCleary Vice President D.F. Dent Matt F. Dent Vice President D.F. Dent Michael M. Morrill Vice President D.F. Dent Gary D. Mitchell Vice President D.F. Dent (e) Golden Capital Management, LLC The following chart reflects theofficers of Golden Capital Management, LLC including their business connections, which are of a substantial nature. The address of Golden Capital Management, LLC is Five Resource Square, 10715 David Taylor Drive, Suite 400, Charlotte, North Carolina 28262 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Greg W. Golden Chief Executive Officer and President Golden Capital Management Jeff C. Moser Chief Operating Officer Golden Capital Management Jonathan W. Cangalosi Managing Director of Sales and Client Service Golden Capital Management Lynette W. Alexander Managing Director of Operations Golden Capital Management Robert B. Carroll General Counsel and Chief Compliance Officer Golden Capital Management Fred H. Karimian Director of Quantitative Research Golden Capital Management (f) H.M. Payson& Co. The following chart reflects the directors and officers of H.M. Payson& Co., including their business connections, which are of a substantial nature. The address of H.M. Payson& Co. is One Portland Square, Portland, Maine 04101. Name Title Business Connection John C. Downing Managing Director, Treasurer, Chief Compliance Officer H.M. Payson & Co. Thomas M. Pierce Managing Director H.M. Payson & Co. Peter E. Robbins Managing Director, Chief Investment Officer H.M. Payson & Co. John H. Walker Managing Director, Chairman of the Board H.M. Payson & Co. Teresa M. Esposito Managing Director, Chief Operations Officer, Chief Financial Officer H.M. Payson & Co. John C. Knox Managing Director H.M. Payson & Co. Michael R. Currie Managing Director, President H.M. Payson & Co. William N. Weickert Managing Director, Director of Research & Secretary H.M. Payson & Co. John S. Beliveau Managing Director H.M. Payson & Co. Joel S. Harris Managing Director H.M. Payson & Co. (g) King Investment Advisors, Inc. The following chart reflects the directors and officers of King, including their business connections, which are of a substantial nature. The address of King is 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Roger E. King Chairman and President King John R. Servis Director Owner, Commercial Real Estate King, John R. Servis Properties 626 Wilcrest Dr. Houston, TX 77024 Pat H. Swanson Chief Compliance Officer King Jane D. Lightfoot Secretary/Treasurer King (h) Polaris Capital Management, LLC. The following chart reflects the directors and officers of Polaris Capital Management, LLC.,including their business connections, which are of a substantial nature. The address of Polaris is 125 Summer Street, Boston, Massachusetts 02110 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bernard R. Horn, Jr. President, Portfolio Manager Polaris Capital Management, LLC Sumanta Biswas Vice President & AssistantPortfolio Manager Polaris Capital Management, LLC Kathy Jacobs Vice President, Corporate Secretary Polaris Capital Management, LLC Lorroine Horn Director Polaris Capital Management, LLC Christopher K. McLeod Director Polaris Capital Management, LLC President & CEO 454 Life Sciences Corporation 16 Commercial St., Branford, CT 06405 (i) Grisanti Brown& Partners LLC The following chart reflects the directors and officers ofGrisantiBrown & Partners LLC, including their business connections, which are of a substantial nature. The address of Grisanti Brown & Partners LLC is 45 Rockefeller Plaza, 17th Floor, New York, New York, 10111 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Vance C. Brown Principal Grisanti Brown & Partners LLC Christopher C. Grisanti Principal Grisanti Brown & Partners LLC (j) GMB Capital Management, LLC The following chart reflects the directors and officers of GMB Capital Management LLC, including their business connections, which are of a substantial nature. The address of GMB is 225 Franklin Street, 26th Floor, Boston, MA 02110 and unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Gabriel R. Bitran Managing Member GMB; Sloan Fellows Professor MIT Sloan School of Management 50 Memorial Drive, Cambridge, MA 02142 (k) Absolute Investment Advisers, LLC The following chart reflects the directors and officers of Absolute, including their business connections, which are of a substantial nature. The address of Absolute is 350 Lincoln Street, Suite 216, Hingham, MA 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Anthony R. Bosch Principal Absolute Brian D. Hlidek Principal Absolute James P. Compson Principal Absolute Christian E. Aymond Principal Absolute Alexander H. Petro Principal Absolute Christopher A. Ward Principal Absolute Fort Hill Capital Management Direct Owner Absolute (l) Aronson+Johnson+Ortiz, LP The following chart reflects the directors and officers of Aronson, including their business connections, which are of a substantial nature. The address of Aronson is 230 South Broad Street, 20th Floor, Philadelphia, Pennsylvania 19102 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Theodore R. Aronson Managing Principal; Limited Partner AJO Martha E. Ortiz Principal; Limited Partner AJO Kevin M. Johnson Principal; Limited Partner AJO Paul E. Dodge Principal; Limited Partner AJO Stefani Cranston Principal; Limited Partner AJO Gina Maria N. Moore Principal; Limited Partner AJO Stuart P. Kaye Principal; Limited Partner AJO.Prior to joining AJO in 2008, Mr. Kaye was head of research in the U.S. Structured Products Group at Invesco. Gregory J. Rogers Principal; Limited Partner AJO Aronson+Johnson+Ortiz, LLC General Partner AJO Joseph F. Dietrick Principal; Limited Partner; Chief Compliance Officer AJO Douglas D. Dixon Principal; Limited Partner AJO R. Brian Wenzinger Principal; Limited Partner AJO Christopher J. Whitehead Principal; Limited Partner AJO (m) Bernzott Capital Advisors The following chart reflects the directors and officers of Bernzott, including their business connections, which are of a substantial nature. The address of Bernzott is 888 W. Ventura Blvd., Suite B, Camarillo, California 93010-8383 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Kevin Bernzott Chairman; CEO; Bernzott Peter F. Banks President; Chief Investment Officer Bernzott Dale A. Eucker Director Bernzott Scott T. Larson Director Bernzott Priscilla A. Simon Chief Financial Officer Bernzott Denelle Rutherford Director Bernzott Thomas A. Derse Director Bernzott Madeline Rhods Director Bernzott Bernzott Capital Advisors Profit Sharing Plan Shareholder Bernzott Hans Walsh Director; Vice President; Chief Operating Officer; Chief Compliance Officer Bernzott Marilyn Bernzott Owner Bernzott (n) Contravisory Investment Management Corp. The following chart reflects the directors and officers of Contravisory, including their business connections, which are of a substantial nature. The address of Contravisory is 99 Derby Street, Suite 302, Hingham, Massachusetts 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection George E. Noonan, Jr. Chairman Contravisory William M. Noonan President & Chief Executive Officer Contravisory Philip A. Noonan Chief Operating Officer Contravisory (o) Horizon Asset Management, Inc. The following chart reflects the directors and officers of Horizon, including their business connections, which are of a substantial nature. The address of Horizon is 470 Park Avenue South, 4th Floor , New York, New York 10016 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Denise M. Kashey Director Horizon Steven Bregman Director; President & Chief Operations Officer Horizon Mark Wszolek Chief Compliance Officer Horizon Peter Doyle Director; Vice President; Horizon Thomas C. Ewing Director Horizon Andrew M. Fishman Chief Compliance Officer; General Counsel & Secretary Horizon John Meditz Vice Chairman; Director Horizon Murray Stahl Chairman; Treasurer & Chief Executive Officer Horizon (p) Kinetics Asset Management, Inc. The following chart reflects the directors and officers of Kinetics, including their business connections, which are of a substantial nature. The address of Kinetics is 555 Taxter Road, Suite 175, Elmsford, New York 10523 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bruce P. Abel Director; Secretary Kinetics Lawrence P. Doyle Chairman Kinetics Peter Doyle President; CEO; Director; Chief Investment Strategist Kinetics Andrew M. Fishman Chief Compliance Officer & Assistant Secretary Kinetics Leonid Polyakov Director; CFO Kinetics James G. Doyle Of Counsel Kinetics Jay Kesslen General Counsel Kinetics Frank Costa Shareholder Kinetics Kinetics Voting Trust Trust is Shareholder Kinetics Susan C. Conway Shareholder Kinetics Karen& Larry Doyle Irrevocable Trust Shareholder Kinetics Karen Doyle Trust Shareholder Kinetics Lawrence Doyle Trust Shareholder Kinetics (q) MetWest Asset Management, LLC (MetWest) The following chart reflects the directors and officers of MetWest, including their business connections, which are of a substantial nature. The address of MetWest is 11766 Wilshire Blvd., Suite 1580, Los Angeles, California 90025-6552 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Tad Rivelle Chief Investment Officer MetWest David B. Lippman Chief Executive Officer MetWest Laird R. Landmann President MetWest Scott B. Dubchansky Managing Director MetWest Bryan Whalen Managing Director MetWest Mitchell Flack Managing Director MetWest Stephen M. Kane Generalist Portfolio Manager MetWest Joseph D. Hattesohl Chief Financial Officer MetWest Anthony C. Scibelli Director of Marketing MetWest Patrick A. Moore Director of Client Service MetWest Keith T. Kirk Chief Compliance Officer MetWest George Ristic Chief Technology Officer MetWest Cal Rivelle Chief Operating Officer MetWest MWAM Holdings, LLC Member MetWest (r) SSI Investment Management, Inc. The following chart reflects the directors and officers of SSI, including their business connections, which are of a substantial nature. The address of SSI is 9440 Santa Monica Blvd., 8th Floor, Beverly Hills, California 90210 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection John D. Gottfurcht President SSI Amy J. Gottfurcht Chairman; CEO; Secretary SSI George M. Douglas Vice President; Chief Investment Officer SSI Syed F. Mehdi CCO; Vice President; Human Resources SSI (s) TWIN Capital Management, Inc. The following chart reflects the directors and officers of TWIN, including their business connections, which are of a substantial nature. The address of TWIN is 3244 Washington Road, Suite 202, McMurray, Pennsylvania 15317-3153 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Geoffrey Gerber President; CIO TWIN James D. Drake Controller; Chief Compliance Officer TWIN Christopher Erfort Senior Vice President, Portfolio Management TWIN James Hough Senior Vice President, Quantitative Systems TWIN (t) Yacktman Asset Management Co. The following chart reflects the directors and officers of Yacktman, including their business connections, which are of a substantial nature. The address of Yacktman is 1110 Lake Cook Road, Suite 385, Buffalo Grove, Illinois 60089 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Donald A. Yacktman President & Treasurer Yacktman Ronald W. Ball Senior Vice President Yacktman Stephen A. Yacktman Senior Vice President & Secretary Yacktman Jason Subotky Vice President Yacktman Russell Wilkins Vice President Yacktman Kent Arnett Vice President & Chief Compliance Officer (u) Kovitz Investment Group, LLC The following chart reflects the directors and officers of Kovitz, including their business connections, which are of a substantial nature. The address of Kovitz is 222 West Adams Street, Suite 2160, Chicago, Illinois 60606 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mitchell A. Kovitz Chief Executive Officer Kovitz Jonathan A. Shapiro Chief Financial Officer Kovitz Marc S. Brenner President, Chief Legal Officer and Chief Compliance Officer Kovitz Bruce A. Weininger Vice President Kovitz Harold (Skip) Gianopulos, Jr. Managing Director Kovitz Edward W. Edens Director-Client Services Kovitz Richard P. Salerno Director-Fixed Income Kovitz (v) Mohican Financial Management, LLC The following chart reflects the directors and officers of Mohican, including their business connections, which are of a substantial nature. The address of Mohican is 21 Railroad Avenue, Suite 35, Cooperstown, New York 13326 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Eric C. Hage Managing Member, Chief Executive Officer & Chief Investment Officer Mohican Daniel C. Hage Chief Operating Officer and Senior Trader Mohican (w) Merk Investments, LLC (“Merk”) The following chart reflects the directors and officers of Merk, including their business connections, which are of a substantial nature. The address of Merk is 555 Bryant Avenue #455, Palo Alto, CA 94301 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Axel Merk President Merk Investments LLC Hanna Tikkanen Merk Vice President Merk Investments LLC Kimberly Schuster Director of Finance Merk Investments LLC Deborah Goldberg Chief Compliance Officer Merk Investments LLC (x) Spears Abacus Advisors LLC The following chart reflects the directors and officers of Spears Abacus Advisors LLC (“Spears Abacus”), including their business connections, which are of a substantial nature. The address of Spears Abacus is 147 E. 48th Street, New York, NY 10017, and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection William G. Spears Chief Executive Officer and Manager Spears Abacus; Spears, Grisanti & Brown, 2001-2006 Robert M. Raich President and Manager Spears Abacus Frank A. Weil Manager Spears Abacus Stephen H. Frank Managing Director Spears Abacus (y) Green Eagle Capital LLC The following chart reflects the directors and officers of Green Eagle Capital LLC, including their business connections, which are of a substantial nature. The address of Green Eagle Capital LLC is 250 East Illinois Road, Suite 200, Lake Forest, IL 60045 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Daniel Sperrazza Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. Glenn Migliozzi Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. (z) Madden Asset Management, LLC The following chart reflects the directors and officers of Madden Asset Management, LLC, including their business connections, which are of a substantial nature. The address of Madden Asset Management, LLC is One International Place, 24th Floor, Boston, MA 02110 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Rob Madden Managing Member Madden Asset Management, LLC Scott Madden COO Madden Asset Management, LLC (aa) Kingstown Capital Management, LP The following chart reflects the directors and officers of Kingstown Capital Management, LP, including their business connections, which are of a substantial nature. The address of Kingstown Capital Management, LP, is 1270 Broadway, Suite 1009, New York, NY 10001 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Michael Blitzer Managing Partner Also Managing Partner of Kingstown Partners, LP Guy Shanon Managing Partner Also Managing Partner of Kingstown Partners, LP (bb) Semaphore Management LLC The following chart reflects the directors and officers of Semaphore Management LLC, including their business connections, which are of a substantial nature. The address of Semaphore Management LLC is 320 Park Avenue, 10th Floor, New York, New York 10022 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Paul J. Carpenter Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Hoyt Ammidon, III Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Robert C. Penberth Chief Financial Officer and Chief Compliance Semaphore Management LLC (cc) Holland Capital Management LLC The following chart reflects the directors and officers of Holland Capital Management LLC, including their business connections, which are of a substantial nature.The address of Holland Capital Management LLC is One North Wacker Drive, Suite 700, Chicago, Illinois, 60606 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Louis A. Holland Director Consultant: Cumota LLC; Cumota Consulting LLC; Brickland Partners, Inc. Monica L. Walker, CPA President, Chief Investment Officer – Equity; Director; Former Managing Director, Managing Partner and Portfolio Manager None Laura J. Janus, CFA Chief Investment Officer – Fixed Income; Director; Former Managing Partner and Portfolio Manager None Susan M. Chamberlain Chief Compliance Officer None (dd) Waterville Capital, LLC The following chart reflects the directors and officers of WatervilleCapital, LLC, including their business connections, which are of a substantial nature. The address of Waterville Capital, LLC, is Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Other Business Connection Francis Bonner Managing Member None Joseph Delaney Managing Member, Chief Compliance Officer None (ee) Utendahl Capital Management, LP The following chart reflects the directors and officers of UtendahlCapital Management, LP, including their business connections, which are of a substantial nature. The address of UtendahlCapital Management, LP is 30 Broad Street, 21st Floor, New York, NY 10004 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Penny Zuckerwise Chief Executive Officer UtendahlCapital Management, LP Director Lebenthal Funds Inc. Director Boston Advisors Managing Partner Boldcap Ventures Managing Member Wiserock, LLC Jo Ann Corkran Chief Investment Officer UtendahlCapital Management, LP Gregory Parsons Chief Operating Officer UtendahlCapital Management, LP Managing Member (1998-1999) CP Capital Partners Thomas Mandel Managing Director UtendahlCapital Management, LP (ff) Pacific Investment Management Company LLC The following chart reflects the directors and officers of Pacific Investment Management Company LLC, including their business connections, which are of a substantial nature. The address of Pacific Investment Management Company LLC, is 840 Newport Center Drive, Suite 100, Newport Beach, CA 92660 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Adatia, Tina Vice President PIMCO Afrasiabi, Mark S. Senior Vice President PIMCO Agredano, Carlos Vice President PIMCO Akerberg, Oskar Vice President PIMCO Allamanis, Georgios Vice President PIMCO Althof, Michael Vice President PIMCO Amey, Mike Executive Vice President PIMCO and PIMCO Europe Limited Ananthanarayanan, Mangala V. Vice President PIMCO Anctil, Stacie D. Senior Vice President Assistant Treasurer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust Anderson, Joshua M. Executive Vice President PIMCO Andrews, David S. Executive Vice President PIMCO Anochie, Kwame A. Vice President PIMCO Arnold, Tammie J. Managing Director PIMCO Arora, Amit Senior Vice President PIMCO, Formerly, Executive Director, J.P. Morgan Avancini, Joerg Vice President PIMCO Baker, Brian P. Managing Director PIMCO Balls, Andrew Thomas Executive Vice President PIMCO Bansal, Sharad Vice President PIMCO Barnes, Donna E. Vice President PIMCO Beard, Christopher Vice President PIMCO Beaumont, Stephen B. Executive Vice President PIMCO Beck, Lee Davison Senior Vice President PIMCO, Formerly, Senior Vice President, Allianz Global Investors Distributors Benson, Sandra M. Vice President PIMCO Benz II, William R. Managing Director PIMCO Ben-Zvi, Kfir Vice President PIMCO Berman, Scott Senior Vice President PIMCO. Formerly, Vice President, JPMorgan Chase Proprietary Positioning Business. Berndt, Andreas Senior Vice President PIMCO Bertolo, Matteo Vice President PIMCO Bhansali, Vineer Managing Director PIMCO Bierman, Dave H. Vice President PIMCO Bishop, Gregory A. Executive Vice President PIMCO Blair, David James Senior Vice President PIMCO Blau, Volker Executive Vice President PIMCO Blomenkamp, Felix Senior Vice President PIMCO Blute, Ryan Patrick Senior Vice President PIMCO Bodereau, Philippe Executive Vice President PIMCO Boehm, Timo Vice President PIMCO Bolton, Laurence Edwin Vice President PIMCO. Formerly, Senior Associate, Dechert LLP Bosomworth, Andrew Executive Vice President PIMCO Boyd, C. Robert Vice President PIMCO Brandl, Michael Vice President PIMCO Braun, David L. Senior Vice President, PIMCO PIMCO. Formerly, Executive Vice President and Chief Risk Officer, The Hartford-Hartford Investment Management Co. Brenner, Matthew H. Vice President PIMCO Bridwell, Jennifer S Executive Vice President PIMCO Brittain, WH Bruce Executive Vice President PIMCO Broadwater, Kevin M. Senior Vice President PIMCO Brons, Jelle Vice President, PIMCO. PIMCO Brown, Erik C. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Brune, Christopher P. Vice President PIMCO Bui, Giang H. Senior Vice President PIMCO Burdian, Michael R. Vice President PIMCO Burns, Michael A. Senior Vice President PIMCO and PIMCO Europe Limited Burns, Robert Vice President PIMCO Byer, Jeffrey A. Vice President PIMCO Callin, Sabrina C. Executive Vice President Vice President PIMCO StocksPLUS Management, Inc. Caltagirone, Christopher Vice President PIMCO Cantrill, Elizabeth D. Vice President PIMCO Carnachan, Robert Scott Senior Vice President PIMCO and PIMCO Asia PTE Limited Cavalieri, John R. Senior Vice President PIMCO Chen, Wing-Harn Vice President PIMCO Cheng, Audrey Vice President PIMCO. Formerly, Associate, Morrison & Foerster, LLP Chin, Tracy Vice President PIMCO and PIMCO Asia PTE Limited. Chipp, William Vice President PIMCO Chopra, Amit Vice President PIMCO Clarida, Richard H Executive Vice President PIMCO Clark, Raymond Matthew Vice President PIMCO Clarke, James Robert Vice President PIMCO Colasuonno, Richard T. Vice President PIMCO Colter Jr., Eugene M. Senior Vice President PIMCO. Formerly, Editorial Director, Peppercorn. Conseil, Cyrille R. Executive Vice President PIMCO Cooke, Anthony H. Vice President PIMCO Cornelius, Darryl P. Vice President PIMCO Cortes Gonzalez, Ana Vice President PIMCO. Formerly, Portfolio Manager, Commerzbank AG. Crescenzi, Anthony Senior Vice President PIMCO. Formerly, Chief Bond Market Strategist, Partner and Chairman, Miller Tabak Asset Management. Cressy, Jonathan B. Senior Vice President PIMCO Cumby III, William S. Vice President PIMCO. Formerly, Trader, CMBS Capital Markets Desk. Cummings, John B. Executive Vice President PIMCO Cupps, Wendy W. Managing Director, PIMCO. PIMCO Dada, Suhail H. Executive Vice President PIMCO Dahlhoff, Juergen Vice President PIMCO Damodaran, Kumaran Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Danielsen, Birgitte Vice President PIMCO Darling, James Senior Vice President PIMCO. Formerly, Vice President, Desjardins Securities Inc. Das, Aniruddha Vice President PIMCO David, Evan A. Vice President PIMCO Dawson, Craig A. Managing Director PIMCO De Bellis, Mary Vice President PIMCO De Leon, William Executive Vice President PIMCO De Lorenzo, Nicola A. Vice President PIMCO Devlin, Edward Executive Vice President PIMCO Dialynas, Chris P. Managing Director PIMCO Dilek, Burcin Vice President PIMCO Dittrich, Hanno Vice President PIMCO. Formerly, Vice President, DWS Holdings & Service GmbH. Fisher, Marcellus M. Senior Vice President PIMCO Flattum, David C. Managing Director, General Counsel Chief Legal Officer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Forsyth, Andrew C. Vice President PIMCO Fournier, Joseph A. Executive Vice President PIMCO Fowler, Ellen Vice President PIMCO Foxall, Julian Senior Vice President PIMCO Frisch, Ursula T. Senior Vice President PIMCO Froehlich, Frank Vice President. PIMCO Fuhrmann, Dorothee J. Executive Vice President PIMCO. Formerly, Managing Director, Lehman Brothers International. Fulford III, Richard F. Executive Vice President PIMCO Furusho, Hiroaki Vice President PIMCO Galli, Leandro J. Vice President PIMCO Gandolfi, Alessandro Senior Vice President, PIMCO. PIMCO.Formerly, Director, Sanpaolo IMI Group. Garbuzov, Yuri P. Senior Vice President PIMCO Garnett, Andrew Vice President PIMCO. Formerly, Director, UBS Global Asset Management (UK) Limited). Getter, Christopher T. Senior Vice President PIMCO. Formerly, Emerging Market Debt Research Analyst, Fidelity Management & Research Co. Gibson, Thomas C. Vice President PIMCO Gingrich, Robert M. Vice President, PIMCO. PIMCO Giurlani, Gian Luca Senior Vice President PIMCO. Formerly, Managing Director, Crosby Forsyth. Gleason, G. Steven Executive Vice President PIMCO Gomez, Michael A. Executive Vice President PIMCO Gould, Linda J Vice President PIMCO Grabar, Gregory S. Senior Vice President PIMCO Grady, Myrrha H. Vice President PIMCO Graham, Stuart T. Senior Vice President PIMCO. Formerly, Vice President & Managing Director, MFC Global Investment Management. Graves, Zoya S. Vice President PIMCO Greer, Robert J. Executive Vice President PIMCO Griffiths, John Senior Vice President PIMCO. Formerly, Head of Pension Fund Development, Santander Global Banking & Markets. Gross, Jared B. Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Gross, William H. Managing Director, Chief Investment Officer and Executive Committee Member Director Senior Vice President PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Gruben, Kristin L. Vice President PIMCO Grzesik, Marco Vice President PIMCO Gu, Haidi Vice President, PIMCO. PIMCO Gupta, Sachin Senior Vice President, PIMCO. PIMCO Gupta, Shailesh Senior Vice President, PIMCO. PIMCO Haaf, Tim Vice President, PIMCO. PIMCO Hagmeier, William Robert Vice President PIMCO. Formerly, Vice President, Advantus Capital Management. Hally, Gordon C. Executive Vice President PIMCO Hardaway, John P. Executive Vice President Vice President Treasurer PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Harris, Brent Richard Managing Director and Executive Committee Member, PIMCO. Director and President Trustee, Chairman and President Director PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. PIMCO Luxembourg S.A. and PIMCO Luxembourg II. Harumi, Kazunori Executive Vice President PIMCO Hastings, Arthur J. Senior Vice President Vice President PIMCO StocksPLUS Management Inc. Hauschild, Matthew R. Vice President PIMCO Hayes, Ray C. Senior Vice President PIMCO Heimann, Ilan Senior Vice President PIMCO Helsing, Jeffrey Senior Vice President PIMCO Heravi, Kaveh C. Vice President PIMCO Herlan, Hans Joerg Vice President, PIMCO. PIMCO Hockswender, Thomas R. Vice President PIMCO. Formerly, Executive Director, JPMorgan. Hodge, Douglas M. Managing Director PIMCO Hofmann, Richard P.E. Senior Vice President PIMCO. Formerly, Analyst, Creditsights, Inc. Holden, Brent L. Managing Director PIMCO Holloway Jr., Dwight F. Executive Vice President PIMCO Horne, Jonathan L. Senior Vice President PIMCO Hsiang, Hwa-Ming Vice President PIMCO Hu, Gang Senior Vice President PIMCO. Formerly, Director, Deutsche Bank. Huerta, Maryam Vice President PIMCO Hyman, Daniel Herbert Senior Vice President PIMCO. Formerly, Vice President, Credit Suisse. Ing, Terrence Vice President PIMCO. Formerly, Senior Research Analyst, Wells Fargo Securities Investment Group. Ivascyn, Daniel J. Managing Director PIMCO Jacobs IV, Lew W. Managing Director PIMCO Jacobs, Brian H. Vice President PIMCO Jann, Juergen Senior Vice President PIMCO Johnson, Eric D Vice President PIMCO Johnson, Kelly Vice President PIMCO Johnson, Nicholas, J. Senior Vice President PIMCO Jones, Jeff Vice President PIMCO. Formerly, Head of Leadership Assessment & Development Group, HSBC Holding PLC Jones, Steven L. Vice President PIMCO, StocksPLUS Management Inc. Jordan, Daniel V. Vice President PIMCO Kakuchi, Tadashi Vice President PIMCO Karpov, Natalie Vice President PIMCO Katz, Ulrich Senior Vice President PIMCO Kavafyan, Constance Vice President PIMCO Keck, Andreas Senior Vice President PIMCO Kellerhals, Philipp Vice President PIMCO Kelly, Benjamin Marcus Senior Vice President PIMCO Kersman, Alec Vice President PIMCO Kezelman, Jason M Vice President PIMCO Kiesel, Mark R. Executive Vice President PIMCO Kim, Aaron Vice President PIMCO. Formerly, Executive Director and Counsel, JPMorgan Chase Bank, N.A. Kim, Lisa Vice President PIMCO King Jr., John Stephen Senior Vice President Vice President, Senior Counsel, and Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. King, Stephanie Lorraine Executive Vice President PIMCO Kingston, Rafer A. Vice President PIMCO Kirkbaumer, Steven P. Senior Vice President PIMCO Kirkowski, John J. Vice President PIMCO Kishimoto, Yayoi Vice President PIMCO Klug, Harald Vice President PIMCO Komatsu, Hugo Vice President PIMCO Komatsu, Mitsuaki Senior Vice President PIMCO Korinke, Kimberley Grace Senior Vice President PIMCO Korinke, Ryan P. Senior Vice President PIMCO Kressin, Thomas Senior Vice President PIMCO Kuhner, Kevin D. Senior Vice President PIMCO Kumar, Mukund Vice President PIMCO Lachhammer, Stefan Vice President PIMCO Lackey, Warren M. Senior Vice President PIMCO Lang, Eddie Vice President PIMCO Lange, Thomas Vice President PIMCO Larsen, Henrik P. Senior Vice President Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. LeBrun Jr., Richard R. Senior Vice President Assistant Secretary PIMCO StocksPLUS Management, Inc. Lee, Alvin Lip Sin Vice President PIMCO Lee, Robert Ru-Bor Vice President PIMCO Lehavi, Yanay Executive Vice President PIMCO Leong, Chon-Ian Vice President PIMCO Leong, Foong C. Vice President PIMCO Lettich, Bruno J. Executive Vice President PIMCO. Formerly, Managing Director, Merrill Lynch & Co. Li, Ji Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs. Li, Li Vice President PIMCO Lian, Chia Liang Senior Vice President PIMCO Lilly III, Frederick V. Vice President PIMCO. Formerly, Vice President, Portfolio Manager, The Bank of New York. Linder, Astrid Vice President PIMCO Linke, Gordon F. Senior Vice President PIMCO. Formerly, Strategic Account Manager, Barclays Global Investors. Liwski, Michael V. Vice President PIMCO Lofdahl, Christopher F. Vice President PIMCO Loh, Cynthia E. Yue-Ling Vice President PIMCO Loh, John J. Senior Vice President PIMCO Long, Hui Vice President PIMCO. Formerly, Vice President, Countrywide Financial Corp. Lopez, Joy L. Vice President PIMCO Lopez, Rafael A. Senior Vice President PIMCO Loriferne, Matthieu H. F. Vice President PIMCO Louanges, Matthieu Executive Vice President PIMCO Love, David B. Vice President PIMCO. Formerly, Director, Treesdale Partners, LLC. Lowe, Erika Hayflick Vice President PIMCO Lown, David C. Managing Director PIMCO Ludwig, Steven Senior Vice President PIMCO Mak, Richard Senior Vice President PIMCO Mandy, Alain Vice President PIMCO. Formerly, Audit Senior Manager/Director, PricewaterhouseCoopers. Manseau Guerdat, Chantal Marie-Helene Vice President PIMCO Maoui, Idriss Vice President PIMCO. Formerly, Assistant Vice President, Barclays Capital. Martel, Rene Senior Vice President PIMCO Martin, Scott W. Senior Vice President PIMCO Martini, Nadege Vice President PIMCO Masanao, Tomoya Executive Vice President PIMCO Mather, Scott A. Managing Director PIMCO Mayershofer, Veronika Vice President PIMCO Mazzocchi, Bettina E. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. McCann, Patrick Murphy Vice President PIMCO McCarthy, Sean M. Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers Inc. McCray, Mark V. Managing Director PIMCO McCulley, Paul A. Managing Director PIMCO McDevitt, Joseph V. Managing Director Director and Chief Executive Officer PIMCO PIMCO Europe Limited. Director, PIMCO Funds: Global Investors Series plc and PIMCO Global Advisors (Ireland) Limited. Mead, Robert Executive Vice President PIMCO Meggers, Julie Ann Senior Vice President PIMCO Merz, Frederic Vice President PIMCO Metsch, Mark E. Vice President PIMCO Mewbourne, Curtis A. Managing Director PIMCO Meyn, Cynthia L. Senior Vice President PIMCO. Formerly, Managing Director, Morgan Stanley. Micali, Carlo Vice President PIMCO. Formerly, Financial Analyst, Perlinski & Co. Mierau, Kristion T. Vice President PIMCO Mieth, Roland Vice President PIMCO. Formerly, Emerging Markets Marketer/Structurer, JPMorgan. Miller Jr., Kendall P. Senior Vice President PIMCO Miller, John M. Executive Vice President PIMCO Millimet, Scott A. Executive Vice President PIMCO Milo, Davida J. Senior Vice President PIMCO Minaki, Haruki Executive Vice President PIMCO Mitchell, Gail Senior Vice President PIMCO Mittal, Mohit Vice President PIMCO Moeljanto, Lanny H. Vice President PIMCO Mogelof, Eric J. Executive Vice President PIMCO Molloy, Carol Vice President PIMCO Monson, Kristen S. Executive Vice President PIMCO Moore, James F. Executive Vice President PIMCO Morena, Robert Executive Vice President PIMCO. Formerly, Managing Director, JPMorgan Asset Management. Morrison, John E. Vice President PIMCO Moyer, Stephen G. Senior Vice President PIMCO. Formerly, Director, Tennenbaum Capital Partners, LLC. Muehlethaler, Jeffrey Charles Vice President PIMCO. Formerly, Vice President, Deutsche Bank. Mukherji, Raja Senior Vice President PIMCO. Formerly, Senior Research Analyst, Chatham Asset Management. Mulcahy, Matthew J. Senior Vice President PIMCO Murano, Yuko Vice President PIMCO Murata, Alfred T. Executive Vice President PIMCO Murray, John W. Senior Vice President PIMCO. Formerly, Vice President, JER Partners. Nabors, Robin Vice President PIMCO Nambimadom, Ramakrishnan S. Senior Vice President PIMCO Nest, Matthew J. Senior Vice President PIMCO Ng, Albert K. Vice President PIMCO Nguyen, Tommy D. Vice President PIMCO Nicholls, Steven B. Senior Vice President PIMCO Nieves, Roger O. Senior Vice President PIMCO Nojima, Sachiko Vice President PIMCO Norris, John F. Vice President PIMCO Nunziata, Cristina Vice President PIMCO O’Connell, Gillian Senior Vice President PIMCO Okamura, Shigeki Senior Vice President PIMCO Okuma, Sachiko Vice President PIMCO Okun, Eric A. Executive Vice President PIMCO Olazabal, Joshua A. Vice President PIMCO Oliva, Jennifer L. Vice President PIMCO Ollenburger, Loren P. Vice President PIMCO Ong, Arthur Y.D. Executive Vice President, PIMCO Secretary PIMCO StocksPLUS Management, Inc. Ongaro, Douglas J. Executive Vice President PIMCO Osborne, Simon Timothy Senior Vice President PIMCO Osses, Guillermo Ariel Executive Vice President PIMCO. Formerly, Director, Barclays Capital. Otterbein, Marie S. Vice President PIMCO Otterbein, Thomas J. Managing Director PIMCO Ozeki, Koyo Executive Vice President PIMCO. Formerly, Senior Advisor, Nomura Securities. Padmanabhan, Lalantika Vice President PIMCO Pagani, Lorenzo P. Senior Vice President PIMCO Parikh, Bijal Y. Vice President PIMCO Parikh, Saumil H. Executive Vice President PIMCO Park, Jung Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear Stearns Asia Limited. Pascutti, Michael J. Executive Vice President PIMCO. Formerly Founding Partner, Sandelman Partners. Paulson, Bradley W. Executive Vice President PIMCO Pejavar, Sheila M. Vice President PIMCO Perez, Iohan Vice President PIMCO Perez, Keith Senior Vice President PIMCO Philipp, Elizabeth M. Executive Vice President PIMCO Phillipson, Daniel Senior Vice President PIMCO Pimentel, Rudolph Senior Vice President PIMCO Pittman, David J. Senior Vice President PIMCO Pont, Nicholas J. Vice President PIMCO Porterfield, Mark J. Executive Vice President PIMCO Posch, Brigitte Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank. Pothalingam, Ketishwaran S. Senior Vice President PIMCO. Formerly, Credit Fund Manager, Threadneedle Asset Management. Potthof, Axel Senior Vice President PIMCO Powers, William C. Managing Director PIMCO Price, Rosamond J. Vice President PIMCO Pricer, Jesse L. Vice President PIMCO Putnicki, Matthew S. Vice President PIMCO Putyatin, Vladyslav Senior Vice President PIMCO. Formerly, Director, Deutsche Bank AG. Qiao, Yi Vice President PIMCO Qiu, Ying Vice President PIMCO. Formerly, Portfolio Manager, ING Investment Management. Qu, Wendong Senior Vice President PIMCO Rahari, Pierre-Yves Vice President PIMCO. Formerly, Senior Associate, Morgan Stanley Investment Management (Luxembourg). Rahman, Lupin Vice President PIMCO. Formerly, Policy Review Division, Policy Development and Review. Ratner, Joshua D. Vice President Assistant Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Ravano, Emanuele Managing Director PIMCO Reimer, Danelle J. Vice President PIMCO Reimer, Ronald M. Senior Vice President PIMCO Reisz, Paul W. Senior Vice President PIMCO Repoulis, Yiannis Senior Vice President PIMCO Rice, Thomas Edmund Senior Vice President PIMCO Riendeau, Kevin Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Rodosky, Stephen A. Executive Vice President PIMCO Rogers, William A. Vice President PIMCO Rollins, Melody Senior Vice President PIMCO Romano, Mark A. Senior Vice President PIMCO Rowe, Cathy T. Vice President PIMCO Rudolph, Lynn Vice President PIMCO. Formerly, Head of Human Resources, ING. Ruebesam, Roland Vice President PIMCO Ruthen, Seth R. Executive Vice President PIMCO Sakane, Yoshiyuki Vice President PIMCO Salastekar, Deepa A. Vice President PIMCO. Formerly, Managing Director, Bear, Stearns & Co., Inc. Sargent, Jeffrey M. Executive Vice President Senior Vice President PIMCO PIMCO Variable Insurance Trust and ETF Trust. Schaus, Stacy Leigh Senior Vice President PIMCO. Formerly, Principal, Hewitt Associates. Schneider, Jerome M. Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear, Stearns & Co., Inc. Schneider, Patrick Vice President PIMCO Schuetz, Patricia Ann Vice President PIMCO. Formerly, Director, Credit Suisse Asset Management. Schulist, Stephen O. Senior Vice President PIMCO Schultes, Adrian O. Vice President PIMCO. Formerly, Regional Director, Ibbotson Associates. Schwab, Gerlinde Vice President PIMCO Schwab, Stephen D. Vice President PIMCO. Formerly, Vice President, Fidelity Investment. Schwetz, Myckola Senior Vice President PIMCO Scibisz, Iwona E. Vice President PIMCO Scorah, Ian Vice President PIMCO. Formerly, Senior Investment Lawyer, Morley Fund Management Limited. Seidner, Marc P. Vice President PIMCO. Formerly, Managing Director, Domestic Fixed Income Portfolio Manager, Harvard Management Company. Sejima, Toru Senior Vice President PIMCO Seksaria, Rahul M. Vice President PIMCO Senne, Verena Senior Vice President PIMCO Serafino Jr., George P. Vice President PIMCO Sesay, Therenah Vice President PIMCO Shah, Sapna K. Vice President PIMCO Shaw, Matthew D. Senior Vice President PIMCO Sheehy, Erica H. Vice President PIMCO Shepherd, Julie M. Vice President PIMCO Shiroyama, Taro Vice President PIMCO Short, Jonathan D. Executive Vice President PIMCO Simon, W Scott Managing Director PIMCO Singal, Alka Vice President PIMCO Skobtsov, Ivan Senior Vice President PIMCO Smith, Kenton Todd Senior Vice President PIMCO. Formerly, Vice President, First Horizon. Somersan-Coqui, Aylin Vice President PIMCO Sonner, Michael Senior Vice President PIMCO Soto, Alyssa Michele Vice President PIMCO Spajic, Luke Executive Vice President PIMCO. Formerly, Proprietary Trader, Goldman Sachs. Spalding, Scott M. Senior Vice President PIMCO Spandri, Tobias Vice President PIMCO Spicijaric, Jennifer N. Vice President PIMCO Springer, Jeffrey Senior Vice President PIMCO Stack, Candice E. Senior Vice President PIMCO Stancil, Thomas A. Vice President PIMCO. Formerly Partner, Ashland Partners & Co., LLP Staub, Christian M. Senior Vice President PIMCO Stauffer, Christina Vice President PIMCO Steele, Scott Patrick Senior Vice President PIMCO. Formerly, Chief Investment Officer, BMO Mutual Funds Steiner, Jason R. Vice President PIMCO. Formerly Consultant, Centerline Capital Group. Stracke, Thibault C. Executive Vice President PIMCO. Formerly, Senior Credit Strategist, CreditSights. Strauch, Joel Edward Senior Vice President PIMCO Stravato, Richard Vice President PIMCO Streiff, Thomas F. Executive Vice President PIMCO. Formerly, Managing Director, UBS Investment Bank. Strelow, Peter G Executive Vice President PIMCO Struc, Alexandru Vice President PIMCO Sun, Hao Vice President PIMCO Suo, Yuanyuan Vice President PIMCO Suskind, Donald W. Vice President PIMCO, StocksPLUS Management Inc. Taborsky, Mark A. Executive Vice President PIMCO. Formerly, Managing Director of External Management, Harvard Management Company. Takano, Makoto Managing Director PIMCO Takeuchi, Ichiro Vice President PIMCO Takizuka, Hikaru Vice President PIMCO Tam Joe Vice President PIMCO Tamura, Maiko Vice President PIMCO. Formerly, Manager, AIG Japan Capital Investment Co., Ltd. Tarman, Daniel Executive Vice President PIMCO Telish, Christine M. Vice President PIMCO Terry, Michael A. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Tersin, Dominique Vice President PIMCO Theodore, Kyle J. Senior Vice President PIMCO Thompson, Michael Frazier Senior Vice President PIMCO Thurston, Powell C. Senior Vice President PIMCO To, Steven P. Vice President PIMCO Toloui-Tehrani, Ramin Executive Vice President PIMCO Tomlinson, Brian Vice President PIMCO Tournier, Eve Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank AG. Traber, Eva-Maria Vice President PIMCO Tran, Loc K. Vice President PIMCO Tredwell, Alonzo S. Vice President PIMCO Trevithick, Natalie Senior Vice President PIMCO Trovato, Michael J. Vice President PIMCO Tsubota, Shiro Senior Vice President PIMCO Tyson, Richard E. Executive Vice President PIMCO Tzemach, Y. Gayle Vice President PIMCO Upadhyay, Nishant Vice President PIMCO Vallarta-Jordal,Maria-Theresa F. Senior Vice President PIMCO Vames, Steven Vice President PIMCO van Akkeren, Marco Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs & Co. van Bezooijen, Jeroen Senior Vice President PIMCO. Formerly, Executive Director, Goldman Sachs. van De Zilver, Peter A. Vice President PIMCO van Heel, Marc Executive Vice President PIMCO van Zoelen, Henk Jan Senior Vice President PIMCO Veit, Konstantin Vice President PIMCO Velasco, Christine Ann Vice President PIMCO Velicer, Erik A. Vice President PIMCO Viana, David Senior Vice President PIMCO von der Linden, Greg Vice President PIMCO Walenbergh, Mark Vice President PIMCO Walker, Trent W. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Walsh, Lauren R. Vice President PIMCO Walther, Kasten Vice President PIMCO Ward, Jim Executive Vice President PIMCO Warner IV, Hansford B. Vice President PIMCO Watchorn, Michael Senior Vice President PIMCO Watford, Charles Vice President PIMCO Weil, Richard M. Managing Director PIMCO Weinberger, Michele Deborah Vice President PIMCO. Formerly, Vice President, Goldman Sachs Asset Mgmt. Wendler IV, Paul F. Vice President PIMCO Werber, Keith A. Vice President PIMCO. Formerly, Vice President, Countrywide Securities Corporation. White, Timothy C. Senior Vice President PIMCO Whitewolf, Lance E. Vice President PIMCO Whitton, Bransby M. Senior Vice President PIMCO Wild, Christian Senior Vice President PIMCO Wildermuth, Paul T. Vice President PIMCO Williams III, Charles A Vice President PIMCO Williams, Jason A. Vice President PIMCO Wilner, Mitchell W. Senior Vice President PIMCO Wilson, John F. Executive Vice President PIMCO Wilson, Susan L. Executive Vice President PIMCO Winters, Kevin M. Vice President PIMCO Witt, Frank Executive Vice President PIMCO Wittkop, Andrew T. Vice President PIMCO Wolf, Greggory S. Vice President PIMCO Wong, Tammy Nguyen Vice President PIMCO Wood, George H. Executive Vice President PIMCO Worah, Mihir P. Executive Vice President PIMCO Xu, Jianghua Vice President PIMCO Yamamoto, Shinichi Senior Vice President PIMCO Yang, Jing Vice President PIMCO Yasnov, Vadim I. Vice President PIMCO Yildiz, Sadettin Vice President PIMCO Yip, Jonathan Vice President PIMCO Yoon, Kenneth G. Vice President PIMCO Young, Robert O. Executive Vice President PIMCO. Formerly Managing Director, Global Capital Markets. Yu, Anna W. Vice President PIMCO Yu, Cheng-Yuan Executive Vice President PIMCO Zerner, Mary Vice President PIMCO. Formerly Senior Vice President, Lazard Asset Management Limited – London. Zhu, Changhong Managing Director PIMCO ITEM 32. PRINCIPAL UNDERWRITERS (a) Foreside Fund Services, LLC, Registrant’s Principal Underwriter, serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: American Beacon Funds Dundee Wealth Funds American Beacon Mileage Funds Henderson Global Funds American Beacon Select Funds Nomura Partners Funds, Inc. Bridgeway Funds, Inc. PMC Funds, Series of the Trust for Professional Managers Central Park Group Multi-Event Fund Revenue Shares ETF Trust Century Capital Management Trust Sound Shore Fund, Inc. Direxion Shares ETF Trust Wintergreen Fund, Inc. Forum Funds Javelin Exchange-Traded Trust AdvisorShares Trust Liberty Street Horizon Fund, Series of Investment Managers Series Trust Old Mutual Global Shares Trust U.S. One Trust (b) The following are officers and directors of Foreside Fund Services, LLC, the Registrant’s Principal Underwriter. Name Address Position with Underwriter Position with Registrant Mark S. Redman 690 Taylor Road, Suite 150 Gahanna, OH 43230 President and Manager None Nanette K. Chern Three Canal Plaza, Suite 100 Portland, ME 04101 Chief Compliance Officer, Vice President None Richard J. Berthy Three Canal Plaza, Suite 100 Portland, ME 04101 Vice President, Treasurer and Manager None Mark A. Fairbanks Three Canal Plaza, Suite 100 Portland, ME 04101 Director of Compliance, Vice President None Jennifer E. Hoopes Three Canal Plaza, Suite 100 Portland, ME 04101 Secretary None (c) Not Applicable. ITEM33. LOCATION OF ACCOUNTS AND RECORDS The majority of the accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules thereunder are maintained at the offices of Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. The records required to be maintained under Rule 31a-1(b)(1) with respect to journals of receipts and deliveries of securities and receipts and disbursements of cash are maintained at the offices of the Registrant’s custodian, as listed under “Custodian” in Part B to this Registration Statement. The records required to be maintained under Rule 31a-1(b)(5), (6) and (9) are maintained at the offices of the Registrant’s adviser or subadviser, as listed in Item 31 hereof. ITEM34. MANAGEMENT SERVICES Not Applicable. ITEM35. UNDERTAKINGS None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine on May 26, 2010. Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on May26, 2010. (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw Principal Chief Financial (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed. EXHIBIT LIST EXHIBIT None
